Case 9:19-cv-80825-DMM Document 67-1 Anthony
                                      Entered onBadala
                                                 FLSD Docket 01/13/2020 Page 1 of 116
                                              November 11, 2019                   ·

       ·1·   · · · · · · · ·UNITED STATES DISTRICT COURT
       · ·   · · · · · · · ·SOUTHERN DISTRICT OF FLORIDA
       ·2
       · ·   · · · · · · · · CASE NO. 9:19-CV-80825-DMM
       ·3
       · ·   ·______________________________________/
       ·4
       · ·   ·JENNIFER QUASHA, on behalf of her son,
       ·5·   ·H.Q., a minor,

       ·6· · · · · · · · · Plaintiff,

       ·7· ·vs.

       ·8
       · · ·CITY OF PALM BEACH GARDENS, FLORIDA,
       ·9
       · · · · · · · · · · Defendant.
       10· ·______________________________________/

       11

       12· · · · · · · · ·DEPOSITION OF ANTHONY BADALA

       13· · · · · · · · · · · · ·Pages 1 - 84

       14

       15

       16·   ·   ·   ·   ·   ·   ·   ·   · · · November 11, 2019
       · ·   ·   ·   ·   ·   ·   ·   ·   · · 11:51 a.m. - 2:00 p.m.
       17·   ·   ·   ·   ·   ·   ·   ·   · ·444 West Railroad Avenue
       · ·   ·   ·   ·   ·   ·   ·   ·   West Palm Beach, Florida 33401
       18

       19

       20

       21· · · · · · · · Stenographically Reported By:
       · · · · · · · · · · · · Terri Becker, CSR
       22· · · · · · · · ·Certified Shorthand Reporter

       23· · · · · · · · · · · ·Job No. 2008895

       24

       25


                                             U.S. LEGAL SUPPORT
                                           www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-1 Anthony
                                      Entered onBadala
                                                 FLSD Docket 01/13/2020 Page 2 of 116
                                      November 11, 2019                         2

       ·1· · · · · · · · · · · · ·APPEARANCES

       ·2
       · ·   ·ON BEHALF OF THE PLAINTIFF:
       ·3
       · ·   ·   ·   ·   DISABILITY INDEPENDENCE GROUP, INC.
       ·4·   ·   ·   ·   2990 S.W. 35th Avenue
       · ·   ·   ·   ·   Miami, Florida 33133
       ·5·   ·   ·   ·   Mdietz@justdigit.org
       · ·   ·   ·   ·   Aa@justdigit.org
       ·6·   ·   ·   ·   BY:· MATTHEW W. DIETZ, ESQ.

       ·7
       · ·   ·ON BEHALF OF THE DEFENDANT:
       ·8
       · ·   ·   ·   ·   JOHNSON, ANSELMO, MURDOCH, BURKE, PIPER & HOCHMAN,
       ·9·   ·   ·   ·   P.A.
       · ·   ·   ·   ·   2455 East Sunrise Boulevard
       10·   ·   ·   ·   Suite 1000
       · ·   ·   ·   ·   Fort Lauderdale, Florida 33404
       11·   ·   ·   ·   Alexander@jambg.com
       · ·   ·   ·   ·   Johnson@jambg.com
       12·   ·   ·   ·   BY:· SCOTT ALEXANDER, ESQ.

       13
       · ·   ·ON BEHALF OF THE WITNESS:
       14
       · ·   ·   ·   ·   ROBYN HANKINS, P.L.
       15·   ·   ·   ·   4600 Military Trail
       · ·   ·   ·   ·   Suite 21
       16·   ·   ·   ·   Jupiter, Florida 33458
       · ·   ·   ·   ·   Robyn@hankins-law.com
       17·   ·   ·   ·   BY:· ROBYN HANKINS, ESQ.

       18
       · · ·ALSO PRESENT:
       19
       · · · · · JENNIFER QUASHA
       20

       21

       22

       23

       24

       25


                                      U.S. LEGAL SUPPORT
                                    www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-1 Anthony
                                      Entered onBadala
                                                 FLSD Docket 01/13/2020 Page 3 of 116
                                           November 11, 2019                      3

       ·1· · · · · · · · · · ·INDEX OF PROCEEDINGS

       ·2
       · ·   ·DEPOSITION OF:· ANTHONY BADALA
       ·3
       · ·   · · · · · · · · · · · DIRECT· CROSS· REDIRECT
       ·4
       · ·   ·By Mr. Alexander· · · ·4
       ·5·   ·By Mr. Dietz· · · · · · · · · ·46

       ·6

       ·7· · · · · · · · · · · · · ·EXHIBITS

       ·8· ·NUMBER· · · · · · · DESCRIPTION· · · · · · · · · · ·PAGE

       ·9·   ·Defendant's       No.   1·   504 ADA & Title II Complaint· · · 31
       · ·   ·Defendant's       No.   2·   Declaration By Mrs. Quasha· · · · 37
       10·   ·Plaintiff's       No.   1·   Witness's Notes· · · · · · · · · ·46
       · ·   ·Plaintiff's       No.   2·   Bylaws of ABGYAA· · · · · · · · · 46
       11·   ·Plaintiff's       No.   3·   City Contract· · · · · · · · · · ·48
       · ·   ·Plaintiff's       No.   4·   Recreation Brochure· · · · · · · ·58
       12·   ·Plaintiff's       No.   5·   PBGYAA Website Page· · · · · · · ·59
       · ·   ·Plaintiff's       No.   6·   City Website Page· · · · · · · · ·60
       13·   ·Plaintiff's       No.   7·   PBGYAA 2019 Proposed Budget· · · ·67
       · ·   ·Plaintiff's       No.   8·   Letter Dated 11/12/18· · · · · · ·69
       14

       15

       16·   ·   ·   ·   NOTE:· THE REQUESTED PORTION OF PLAINTIFF'S
       · ·   ·   ·   ·   · · · ·EXHIBIT 1 IS IN THE CUSTODY AND CONTROL
       17·   ·   ·   ·   · · · ·OF ROBYN HANKINS, ESQ., AND IS NOT
       · ·   ·   ·   ·   · · · ·ATTACHED TO THE TRANSCRIPT.
       18

       19

       20

       21

       22

       23

       24

       25


                                        U.S. LEGAL SUPPORT
                                      www.uslegalsupport.com                          YVer1f
Case 9:19-cv-80825-DMM Document 67-1 Anthony
                                      Entered onBadala
                                                 FLSD Docket 01/13/2020 Page 4 of 116
                                    November 11, 2019                           4

       ·1· · · · · · · · · Deposition taken before TERRI BECKER,
       ·2· · · · Certified Shorthand Reporter and Notary Public in
       ·3· · · · and for the State of Florida at Large, in the above
       ·4· · · · cause.
       ·5· · · · · · · · · · · · · · *****
       ·6· · · · · · · · · THE COURT REPORTER:· Please raise your
       ·7· · · · right hand.
       ·8· · · · · · · · · Do you solemnly swear or affirm the
       ·9· · · · testimony you are about to give will be the truth,
       10· · · · the whole truth and nothing but the truth, so help
       11· · · · you God?
       12· · · · · · · · · THE WITNESS:· Yes.
       13· ·THEREUPON:
       14· · · · · · · · · · · ·ANTHONY BADALA,
       15· ·having been first duly sworn or affirmed, was examined
       16· ·and testified as follows:
       17· · · · · · · · · · · DIRECT EXAMINATION
       18· ·BY MR. ALEXANDER:
       19· · · · Q· · Tell us your name please.
       20· · · · A· · Anthony Badala.
       21· · · · Q· · I'm Scott Alexander, an attorney for the City
       22· ·of Palm Beach Gardens.· You were in the room during the
       23· ·deposition of Mr. Abrams so you're familiar with the
       24· ·process?
       25· · · · A· · Right.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-1 Entered on FLSD Docket 01/13/2020 Page 5 of 116



       ·1· · · · Q· · We can get right into it?
       ·2· · · · A· · Yes.
       ·3· · · · Q· · Date of birth?
       ·4· · · · A· ·                         .
       ·5· · · · Q· · Home address?
       ·6· · · · A· · 13321 Rolling Green Road, North Palm Beach,
       ·7· ·Florida 33408.
       ·8· · · · Q· · Normally I would ask for your phone, but in
       ·9· ·the event this case goes to trial can we contact you
       10· ·through Ms. Hankins' office?
       11· · · · A· · Yes.
       12· · · · Q· · Tell us a little bit about your educational
       13· ·background starting with high school.
       14· · · · A· · Graduated Brewster High School, baseball
       15· ·scholarship to go to St. Leo College in the outside of
       16· ·Tampa, Florida.· Baseball career was over two years,
       17· ·then transferred to Pace University and two classes shy
       18· ·of a degree, and I found a very profitable business in
       19· ·the garbage business at that point.
       20· · · · Q· · What type of business are you in?
       21· · · · A· · Garbage and recycling.
       22· · · · Q· · What is the name of it?
       23· · · · A· · We used to be Southern Waste Systems, but we
       24· ·sold that back in 2016 and now we have LGL Recycling,
       25· ·which is predominantly metal recycling and aggregate
Case 9:19-cv-80825-DMM Document 67-1 Anthony
                                      Entered onBadala
                                                 FLSD Docket 01/13/2020 Page 6 of 116
                                    November 11, 2019                           6

       ·1· ·recycling.
       ·2· · · · Q· · Do you still work or are you retired?
       ·3· · · · A· · I still work.
       ·4· · · · Q· · In addition to your day job in the recycling
       ·5· ·business, do you volunteer your time with the Palm Beach
       ·6· ·Gardens Youth Athletic Association?
       ·7· · · · A· · I do.
       ·8· · · · Q· · What is your position with the Athletic
       ·9· ·Association?
       10· · · · A· · Presently president of the PBGYAA.
       11· · · · Q· · How long have you been president?
       12· · · · A· · Fourth year.
       13· · · · Q· · How does one get to be president?
       14· · · · A· · You have to be patient.· You have to have a
       15· ·love for what we do, to be honest with you.· That's the
       16· ·only reason I do it.· I love the program.· I saw the
       17· ·benefits of what it did for my own kids and I tried to
       18· ·bring that to other kids and other families.
       19· · · · Q· · Are your kids still of playing age?
       20· · · · A· · Yes.
       21· · · · Q· · How old are your kids?
       22· · · · A· · One that's still left playing in the program
       23· ·who is 11 years old.
       24· · · · Q· · What sports does he play?
       25· · · · A· · He plays baseball.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-1 Anthony
                                      Entered onBadala
                                                 FLSD Docket 01/13/2020 Page 7 of 116
                                    November 11, 2019                           7

       ·1· · · · Q· · Can you give us a reasonable estimate as to
       ·2· ·how much time you dedicate to the Palm Beach Gardens
       ·3· ·Youth Athletic Association?
       ·4· · · · A· · It varies, but it could be upwards of 20 hours
       ·5· ·a week.
       ·6· · · · Q· · Do you get paid?
       ·7· · · · A· · No.· Thirteen years it has been.
       ·8· · · · Q· · I was going to ask you, how long you had been
       ·9· ·involved with the Palm Beach Gardens Youth Athletic
       10· ·Association?
       11· · · · A· · This is my fourth year as president.· I was
       12· ·president of the baseball division for three years prior
       13· ·to that, I was the travel director for two years prior
       14· ·to that and I was manager and donor to the program for
       15· ·five years, since my kid was five, and he's 18 now, so
       16· ·13 years.
       17· · · · Q· · Thirteen years donating your time?
       18· · · · A· · Yes.
       19· · · · Q· · You also donate money?
       20· · · · A· · I do.· I'm probably the largest donor into the
       21· ·PBGYAA.
       22· · · · Q· · It's probably public record.· How much do you
       23· ·donate?
       24· · · · A· · Between the company and personally, probably
       25· ·up to 20,000 a year.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-1 Anthony
                                      Entered onBadala
                                                 FLSD Docket 01/13/2020 Page 8 of 116
                                    November 11, 2019                           8

       ·1· · · · Q· · Are there numerous other parents that donate
       ·2· ·time and money to the organization?
       ·3· · · · A· · We have approximately 1,000 volunteers.
       ·4· · · · Q· · On the issue of parents donating their time
       ·5· ·for baseball, do you have team managers?
       ·6· · · · A· · We have team managers.
       ·7· · · · Q· · Are there assistant coaches, as well?
       ·8· · · · A· · Usually typically two.
       ·9· · · · Q· · Is there also a position of like a team mom?
       10· · · · A· · Yes, for the younger age groups.
       11· · · · Q· · What age groups have team moms?
       12· · · · A· · I think T-ball and rookie, and once you get
       13· ·past that...
       14· · · · Q· · What does the team mom do?
       15· · · · A· · Makes sure, whoever has schedule, for the
       16· ·snacks, basically organize the kids for their turn at
       17· ·bat, uniform in their bags and try to teach them
       18· ·etiquette of baseball.
       19· · · · Q· · Do you know if the plaintiff in our case, Ms.
       20· ·Quasha, has ever volunteered to be team mom?
       21· · · · A· · She's never volunteered to do anything.               I
       22· ·asked.
       23· · · · Q· · What did you ask her to do?
       24· · · · A· · To volunteer.
       25· · · · Q· · What did she say?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-1 Anthony
                                      Entered onBadala
                                                 FLSD Docket 01/13/2020 Page 9 of 116
                                    November 11, 2019                           9

       ·1· · · · A· · She discarded the question.
       ·2· · · · Q· · A lot of things we covered with Mr. Abrams we
       ·3· ·can skip over and try to get to the point, but I did
       ·4· ·want to talk to you about the issue of the team
       ·5· ·requests.· Did the Palm Beach Gardens Youth Athletic
       ·6· ·Association baseball division at one time permit parents
       ·7· ·to request teams?
       ·8· · · · A· · We did.· We used to allow parents to request
       ·9· ·their kids to be playing with other kids, but what was
       10· ·happening was they were forming teams better than the
       11· ·others, and to keep equality within the league,
       12· ·basically they wanted three or four kids to play
       13· ·together and they would use transportation or this or
       14· ·that, but what was truly happening behind the scenes was
       15· ·they were trying to eliminate the drafting prospect
       16· ·and/or in the fall just put this team together that
       17· ·didn't make it competitive for the other teams, so we
       18· ·disbanded that.
       19· · · · Q· · If I understand, putting all the ringers
       20· ·together on one team?
       21· · · · A· · Yes.
       22· · · · Q· · Have like a super team?
       23· · · · A· · Yes.
       24· · · · Q· · Was there a change in policy?
       25· · · · A· · There was.· We limited the requests down


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com                             YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 10 of
                                      116      Badala
                                   November 11, 2019                         10

     ·1· ·little by little over the past eight years to the point
     ·2· ·where there are very few.
     ·3· · · · Q· · The decision to eliminate the requesting
     ·4· ·process, was that a decision that was solely within the
     ·5· ·purview of the Palm Beach Gardens Youth Athletic
     ·6· ·Association?
     ·7· · · · A· · It was.
     ·8· · · · Q· · Does the City of Palm Beach Gardens and its
     ·9· ·employees tell the Palm Beach Gardens Youth Athletic
     10· ·Association what policies to implement with respect to
     11· ·team requests?
     12· · · · A· · No.· As president, I solely deal with, four
     13· ·years ago, the city and the YAA really have a very
     14· ·limited interaction.· I'm the interaction between the
     15· ·city and the Palm Beach Gardens Youth Athletic
     16· ·Association, and they do not tell us how to run our
     17· ·organization, what to do or anything.· They may question
     18· ·it upon a parent calling them and I give my answer and
     19· ·that's it.· They have no bearing on how we run our
     20· ·program.
     21· · · · Q· · Is your decision final?
     22· · · · A· · Pretty much.
     23· · · · Q· · Hypothetically, if a parent wanted their son
     24· ·to be on a specific team and the YAA's response was,
     25· ·"No, we don't honor team requests," and you get a call


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 11 of
                                      116      Badala
                                   November 11, 2019                         11

     ·1· ·from the city asking you to honor the request, are you
     ·2· ·obligated to honor the city's --
     ·3· · · · A· · No.
     ·4· · · · Q· · Would the ultimate decision on whether to
     ·5· ·honor a parental team request be solely within the
     ·6· ·exclusive dominion of the YAA?
     ·7· · · · A· · Yes.
     ·8· · · · Q· · Does the city have any input into how you
     ·9· ·divide up the teams?
     10· · · · A· · No.
     11· · · · Q· · Does the city have any input into who the
     12· ·coaches are?
     13· · · · A· · No.
     14· · · · Q· · Does the city have any input into who the team
     15· ·moms are?
     16· · · · A· · No.
     17· · · · Q· · Does the city make your baseball schedules?
     18· · · · A· · No.
     19· · · · Q· · Does the city set up your baseball practice
     20· ·schedules?
     21· · · · A· · No.
     22· · · · Q· · You indicated earlier that you had very
     23· ·limited interaction with the city.· On what issues would
     24· ·you have that interaction?
     25· · · · A· · Just more as -- I was very involved with the


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 12 of
                                      116      Badala
                                   November 11, 2019                         12

     ·1· ·lobbying to get the north county facility done.· If
     ·2· ·there is ever an issue with parents calling the city,
     ·3· ·they communicate with me.· Sometimes things were getting
     ·4· ·lost and not addressed, so dealing with me directly.
     ·5· · · · Q· · Can you give us some examples of things
     ·6· ·parents would call the city about and you would have
     ·7· ·some interaction?
     ·8· · · · A· · It could vary from... in the 13 years I have
     ·9· ·been doing this I realize parents sometimes look at it
     10· ·from their child and not as a program as a whole, but
     11· ·once it goes to the city, I take a personal
     12· ·responsibility to make sure that these questions are
     13· ·answered.
     14· · · · · · ·So if a parent calls up and says, "There was
     15· ·an incident at a field with a fight between two kids," I
     16· ·will go to that board, we have eight different boards
     17· ·now, and I'll go to the board and I'll speak with the
     18· ·president, and I have to get an answer, and this way I
     19· ·communicate back with the parent.
     20· · · · Q· · And who is presently your liaison contact
     21· ·person at the city?
     22· · · · A· · I deal mostly with Daniel.· Daniel has moved
     23· ·up the ranks in the past five years.· I've seen him from
     24· ·the, you know, city staffer that was brought in under
     25· ·Jack Downey as a -- what is the term in college when


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 13 of
                                      116      Badala
                                   November 11, 2019                         13

     ·1· ·you're --
     ·2· · · · Q· · Internship?
     ·3· · · · A· · -- internship, from intern up until the
     ·4· ·position he is in right now.· So we've kind of grown
     ·5· ·together over the past eight years.
     ·6· · · · Q· · Do you recall there being in January of 2019 a
     ·7· ·request from Mike Quasha that his son allowed to be on a
     ·8· ·team with Aronowitz?
     ·9· · · · A· · Yes.
     10· · · · Q· · What do you recall about that request?
     11· · · · A· · Once it went to the city, so now I'm
     12· ·personally involved, and, as I normally do, I think that
     13· ·was -- I spoke with the Quashas.· I did go to Aronowitz,
     14· ·spoke with them, because I had the ability to make these
     15· ·special exceptions and I would then go to those boards
     16· ·and say, "Listen, let's do this, this is the right thing
     17· ·to do," but the Aronowitzes didn't want to be on the
     18· ·team for several reasons.· I guess they live next to
     19· ·them, and I probably should have developed -- what I
     20· ·started to do was learn a lot of the details behind
     21· ·everything the Quashas were telling me by talking to
     22· ·these people.
     23· · · · · · · · · MS. HANKINS:· Be precise because you're
     24· · · · saying "these people, them, they."
     25· · · · A· · The Quashas.· The Aronowitzes did not want me


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 14 of
                                      116      Badala
                                   November 11, 2019                         14

     ·1· ·to accommodate them.
     ·2· · · · Q· · So, if I understood you, in January of 2019
     ·3· ·you received a request from the Quashas to place their
     ·4· ·son on the Aronowitz team for the spring season?
     ·5· · · · A· · Yes.
     ·6· · · · Q· · And if you wanted to, could you have pushed
     ·7· ·that through?
     ·8· · · · A· · I don't like to overrule a board, because they
     ·9· ·ruled not to make these, but for me, I want the child to
     10· ·enjoy his experience there.· I'll make any accommodation
     11· ·I possibly can, whether it's financial, it's time or
     12· ·anything, to make sure these kids are having positive
     13· ·experiences.
     14· · · · · · ·So initially when I heard this I got involved.
     15· ·I spoke with Mr. or Mrs. Quasha at that time.             I
     16· ·actually made a point to make it to the fields to meet
     17· ·the Quashas and to meet the little boy.· That's what I
     18· ·do.
     19· · · · Q· · And what was your discussion with Doctor or
     20· ·Mrs. Quasha about pushing through this request to team
     21· ·them on the Aronowitzes --
     22· · · · A· · I didn't discuss it back with them, because I
     23· ·felt it was not appropriate to speak about it at that
     24· ·time.
     25· · · · Q· · What was your conversation with Coach


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 15 of
                                      116      Badala
                                   November 11, 2019                         15

     ·1· ·Aronowitz?
     ·2· · · · A· · It wasn't the coach.· It was a parent.
     ·3· · · · Q· · Oh, I'm sorry.
     ·4· · · · A· · The coach was Benjie Schwab.· I just made sure
     ·5· ·everything was fine at that particular game.· I have my
     ·6· ·own children, various ages, jobs and other
     ·7· ·responsibilities.· I think I showed up to the game,
     ·8· ·maybe 15, 20 minutes, met the young boy and the parents
     ·9· ·or maybe one of the parents was there, not both, and I
     10· ·didn't even know if I -- if the accommodation was made
     11· ·for the Aronowitzes.
     12· · · · Q· · Did the Aronowitzes want to have HQ on the
     13· ·team with their son?
     14· · · · A· · They just preferred to let the league -- the
     15· ·way it was said was, "We prefer you to do what the
     16· ·league normally does.· We don't really want the
     17· ·responsibility."· Because I think it was presented that
     18· ·medically and transportation-wise they would be able to
     19· ·help.· I think it's a tough deal for anybody to take
     20· ·medical responsibility for another child who could die
     21· ·from handling a baseball from someone else, so I mean
     22· ·that was really, when I heard that, that's what brought
     23· ·me to another level as far as looking into this.
     24· · · · Q· · So let me just make sure I understand the
     25· ·sources of all your conversations.· When you first


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 16 of
                                      116      Badala
                                   November 11, 2019                         16

     ·1· ·received the request to put HQ with Aronowitz so that
     ·2· ·the Aronowitz parents could assist with car-pooling and
     ·3· ·potentially a medical issue if it arose, was your first
     ·4· ·point of contact with the Quashas, with the Aronowitzes
     ·5· ·or with Benjie?
     ·6· · · · A· · It was with the Quashas.
     ·7· · · · Q· · And what was your discussion with them about
     ·8· ·it?
     ·9· · · · A· · Um, that I would do anything I can.· Fall was
     10· ·a lot easier to -- it was told right upfront, in the
     11· ·fall we could make these accommodations, we could play
     12· ·those games first.· I asked the board to not sell
     13· ·peanuts until after the first games were played.              I
     14· ·talked to the city, asked them to sweep out the dugouts,
     15· ·and we also bought brooms and put them outside the
     16· ·concession stand for, just in case... just in case.
     17· · · · Q· · But as to the issue of putting HQ with
     18· ·Aronowitz, did you wind up speaking to Aronowitz?
     19· · · · A· · I did.
     20· · · · Q· · And was it Aronowitzes preference not to
     21· ·undertake any additional responsibility?
     22· · · · A· · It was Aronowitzes' wish for us to follow the
     23· ·guidelines of the league which were set.
     24· · · · Q· · So they wanted to go with whatever the
     25· ·baseball board voted on?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 17 of
                                      116      Badala
                                   November 11, 2019                         17

     ·1· · · · A· · Yes.
     ·2· · · · Q· · And the baseball board said "No requests"?
     ·3· · · · A· · Yes.
     ·4· · · · Q· · Did they make any specific comments or
     ·5· ·representations about whether they even wanted to
     ·6· ·undertake this additional responsibility for someone
     ·7· ·else's child?
     ·8· · · · A· · Maybe not from his words, but the feeling I
     ·9· ·got after that accommodation was they would -- it's a
     10· ·responsibility they would probably not like to take on.
     11· · · · Q· · And how did they make that clear?
     12· · · · A· · I don't remember the exact conversation, but
     13· ·that was the feeling I got out of it.
     14· · · · Q· · Was the gist of their response that they would
     15· ·go with the vote and they didn't want to overrule the
     16· ·vote and have to take undertake additional medical
     17· ·responsibility for another child?
     18· · · · A· · That's the feeling, yes.
     19· · · · Q· · Let's talk about the difference in fall and
     20· ·spring.· What is the difference between the fall and
     21· ·spring baseball leagues and T-ball leagues?
     22· · · · A· · It's typically half.· Fall is more for
     23· ·training, we don't really keep score, which T-ball we
     24· ·don't keep score anyway, it's more for the kids that are
     25· ·the low level players, it's not the advanced players.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 18 of
                                      116      Badala
                                   November 11, 2019                         18

     ·1· ·In the spring we add the travel players back into the
     ·2· ·mix, and in the fall, soccer is our big program in the
     ·3· ·fall and baseball is secondary, and in the spring
     ·4· ·baseball is predominant, then soccer.
     ·5· · · · Q· · Is it more feasible for you as the person in
     ·6· ·charge of the Youth Athletic Association to accommodate
     ·7· ·special requests in the fall as opposed to the spring?
     ·8· · · · A· · Not normally, no.
     ·9· · · · Q· · For the fall, do you remember what the fall
     10· ·requests were from the Quasha family related to their
     11· ·son's peanut allergy?
     12· · · · A· · When I got in, it was basically to stop
     13· ·selling peanuts and to place the child -- I thought it
     14· ·was two families, but maybe it was just the one.
     15· · · · Q· · You thought what was two families?
     16· · · · A· · I thought maybe they wanted to play with two
     17· ·separate families, but maybe it was just one, the
     18· ·Aronowitzes.
     19· · · · Q· · And they wanted you to stop peanut sales?
     20· · · · A· · Yes.
     21· · · · Q· · Is that something you can do?
     22· · · · A· · Uh, you know, it's a big part of baseball.
     23· ·Peanuts and baseball go together for 100 years.· If we
     24· ·don't sell them, people bring peanuts in.· I mean, it's
     25· ·part of the game.· You have peanuts and other products


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 19 of
                                      116      Badala
                                   November 11, 2019                         19

     ·1· ·that contain peanuts.· You have kids bringing in peanut
     ·2· ·and jelly sandwiches.· If we wanted to stop the sale of
     ·3· ·peanuts, it wasn't going to deter any peanuts from
     ·4· ·coming onto those fields.
     ·5· · · · Q· · Was it your feeling as the person in charge of
     ·6· ·this organization that if your concession stand stopped
     ·7· ·selling peanuts then the parents would now bring in more
     ·8· ·peanuts into the park on their own?
     ·9· · · · · · · · · MR. DIETZ:· Objection to form.
     10· · · · A· · Without a doubt.
     11· · · · Q· · Without a doubt?
     12· · · · A· · Yes.
     13· · · · Q· · And why was that your feeling?
     14· · · · A· · Because it's part of the game, so kids -- it's
     15· ·a snack, it's a general snack of baseball, and that's
     16· ·just the way it has been for many years going back.
     17· · · · Q· · So did you think that stopping the sale of
     18· ·peanuts would have any appreciable effect on the amount
     19· ·of peanuts introduced into the park overall?
     20· · · · A· · Zero.
     21· · · · Q· · So, even with that in mind, did you agree, in
     22· ·an effort to appease the Quasha family, to make some
     23· ·accommodations for the fall season?
     24· · · · A· · In the fall, limited players on each team, not
     25· ·as many.· T-ball and rookie are our biggest programs, so


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 20 of
                                      116      Badala
                                   November 11, 2019                         20

     ·1· ·if the program has 300 kids, it's most directly affected
     ·2· ·by the younger age groups.· As it gets older kids fall
     ·3· ·off and we have less teams and less players to a team.
     ·4· ·By putting it first, reading this e-mail, I was
     ·5· ·concerned, so putting it first --
     ·6· · · · Q· · What do you mean, putting it first, putting
     ·7· ·HQ's games first each day?
     ·8· · · · A· · Yes, and it was normal, because it was one set
     ·9· ·of teams.· It was limited during the fall because of the
     10· ·participation rates.· So, even if we have games on three
     11· ·fields, there's other kids on the other field, it
     12· ·doesn't matter.· I mean it's public fields.· Someone
     13· ·from anywhere could request a permit for that field.
     14· ·Someone could just go on and use that field.· But during
     15· ·this time period it was the easiest route and it seemed
     16· ·like it was a mutual accommodation to all parties.
     17· · · · Q· · So, if I understand you, what you agreed to do
     18· ·was have HQ's game first of the day?
     19· · · · A· · Yes.
     20· · · · Q· · And was that something that was able to be
     21· ·accomplished in the fall?
     22· · · · A· · Yes.
     23· · · · Q· · And --
     24· · · · A· · And they were told that.
     25· · · · Q· · And they were told that?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 21 of
                                      116      Badala
                                   November 11, 2019                         21

     ·1· · · · A· · Yes.
     ·2· · · · Q· · Were they told, "This might not happen in the
     ·3· ·spring"?
     ·4· · · · A· · I wasn't thinking that far ahead at that
     ·5· ·point, but I did make a comment that our fall program is
     ·6· ·half the size, and that's why the accommodations would
     ·7· ·be made, not that they wouldn't be made in the spring.
     ·8· · · · Q· · And were peanuts not sold during the first
     ·9· ·game of each day?
     10· · · · A· · I think we started at a certain time period.
     11· · · · Q· · So what is the first game?
     12· · · · A· · After the first game.· So whether it was 5:00
     13· ·or 5:30, T-ball typically goes for an hour, so...
     14· · · · Q· · Do you spend a lot of time out at the fields?
     15· · · · A· · I used to.· I do when my child is there.
     16· · · · Q· · Have you personally observed whether parents
     17· ·bring their own snacks into the park?
     18· · · · A· · Everybody does.
     19· · · · Q· · So, if parents have a ten-year old playing and
     20· ·he has a brother and sister eight and six years old, is
     21· ·it common --
     22· · · · A· · Everybody runs around with snacks in their
     23· ·hands, and people that are less fortunate bring their
     24· ·own stuff, they don't buy from the concession stand.
     25· ·Yeah, people bring snacks in for end of the game, you


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 22 of
                                      116      Badala
                                   November 11, 2019                         22

     ·1· ·know, there's snacks everywhere.· It's that time of the
     ·2· ·day, it's just before dinner, so everybody is trying to
     ·3· ·hold their kids over until dinner time at that point.
     ·4· · · · Q· · So is there a good amount of parents bringing
     ·5· ·bags of their own snacks?
     ·6· · · · A· · Tons.
     ·7· · · · Q· · And do those includes peanuts?
     ·8· · · · A· · Absolutely.
     ·9· · · · Q· · Do those include other snacks with peanut
     10· ·products in them?
     11· · · · A· · Yes.
     12· · · · Q· · And are young kids constantly snacking prior
     13· ·to dinner time since the games run at night?
     14· · · · A· · Yes.
     15· · · · Q· · Is there any prohibition in the park, like you
     16· ·might see in a pro stadium, from parents bringing their
     17· ·own food and snacks into the park?
     18· · · · A· · No.
     19· · · · Q· · Are people allowed to bring whatever snacks
     20· ·they want into the park?
     21· · · · A· · Yes.
     22· · · · Q· · Is alcohol generally not allowed in a public
     23· ·Little League park?
     24· · · · · · · · · MR. DIETZ:· Objection to form.
     25· · · · A· · I think common sense would tell you around


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 23 of
                                      116      Badala
                                   November 11, 2019                         23

     ·1· ·youth sports don't bring alcohol.· That doesn't mean
     ·2· ·it's not done.· You'll see the red cups out there, and
     ·3· ·then we will address it, but typically two different,
     ·4· ·you know, it's not even in the same category.
     ·5· · · · Q· · Is that a park rule, no alcohol in the park?
     ·6· · · · A· · It is.
     ·7· · · · Q· · That's not a concession rule?
     ·8· · · · A· · No.
     ·9· · · · Q· · So, generally speaking, what does the City of
     10· ·Palm Beach Gardens provide your organization that allows
     11· ·these sports leagues to exist?
     12· · · · A· · Fields.
     13· · · · Q· · Does it also provide the building where the
     14· ·concessions are located?
     15· · · · A· · Yes, it does.
     16· · · · Q· · Does the YAA pay rent --
     17· · · · A· · No.
     18· · · · Q· · -- for the building?
     19· · · · A· · No.
     20· · · · Q· · You're given free use of it?
     21· · · · A· · Yes.
     22· · · · Q· · And you pay permit fees for the fields?
     23· · · · A· · We pay the recreation program, we pay a fee to
     24· ·the city for the use of the fields, and we request -- we
     25· ·give them schedules based on the participation of each


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 24 of
                                      116      Badala
                                   November 11, 2019                         24

     ·1· ·age group, the fields needed, and the city accommodates
     ·2· ·us.
     ·3· · · · Q· · Does the city tell you how to run the league,
     ·4· ·though?
     ·5· · · · A· · No.
     ·6· · · · Q· · As far as how to organize teams and how many
     ·7· ·kids to put on teams and so forth, is that exclusively
     ·8· ·within your domain?
     ·9· · · · A· · They have zero involvement.· We exclusively do
     10· ·that.
     11· · · · Q· · Getting back to the concessions, the city
     12· ·gives you use of the building for free, correct?
     13· · · · A· · Yes.
     14· · · · Q· · And there's no line item charge for use of the
     15· ·concession building, right?
     16· · · · A· · No.
     17· · · · Q· · How do you organize, as the Youth Athletic
     18· ·Association, the concession program from that building?
     19· · · · A· · We upgrade ourselves, the interior.· They give
     20· ·us the shell basically.· Inside it's all PBGYAA's
     21· ·equipment.· We have an ordering process for each sport,
     22· ·and it could vary between vendors, but typically in
     23· ·baseball we have had the same vendors, Pepsi products,
     24· ·and the girls go to Costco and pick up everything.· The
     25· ·big sellers we keep selling.· The smaller ones we may


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 25 of
                                      116      Badala
                                   November 11, 2019                         25

     ·1· ·trade out at some point.
     ·2· · · · · · ·It's all done through -- we have one person
     ·3· ·that over the years has oversaw the concession stand.
     ·4· ·We had two paid employees and now we have five paid
     ·5· ·employees in there, because volunteers typically staffed
     ·6· ·it, but we're just finding that volunteers are harder
     ·7· ·and harder to find, especially for that, so to make sure
     ·8· ·it's staffed properly, they now have five.· And that's
     ·9· ·it.
     10· · · · Q· · Is there refrigeration and cooking equipment
     11· ·in the building?
     12· · · · A· · Yes.
     13· · · · Q· · And who owns that equipment?
     14· · · · A· · We do, PBGYAA.
     15· · · · Q· · The individuals that work in the building, are
     16· ·they exclusively hired by the PBGYAA?
     17· · · · A· · Yes.
     18· · · · Q· · Does the PBGYAA purchase all of the products
     19· ·for resale?
     20· · · · A· · Yes.
     21· · · · Q· · And does the PBGYAA also keep all of the
     22· ·profits that are generated from the concessions?
     23· · · · A· · Yes.
     24· · · · Q· · Does the city share in any of the profits?
     25· · · · A· · Zero.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 26 of
                                      116      Badala
                                   November 11, 2019                         26

     ·1· · · · Q· · Does the city give the PBGYAA any direction on
     ·2· ·what to sell and what not to sell in its concession
     ·3· ·area?
     ·4· · · · A· · No.· In 13 years that's never come up.
     ·5· · · · Q· · Are peanuts one of your big sellers?
     ·6· · · · A· · Maybe the biggest.
     ·7· · · · Q· · How much do you charge for a bag of peanuts?
     ·8· · · · A· · I think a buck.· It may be two bucks now but
     ·9· ·it was a buck when it was...
     10· · · · Q· · Does the PBGYAA generate income from the sale
     11· ·of peanuts?
     12· · · · A· · Yes.
     13· · · · Q· · What happens with that income?
     14· · · · A· · It goes back into the program.· We're a
     15· ·nonprofit.· Everything we do is to benefit the children.
     16· ·We, whether it's a paid child or a child with need, we
     17· ·make sure they are accommodated, nonpaid, because we
     18· ·have hardship parents that cannot afford so we'll pay
     19· ·for them.· We've never turned down a child to play.
     20· ·These revenue streams give us the ability to do those
     21· ·things.
     22· · · · Q· · Why do you do this, Mr. Badala?· Why do you
     23· ·spend all your time on this?
     24· · · · A· · I have four children.· Every one I groomed
     25· ·that way.· My oldest child attends the Citadel.· I made


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 27 of
                                      116      Badala
                                   November 11, 2019                         27

     ·1· ·sure they stayed within the rec program for both fall
     ·2· ·and spring.· He had one scholarship.· It didn't matter
     ·3· ·to me.· He became a leader.· It makes the kids better
     ·4· ·kids growing up.· My best friends now are the friends I
     ·5· ·made when my kids were six years old.
     ·6· · · · · · ·It creates something that I've never seen
     ·7· ·anywhere else.· I'll be honest with you, the PBGYAA has
     ·8· ·become something.· I've seen these other programs that
     ·9· ·are out there and they fall apart because travel becomes
     10· ·such a main part of the program.· My thing was rec with
     11· ·the beginning kids to make sure they are accommodated to
     12· ·create a positive experience for both them and the
     13· ·parents because I lived it.· I saw what it was.
     14· · · · Q· · So, going back to the concessions,
     15· ·hypothetically, if Daniel Pietro calls you and says,
     16· ·"Tony, we would like you to sell Coke products instead
     17· ·of Pepsi products," are you obligated to follow that
     18· ·direction?
     19· · · · A· · I would hang up on him.
     20· · · · Q· · And if Daniel Pietro says, "We would like you
     21· ·to sell this brand of hotdogs instead of that brand of
     22· ·hotdogs, do you have any obligation to follow that?
     23· · · · A· · No.
     24· · · · Q· · Does the city have the right to tell you what
     25· ·to sell and what not to sell at the concessions?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 28 of
                                      116      Badala
                                   November 11, 2019                         28

     ·1· · · · A· · They do not.
     ·2· · · · Q· · How long has the concession program been in
     ·3· ·existence?
     ·4· · · · A· · Um, at least 20 years.
     ·5· · · · Q· · Has it always been run by the Youth Athletic
     ·6· ·Association for as long as you have been involved?
     ·7· · · · A· · Yes.
     ·8· · · · Q· · Has the city ever had any involvement in the
     ·9· ·selling of products at the concessions at the Palm Beach
     10· ·Gardens Youth Athletic Association games or practices?
     11· · · · A· · No.
     12· · · · Q· · Have you had occasion, you heard from Mr.
     13· ·Abrams, have you had occasion over the years to speak to
     14· ·parents whose kids have food allergies?
     15· · · · A· · Yes, in every different sport, yes.
     16· · · · Q· · If a parent approaches you and says, "My kid
     17· ·is allergic to peanuts, we don't want peanuts around my
     18· ·kids," are there some measures you take independently of
     19· ·the city just as the Youth Athletic Association?
     20· · · · A· · Yes, we will accommodate that child.· We will
     21· ·speak with the coach and we will, whatever team he gets
     22· ·drafted by or placed on, we will speak with the coach
     23· ·and that coach will speak with the parents, and I've
     24· ·never seen it not accommodated.
     25· · · · Q· · That's what I wanted to ask you.· Has that


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 29 of
                                      116      Badala
                                   November 11, 2019                         29

     ·1· ·been effective in all the years you have been with the
     ·2· ·Youth Athletic Association that you'll address the issue
     ·3· ·with the coach and then rely upon the coach, who is a
     ·4· ·grown adult, to address the issue with the other team
     ·5· ·parents?
     ·6· · · · A· · Yes, it has been very effective.
     ·7· · · · Q· · And if the coach tells the other team parents
     ·8· ·that there's a kid on the team with peanut allergies,
     ·9· ·don't bring peanut snacks or allow your kid to eat
     10· ·peanuts in the dugout, has that been a tested method of
     11· ·dealing with it?
     12· · · · A· · It never hurt anything.· It has always been
     13· ·successful.
     14· · · · Q· · Have you ever come across a situation where a
     15· ·coach asked a parent not to introduce peanuts into the
     16· ·dugout because there's an allergic child and the parents
     17· ·came to you and said, "This is not fair, my kid should
     18· ·be able to eat peanuts in the dugout"?
     19· · · · A· · No, every parent, I mean we're in this
     20· ·together, every parent has been very accommodating, it
     21· ·has never been a problem.
     22· · · · Q· · And in your 13 years have the other parents
     23· ·been respectful of a child with allergies?
     24· · · · A· · Yeah, those parents, yeah, it's actually, we
     25· ·try not to even express who the child is, we try to make


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 30 of
                                      116      Badala
                                   November 11, 2019                         30

     ·1· ·them independent of the whole thing, especially at the
     ·2· ·younger ages, but every parent has been respectful,
     ·3· ·yeah.
     ·4· · · · Q· · Any child ever go into anaphylactic shock from
     ·5· ·peanuts in one of your dugouts?
     ·6· · · · A· · Not to my knowledge.
     ·7· · · · Q· · We heard some talk earlier about brooms, I
     ·8· ·don't remember if it was during your deposition or the
     ·9· ·prior one, but are there brooms available on-site?
     10· · · · A· · After speaking with Mr. Quasha or Mrs. Quasha,
     11· ·whoever I spoke with first, there was, and we went out
     12· ·and bought more, so this way we knew that there were
     13· ·brooms there, and I told them.
     14· · · · Q· · What did you tell them about the brooms?
     15· · · · A· · That in case the city failed to do any of the
     16· ·sweeping, there would be brooms there where they could
     17· ·do it or the coach could do it or they would be
     18· ·available.
     19· · · · Q· · Have you ever picked up a broom and swept out
     20· ·a dugout?
     21· · · · A· · Absolutely.
     22· · · · Q· · How long does it take?
     23· · · · A· · About a minute.
     24· · · · Q· · Have you ever seen other parents pick up a
     25· ·broom and sweep out the dugout?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 31 of
                                      116      Badala
                                   November 11, 2019                         31

     ·1· · · · A· · All the time.· They'll do it just as a
     ·2· ·courtesy between games.
     ·3· · · · Q· · Does sometimes the departing team sweep out
     ·4· ·the dugout for the incoming team?
     ·5· · · · A· · No, it's typically the incoming team.
     ·6· · · · Q· · How hard is it to find these brooms at
     ·7· ·Gardens' park?
     ·8· · · · A· · They are right outside the concession stand.
     ·9· · · · Q· · All right.
     10· · · · A· · I did get a call from Mrs. Quasha during the
     11· ·initial fall season that said, "They failed to sweep out
     12· ·the dugouts," or something to that effect, and I looked
     13· ·into it and found that either it was done or -- it
     14· ·wasn't brought to anybody's attention other than mine.
     15· · · · Q· · That it was done?
     16· · · · A· · It wasn't brought to anybody's attention, so
     17· ·everybody thought it was normal course.
     18· · · · Q· · All right.· When does the spring league start?
     19· · · · A· · Spring typically starts in, we do evaluations
     20· ·in February, I believe, typically starts in March.
     21· · · · · · ·(Defendant's Exhibit 1 marked for
     22· ·Identification).
     23· · · · Q· · Let me show you what we've marked as
     24· ·Exhibit 1.· I understand you're not copied on here and
     25· ·it's not addressed to you, but it's dated April 15,


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 32 of
                                      116      Badala
                                   November 11, 2019                         32

     ·1· ·2019.
     ·2· · · · A· · Um-hum.
     ·3· · · · Q· · Where would the PBGYAA be in baseball season
     ·4· ·as of mid April?
     ·5· · · · A· · Past one-third.
     ·6· · · · Q· · Already playing games?
     ·7· · · · A· · Yeah.· Almost done.
     ·8· · · · Q· · Almost done?
     ·9· · · · A· · Yeah, June is pretty much the last.
     10· · · · Q· · Notwithstanding the date on this exhibit, are
     11· ·these three line items on here your understanding of
     12· ·what the Quashas were requesting for the spring?
     13· · · · A· · Yeah.
     14· · · · Q· · So Item Number 1, "Dugout swept before
     15· ·practices and games," was it your understanding that the
     16· ·city was going to continue from the fall and then into
     17· ·the spring, and I say fall into spring because I'm
     18· ·thinking more like a school year as opposed to a
     19· ·calendar year, that the city would continue to sweep out
     20· ·the dugouts every day?
     21· · · · A· · It is normal.· We pulled up to the fields and
     22· ·they were clean.
     23· · · · · · · · · MR. DIETZ:· Object to the form.
     24· · · · Q· · And if the dugout gets dirty or candy wrappers
     25· ·are strawn or thrown around during the course of the


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 33 of
                                      116      Badala
                                   November 11, 2019                         33

     ·1· ·day, can a parent or coach or volunteer sweep out the
     ·2· ·dugout?
     ·3· · · · A· · Yes.
     ·4· · · · · · · · · MR. DIETZ:· Objection to form.
     ·5· · · · Q· · And can some locate a city park worker
     ·6· ·on-site?
     ·7· · · · A· · You know, I heard that before.· These guys are
     ·8· ·out there prepping the fields, not really sweeping the
     ·9· ·dugouts.· To call a city employee over to sweep out a
     10· ·dugout is just something I've never seen.· It's
     11· ·typically the responsibility of the parents or a
     12· ·volunteer.· We're a thousand volunteers.
     13· · · · Q· · Is it quicker just to pick up the broom and do
     14· ·it yourself --
     15· · · · A· · Yes, it is.
     16· · · · Q· · -- than to have to go locate someone who's
     17· ·raking a field and have them do it?
     18· · · · A· · Yes.
     19· · · · Q· · Okay.· Number 2, the Quashas requested that
     20· ·the sale of peanuts be stopped during their son's games
     21· ·and practices.· Were you made aware of that request?
     22· · · · A· · I was part of the conversations with the
     23· ·Quashas way prior to this.
     24· · · · Q· · Prior to April?
     25· · · · A· · Yeah, yeah.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 34 of
                                      116      Badala
                                   November 11, 2019                         34

     ·1· · · · Q· · And there's eight fields there?
     ·2· · · · A· · At that facility there's four, eight, ten
     ·3· ·fields actually.
     ·4· · · · Q· · Did you see the need as the president of this
     ·5· ·organization to stop the sale of peanuts at Gardens park
     ·6· ·park-wide?
     ·7· · · · A· · No.
     ·8· · · · Q· · What was the reason why you thought it was not
     ·9· ·something that was a good idea to do?
     10· · · · A· · You just couldn't control the flow of peanuts
     11· ·into the field whether we sold them or not.· It was a
     12· ·task that was unattainable.
     13· · · · Q· · And parents and teammates on the team should
     14· ·be notified of food allergies, is that something you do
     15· ·as a matter of course?
     16· · · · A· · Absolutely.
     17· · · · Q· · So the only thing they wanted that you weren't
     18· ·in agreement with for the spring was that you would stop
     19· ·the sale of peanuts at the park?
     20· · · · A· · Yes.
     21· · · · Q· · And was it feasible to make sure HQ's games
     22· ·were the first games of each day in the spring?
     23· · · · A· · We would try to accommodate them.· For that
     24· ·spring there were special accommodations made for this
     25· ·child to play his games at the alternate location, which


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 35 of
                                      116      Badala
                                   November 11, 2019                         35

     ·1· ·would have accommodated everything they wanted here.
     ·2· · · · Q· · Okay.· Let me talk to you about the alternate
     ·3· ·location.· We've heard from Mrs. Quasha in this case and
     ·4· ·read her correspondence.· If she was under the belief
     ·5· ·that you were not going to register her son HQ into the
     ·6· ·Palm Beach Gardens Youth Athletic Association and you
     ·7· ·were essentially going to punt him over to the North
     ·8· ·Palm Beach League, is that accurate?
     ·9· · · · · · · · · MR. DIETZ:· Objection to form.
     10· · · · A· · The child was registered in our program.· When
     11· ·I heard or saw the city, I think the city was copied,
     12· ·but basically the way they spoke about Seth, who I know
     13· ·personally for 13 years, I said --
     14· · · · · · · · · MR. DIETZ:· Can I -- I see there are
     15· · · · notes there in front of you, and I'll have them
     16· · · · marked for my deposition, so... just wanted to make
     17· · · · sure they don't go anywhere.
     18· · · · · · · · · MS. HANKINS:· Are they all --
     19· · · · · · · · · THE WITNESS:· That's my paper.
     20· · · · · · · · · (Handing).
     21· · · · A· · But there were special accommodations made,
     22· ·because once I saw what they said about Seth, knowing
     23· ·that not to be true, I said, "Let me handle this from
     24· ·here," so I spoke with Seth, we came up with reasonable
     25· ·accommodations, more than reasonable accommodations,


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 36 of
                                      116      Badala
                                   November 11, 2019                         36

     ·1· ·which was to play these games at an alternate park with
     ·2· ·no concession stand on his same team, which the other
     ·3· ·parents would sacrifice exactly as them, driving at a
     ·4· ·stretch three miles down the street.
     ·5· · · · · · ·This is what I verbally communicated to Dad
     ·6· ·because I thought -- at this point I didn't understand
     ·7· ·what I was -- I was trying to make the accommodation.
     ·8· ·As a parent, if you have a reasonable and realistic
     ·9· ·concern about your child's health, I said, okay, that we
     10· ·would play the games here, and this is a great scenario
     11· ·here, because now we have accomplished everything they
     12· ·wanted, and I was told I was an asshole verbally on the
     13· ·phone.
     14· · · · Q· · By who?
     15· · · · A· · By the dad.· And he hung up on me.· And I
     16· ·said, okay, here we go, what did I do wrong here?              I
     17· ·tried to make accommodations for their child, who is
     18· ·what we all should be concerned about, is this child.
     19· ·At that point I felt like I was more concerned about his
     20· ·health than anyone at that point because here I am
     21· ·trying to make these accommodations and I'm being told
     22· ·I'm an asshole and hung up on.
     23· · · · · · ·So I put those in writing and communicated
     24· ·with Mrs. Quasha at that point.· The games would have
     25· ·been played at a field with no concession stand, no sale


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 37 of
                                      116      Badala
                                   November 11, 2019                         37

     ·1· ·of the peanuts.· The games would have been the first,
     ·2· ·exactly as was stated, and we would have brought brooms
     ·3· ·there to make sure they were swept out.· We would have
     ·4· ·accommodated all three of their requests on paper.
     ·5· · · · Q· · I'll show you what I'll mark as Exhibit 2 to
     ·6· ·this deposition.
     ·7· · · · · · ·(Defendant's Exhibit 2 marked for
     ·8· ·Identification).
     ·9· · · · · · ·This is a declaration that Mrs. Quasha filed
     10· ·in this matter.· She declared these representations
     11· ·therein under penalty of perjury.· I want to turn your
     12· ·attention to paragraphs 39 and 40 and 41 and 42.· Was
     13· ·the offer by the Palm Beach Gardens Youth Athletic
     14· ·Association to move HQ's games to North Palm Beach in
     15· ·any way going to prevent HQ from playing T-ball with the
     16· ·friends that he had played with in the fall?
     17· · · · A· · No.· And I specifically told that to the dad
     18· ·and referred him to that part in the e-mails.
     19· · · · Q· · Was HQ being asked to play in another league
     20· ·such as North Palm Beach League?
     21· · · · A· · Absolutely not.
     22· · · · Q· · Was the offer that he would continue for the
     23· ·spring, that he would continue to play in the Palm Beach
     24· ·Gardens Youth Athletic Association, but just that his
     25· ·games and practices would be scheduled on a field


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 38 of
                                      116      Badala
                                   November 11, 2019                         38

     ·1· ·without concessions?
     ·2· · · · A· · My exact words were, "To help accommodate the
     ·3· ·situation, we are doing an interleague with North Palm
     ·4· ·Beach."· Duke Thrush, which is the president there, used
     ·5· ·to be president of Palm Beach Gardens, Duke is a great
     ·6· ·guy, Duke would have accommodated anything, much like
     ·7· ·me, for the benefit of the child.
     ·8· · · · · · ·So we would have made sure that everyone of
     ·9· ·his games on his Palm Beach Gardens team, and this was
     10· ·related to the mom and dad, was to be played at that
     11· ·field, because it had no concession stands, and this
     12· ·would eliminate any of their concerns.· From my lips to
     13· ·their ears.
     14· · · · Q· · Did you ever tell the Quashas that you wanted
     15· ·their son to play in a different league?
     16· · · · A· · Absolutely not.
     17· · · · Q· · Did you ever tell the Quashas that their son
     18· ·at any time was not welcome to play in your league?
     19· · · · A· · No, absolutely not.
     20· · · · Q· · And had they accepted that accommodation
     21· ·request, would he have played in his normal Palm Beach
     22· ·Gardens Youth Athletic Association team in the spring?
     23· · · · A· · His uniform, his team, Palm Beach Gardens
     24· ·coach, others would have sacrificed to make sure,
     25· ·whatever sacrifice that is, it's not really a sacrifice,


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 39 of
                                      116      Badala
                                   November 11, 2019                         39

     ·1· ·but they would have made the accommodations to play at
     ·2· ·that field.
     ·3· · · · Q· · So would the other parents on his team have
     ·4· ·had to go to the North Palm Beach facility?
     ·5· · · · A· · Yes.
     ·6· · · · Q· · And would the opponents for that week have had
     ·7· ·to go to the North Palm Beach facility?
     ·8· · · · A· · Yes.
     ·9· · · · Q· · And would his schedule have essentially
     10· ·remained the same as far as what teams were being played
     11· ·week to week?
     12· · · · A· · No, North Palm Beach had very limited teams,
     13· ·so basically they were playing the same team every week.
     14· ·They wanted a variety of teams, so we said, "Okay, play
     15· ·our teams," so we would have two teams there sometimes,
     16· ·we would have had them, North Palm, sometimes and it
     17· ·would have been normal course of business.
     18· · · · Q· · Even without the issue of the peanut allergy,
     19· ·would the Palm Beach Gardens Youth Athletic Association
     20· ·teams going to have a certain number of games against
     21· ·North Palm Beach teams that season?
     22· · · · A· · Yeah.
     23· · · · Q· · I want to take you back, if you look at
     24· ·paragraph 20 of the declaration, it refers to an e-mail
     25· ·that you sent.· Here is a copy of it so you can see the


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 40 of
                                      116      Badala
                                   November 11, 2019                             40

     ·1· ·e-mail (handing).· Did you maintain an open line of
     ·2· ·communications with the Quashas?
     ·3· · · · A· · I tried to.
     ·4· · · · Q· · Were there occasions where you would have to
     ·5· ·place multiple calls and not receive a call back?
     ·6· · · · A· · Yes, and just to, I never spoke with the city
     ·7· ·manager about this, to the best of my knowledge.               I
     ·8· ·don't even know if the city manager was spoken to.                 I
     ·9· ·got a call from Dan Prieto.
     10· · · · Q· · And what was your discussion with Mr. Prieto
     11· ·that you can recall?
     12· · · · A· · He said basically that they thought Seth was
     13· ·an idiot and would I look into it.
     14· · · · Q· · And how did you look into it?
     15· · · · A· · I took a personal interest in it to make sure
     16· ·this child had a positive experience.
     17· · · · Q· · And was it your belief for the spring season
     18· ·that having games at the alternate facility would have
     19· ·continued the positive experience for each kid?
     20· · · · A· · Without a doubt.
     21· · · · Q· · Do you believe that kids that played baseball
     22· ·at the North Palm Beach facility are being treated like
     23· ·second class citizens?
     24· · · · A· · When you have a game, the kids go to a field,
     25· ·one dugout, second dugout, and you're really not


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                                YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 41 of
                                      116      Badala
                                   November 11, 2019                         41

     ·1· ·interacting with everybody else.· The kids that are
     ·2· ·playing interact with the kids on the opposing team or
     ·3· ·their teammates.· Same concept at North Palm.· Had no
     ·4· ·difference other than it didn't have a concession stand.
     ·5· ·So I don't see any difference.
     ·6· · · · Q· · And not having the concession stand --
     ·7· · · · A· · Accommodated their request.
     ·8· · · · Q· · Did either of the Quasha parents ever vocalize
     ·9· ·to you that they felt that their son was being treated
     10· ·differently if his games would have been played or
     11· ·practices scheduled at North Palm Beach?
     12· · · · A· · It kept going.· It just made no sense to me.
     13· ·That's when I got really concerned with these people
     14· ·because I was trying to figure out, where are they going
     15· ·with this?· We're accommodating them and nothing I said
     16· ·was sinking in, so it just, I was very, you know, with
     17· ·the e-mails back and forth, I just honestly -- I never
     18· ·saw this before, but being in business, I have seen it.
     19· ·It just felt like this was not about the child at that
     20· ·point, because if it was, they would have accepted and
     21· ·we would have moved on.
     22· · · · Q· · For HQ's first T-ball season, so the fall of
     23· ·2018, were you aware of any issues with his actual
     24· ·attendance at the games?
     25· · · · A· · What happened was we -- I met at that game.               I


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 42 of
                                      116      Badala
                                   November 11, 2019                         42

     ·1· ·didn't hear nothing else, you know?· No news is good
     ·2· ·news.· I guess Mrs. Quasha put some things on Facebook
     ·3· ·and did a thing on the news.
     ·4· · · · · · ·So I'm sitting at Rocco's Tacos and Benjie
     ·5· ·Schwab, who was his coach, came up to me and said, "He
     ·6· ·only showed up for two games," and I said, "What are you
     ·7· ·talking about?"· He said, "Yeah, I think they showed up
     ·8· ·for two out of 17 games' practices."· I said, "Are you
     ·9· ·kidding me?"
     10· · · · · · ·You know, it was, nothing phased me at that
     11· ·point, because now I saw everything that was happening,
     12· ·and the fact that they wouldn't accept a reasonable
     13· ·request to accommodate their child, just nothing
     14· ·surprised me at that point, I just laughed.
     15· · · · Q· · And do you know if HQ played in the spring
     16· ·after the fall season where you understood he barely
     17· ·ever attended?
     18· · · · A· · No, the spring is when they requested a refund
     19· ·and I granted them back their refund.· I sent the e-mail
     20· ·to the accounting office to make sure they got their
     21· ·money back.
     22· · · · Q· · And did they register their son for this fall?
     23· · · · A· · I was surprised.· I found out this, I guess
     24· ·someone told Seth, Seth called the accountants who
     25· ·called me and said, "We refunded their money in the


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 43 of
                                      116      Badala
                                   November 11, 2019                         43

     ·1· ·spring," so I immediately asked Seth -- well, not
     ·2· ·immediately, as soon as I found out, asked Seth to reach
     ·3· ·out to Mr. Vega, and Mr. Vega said he sent out e-mails,
     ·4· ·no responses from the parents.· It's in the e-mail.· No
     ·5· ·responses from the e-mail.· So now, I mean, you got kids
     ·6· ·that -- we got a certain amount of players on each team,
     ·7· ·so I don't think they understood the effect of the non-
     ·8· ·participation on behalf of their child and them.
     ·9· · · · Q· · Does the non-participation have an adverse
     10· ·effect on the team?
     11· · · · A· · Yes, it has an effect, because as you get
     12· ·older you have less and less kids on the team, per team,
     13· ·and now you have to fill the positions.· So, yes, and
     14· ·especially in the fall, because you have limited
     15· ·coaches, you have limited everything.· So the effect, I
     16· ·mean, it happens, but it does have an effect, but not to
     17· ·the extent where you pay, you never respond, and your
     18· ·kid never shows up.· That's unheard of.
     19· · · · Q· · Is that what happened here?
     20· · · · A· · That's what happened here.
     21· · · · Q· · And is he paid for the current fall season?
     22· · · · A· · Yeah, he paid for the fall season.
     23· · · · Q· · Has he been showing up for games or practices?
     24· · · · A· · No show, no call, no e-mail.· That's from the
     25· ·coach.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 44 of
                                      116      Badala
                                   November 11, 2019                         44

     ·1· · · · Q· · Coach Vega?
     ·2· · · · A· · That's correct.· And I asked him to put that
     ·3· ·in e-mail form, so I had it, and he did.· I wanted that
     ·4· ·information.
     ·5· · · · · · · · · MR. ALEXANDER:· All right, thank-you for
     ·6· · · · your time.
     ·7· · · · · · · · · MR. DIETZ:· Good afternoon.· I would like
     ·8· · · · this marked as --
     ·9· · · · · · · · · MS. HANKINS:· Well, hold on.· These were
     10· · · · actually notes that he wrote during Seth Abrams'
     11· · · · deposition that were to me asking me questions, so
     12· · · · I'm not going to allow you to mark them as an
     13· · · · exhibit to his deposition.
     14· · · · · · · · · MR. DIETZ:· He referred to them during
     15· · · · his deposition.
     16· · · · · · · · · THE WITNESS:· No, I wasn't.
     17· · · · · · · · · MS. HANKINS:· No, he didn't.
     18· · · · · · · · · MR. ALEXANDER:· I didn't see that.
     19· · · · · · · · · MR. DIETZ:· I'm going to ask --
     20· · · · · · · · · MS. HANKINS:· Do you need your
     21· · · · reservation?
     22· · · · · · · · · MR. DIETZ:· I'll ask to put this in an
     23· · · · envelope and we're going to give it to the Judge.
     24· · · · · · · · · MS. HANKINS:· That's fine.
     25· · · · · · · · · MR. DIETZ:· Don't look at it right now.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 45 of
                                      116      Badala
                                   November 11, 2019                         45

     ·1· · · · · · ·MR. ALEXANDER:· And for the record, I did
     ·2· ·not see --
     ·3· · · · · · ·MS. HANKINS:· Hold on.· There was
     ·4· ·actually only one of these, which is a note to me.
     ·5· ·And you can have the rest because it's corrections
     ·6· ·to Mr. Abrams' testimony that he wrote to me.· One
     ·7· ·is just a question that was a legal question.
     ·8· · · · · · ·MR. ALEXANDER:· Let me just put one thing
     ·9· ·on the record.· It's my understanding that if a
     10· ·witness uses a document to refresh a recollection
     11· ·while on the record, then it becomes susceptible to
     12· ·disclosure, but my personal observations here,
     13· ·speaking as an officer of the Court, is I did not
     14· ·see Mr. Badala refer to that page one time during
     15· ·his direct exam testimony from me.
     16· · · · · · ·MR. DIETZ:· And the document was in front
     17· ·of him and he was looking to it while he was
     18· ·testifying.· And I have been doing this more often
     19· ·than not, so --
     20· · · · · · ·MS. HANKINS:· I'll tell you what, I'll
     21· ·rip off the part that I believe to be attorney/
     22· ·client privilege, and the court reporter can place
     23· ·that in an envelope and seal it, and we can take it
     24· ·to one of my most favorite Judges and we can talk
     25· ·to him about that attorney/client privilege issue,


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 46 of
                                      116      Badala
                                   November 11, 2019                         46

     ·1· · · · and the rest of it I think is fair game.
     ·2· · · · · · · · · MR. DIETZ:· Can you mark that and can I
     ·3· · · · see it?
     ·4· · · · · · · · · (Plaintiff's Exhibit 1 marked for
     ·5· · · · Identification).
     ·6· · · · · · · · · (Requested portion placed in an envelope
     ·7· · · · and held in the custody and control of Ms.
     ·8· · · · Hankins).
     ·9· · · · · · · · · · · ·CROSS EXAMINATION
     10· ·BY MR. DIETZ:
     11· · · · Q· · I have what is marked as Plaintiff's Exhibit 1
     12· ·to your deposition.· On the right it says, a note, "No
     13· ·contact with city --"
     14· · · · · · · · · MS. HANKINS:· Contract.
     15· · · · · · · · · MR. DIETZ:· Oh.
     16· · · · Q· · "-- contract with city."· What does that mean?
     17· · · · A· · We don't have an executed contract with the
     18· ·city.
     19· · · · Q· · You have been involved with the PBGYAA for
     20· ·13 years?
     21· · · · A· · Yes.
     22· · · · · · · · · MR. DIETZ:· Let's mark this as
     23· · · · Plaintiff's Exhibit 2.
     24· · · · · · · · · (Plaintiff's Exhibit 2 marked for
     25· · · · Identification).


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 47 of
                                      116      Badala
                                   November 11, 2019                         47

     ·1· · · · Q· · Can you identify what is marked as Plaintiff's
     ·2· ·Exhibit 2?
     ·3· · · · A· · Yes.
     ·4· · · · Q· · Are you familiar with this document?
     ·5· · · · A· · Yes.
     ·6· · · · Q· · Can you identify it for me?· What is it?
     ·7· · · · A· · It is our bylaws.
     ·8· · · · Q· · It's your bible?
     ·9· · · · A· · The bylaws.
     10· · · · Q· · Oh, your bylaws.
     11· · · · · · ·Can you turn to page 22?
     12· · · · A· · (Witness complies).
     13· · · · Q· · Well, first of all, turn to page 19.
     14· · · · A· · (Witness complies).
     15· · · · Q· · It says, on the bottom it has three
     16· ·attachments, one is your 501(c)3 exemption requirement,
     17· ·two is copy of city contract, three is authorization and
     18· ·signature page, correct?
     19· · · · A· · Correct.
     20· · · · Q· · Is there a copy of the bylaws that has a copy
     21· ·of the city contract attached?
     22· · · · A· · I do not see the copy of the contract with the
     23· ·city here.
     24· · · · Q· · Do you know if there's a copy of the bylaws
     25· ·that exists that has a copy of the contract with the


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 48 of
                                      116      Badala
                                   November 11, 2019                         48

     ·1· ·city?
     ·2· · · · A· · The bylaws have been in existence for a long
     ·3· ·time.· We amend them from time to time, but that
     ·4· ·contract was never executed with the city.
     ·5· · · · · · · · · MR. DIETZ:· Let's mark this as
     ·6· · · · Plaintiff's Exhibit 3.
     ·7· · · · · · · · · (Plaintiff's Exhibit 3 marked for
     ·8· · · · Identification).
     ·9· · · · Q· · Have you ever seen what is marked as
     10· ·Plaintiff's Exhibit 3?
     11· · · · A· · I've never seen that.
     12· · · · Q· · And you have been involved with the PBGYA
     13· ·since what year?
     14· · · · A· · Thirteen years, so since 2006.
     15· · · · Q· · 2006?
     16· · · · A· · Approximately, yeah.
     17· · · · Q· · In 2006 were you aware that there was a
     18· ·contract?
     19· · · · A· · In 2006 I was a manager of a team.· I wasn't
     20· ·on the board.
     21· · · · Q· · When were you on the board --
     22· · · · A· · I was a manager on the team.· I went on the
     23· ·board when my kid was born.
     24· · · · Q· · In 2009 were you aware that there was a
     25· ·contract in existence from 2005 to 2007 involving the


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 49 of
                                      116      Badala
                                   November 11, 2019                         49

     ·1· ·PBGYAA and the board?
     ·2· · · · A· · There was a two-year agreement, so I don't
     ·3· ·even think the contract was in existence.· There was no
     ·4· ·pending contract with the city when I was first on the
     ·5· ·board as travel director.
     ·6· · · · Q· · Can you turn to page 4 of this document.
     ·7· · · · A· · (Witness complies).
     ·8· · · · Q· · Do you know if the PBGYAA has a comprehensive
     ·9· ·liability insurance policy insuring the city against
     10· ·claims?
     11· · · · A· · I don't.· We've renewed that policy.
     12· ·Typically once a year I go through it.
     13· · · · Q· · Right.
     14· · · · A· · I don't recall what's on that policy.
     15· · · · Q· · Do you know whether or not it insures the
     16· ·city?
     17· · · · A· · I do not.
     18· · · · Q· · Can you turn to the next page.
     19· · · · A· · (Witness complies).
     20· · · · Q· · Do you know if the PBGYAA provides the city a
     21· ·list containing the name, title, primary phone number,
     22· ·secondary phone number and e-mail addresses of all
     23· ·officers and board members of the PBGYAA?
     24· · · · A· · Yes, we do, upon their request.
     25· · · · Q· · And do you provide that to Daniel Prieto?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 50 of
                                      116      Badala
                                   November 11, 2019                         50

     ·1· · · · A· · We do.
     ·2· · · · Q· · Why do you do that?
     ·3· · · · A· · To make sure that they do the background
     ·4· ·checks, that nobody is sitting on that board, may not be
     ·5· ·a manager but is representing the PBGYAA, that may have
     ·6· ·a criminal background.· They want to ensure the safety
     ·7· ·of the fields.
     ·8· · · · Q· · Who does the background checks?
     ·9· · · · A· · The city.
     10· · · · Q· · The city does the background checks?
     11· · · · A· · Yeah.
     12· · · · Q· · Does the city do the background checks for the
     13· ·managers, as well?
     14· · · · A· · Yes.
     15· · · · Q· · Who else, aside from the board and managers,
     16· ·who else does the city do the background checks on?
     17· · · · A· · I think that's it.
     18· · · · Q· · Does the PBGYAA provide the recreation
     19· ·director with annual financial reports?
     20· · · · A· · I don't think -- they don't request that from
     21· ·us.· Not to my recollection.· Basically a request would
     22· ·be given to me and I would tell the accountants what to
     23· ·do.
     24· · · · Q· · Is the PBGYAA allowed to do structural or
     25· ·physical changes to the city's facilities?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 51 of
                                      116      Badala
                                   November 11, 2019                         51

     ·1· · · · A· · Give me an example.
     ·2· · · · Q· · Putting in a new window at the concession
     ·3· ·stand.
     ·4· · · · A· · Structural, we do not do.
     ·5· · · · Q· · Was the concession stand just renovated?
     ·6· · · · A· · I renovated at my expense the concession
     ·7· ·stands maybe about eight years ago.
     ·8· · · · Q· · Within the past two years has the concession
     ·9· ·stand been renovated by the City of Palm Beach Gardens?
     10· · · · A· · We got funding to put a top floor on that
     11· ·concession stand to accommodate tournaments which we
     12· ·were unable to attain in the past.· We held a world
     13· ·series three years ago.· We lost $100,000.· By doing
     14· ·that we were not able to incur that expense going
     15· ·forward, so the city, to accommodate Cal Ripken's
     16· ·request and limit the expense on our behalf, built that
     17· ·top floor on both sides.
     18· · · · Q· · Do you know how much the city spent doing
     19· ·that?
     20· · · · A· · I do not know.
     21· · · · Q· · When you say "we," who do you mean, you and
     22· ·the city or just the PBGYAA?
     23· · · · A· · "We" would be the PBGYAA, which I represent.
     24· · · · Q· · And the discussions that you had with regards
     25· ·to the renovation of the top floor of the concession


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 52 of
                                      116      Badala
                                   November 11, 2019                         52

     ·1· ·stand, would those conversations be with Daniel Prieto?
     ·2· · · · A· · What do you mean?· As far as the build-out, we
     ·3· ·had no detail of the engineering or architect of that
     ·4· ·top.· There was a request, which would have helped
     ·5· ·accommodate us, but -- as well as other tournaments at
     ·6· ·the field.
     ·7· · · · Q· · And that request was made to whom?
     ·8· · · · A· · I --
     ·9· · · · Q· · You made that request to whom?
     10· · · · A· · I don't think there was a formal request for
     11· ·anything made.· I think it was evident to draw
     12· ·attraction to those fields, what needed to be done, and
     13· ·also, more importantly, to create cover for the families
     14· ·while they are at the baseball games.· That created
     15· ·cover, shade, rain cover, and everything else.
     16· · · · Q· · And what was the request made or the
     17· ·requirements of the Cal Ripken organization in order to
     18· ·have the tournament at the Burns field?
     19· · · · A· · There was no request made.· It just became a
     20· ·decision that the city recognized for, whether it was
     21· ·PBGYAA or any aspect, to make the fields more desirable,
     22· ·just to better come to as far as youth sports were
     23· ·concerned.
     24· · · · Q· · Other than the PBGYAA, are there any other
     25· ·baseball tournaments that uses those fields?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 53 of
                                      116      Badala
                                   November 11, 2019                         53

     ·1· · · · A· · I don't know.· All I know is what I represent,
     ·2· ·the PBGYAA.
     ·3· · · · Q· · But you spoke about the PBGYAA and other
     ·4· ·organizations.· What other organizations were you
     ·5· ·referring to?
     ·6· · · · A· · Cal Ripken.
     ·7· · · · Q· · Okay.· And Cal Ripken is a sponsor for the
     ·8· ·PBGYAA --
     ·9· · · · A· · No, we are members of the Cal Ripken.
     10· · · · Q· · And what is Cal Ripken?
     11· · · · A· · Cal Ripken is the organization for which our
     12· ·kids play sports, baseball.· There's Little League, Cal
     13· ·Ripken and Pony.· We've always been a part of Cal
     14· ·Ripken.
     15· · · · Q· · And is the city a member of Cal Ripken?
     16· · · · A· · No.
     17· · · · Q· · Number 8 on this page says, "The PBGYAA shall
     18· ·make provisions for adequate local emergency response,
     19· ·fire rescue and police for the duration of each activity
     20· ·that involves participants from outside the PBGYAA."
     21· ·Who is responsible if any injury happens to a child on
     22· ·the field?
     23· · · · · · · · · MS. HANKINS:· Objection.· That calls for
     24· · · · a legal conclusion.
     25· · · · · · · · · MR. ALEXANDER:· Join.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 54 of
                                      116      Badala
                                   November 11, 2019                         54

     ·1· · · · · · · · · MS. HANKINS:· You can answer to the
     ·2· · · · extent that you know the answer.
     ·3· · · · A· · We have a board member at the fields pretty
     ·4· ·much every day.· If something happens, that board member
     ·5· ·will call the fire department or police department,
     ·6· ·whatever, the hospital, whatever.
     ·7· · · · Q· · If something happens on the field, does the
     ·8· ·city have to be notified?
     ·9· · · · A· · Um, we typically do as a courtesy, but whether
     10· ·they have to or not, we -- we just do.
     11· · · · Q· · Who would you notify from the city?
     12· · · · A· · Typically whoever our contact was.· Now it's
     13· ·Lindsey.· Back then it was Dan Prieto.
     14· · · · Q· · Turn to the next page.· In paragraph 16 it
     15· ·states, "The PBGYAA shall provide the recreation
     16· ·superintendent a calendar of activities for each sport
     17· ·division no later than 30 days prior to opening
     18· ·registration date."· Does the PBGYAA provide calendars
     19· ·to the city?
     20· · · · A· · We do so they can line the fields, yeah, get
     21· ·the fields ready, whatever sport it may be.
     22· · · · Q· · Do they publish the calendars?
     23· · · · A· · Does the city?
     24· · · · Q· · Yeah.
     25· · · · A· · Not to my knowledge.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 55 of
                                      116      Badala
                                   November 11, 2019                         55

     ·1· · · · Q· · Do they publish opening day?
     ·2· · · · A· · We create a positive experience for the kids,
     ·3· ·so typically opening day the mayor, the city
     ·4· ·commissioners will come out and the city staff.· It's
     ·5· ·more of an appreciation thing for what the city does for
     ·6· ·the PBGYAA, so we embrace the relationship that we have,
     ·7· ·because it has been a positive experience for every
     ·8· ·child that's gone through the program.
     ·9· · · · Q· · Does the PBGYAA pay Lindsey?
     10· · · · A· · No.
     11· · · · Q· · And the PBGYAA is in contact with Lindsey many
     12· ·times each day?
     13· · · · A· · To ensure the safety of the kids.· Lindsey
     14· ·will let us know when the fields are closed if possibly
     15· ·they're going to be closed so we can notify the
     16· ·families.· If something wasn't done as far as
     17· ·preparation, we'll let Lindsey know, but typically
     18· ·that's pretty much the extent.· And that's with all
     19· ·sports.
     20· · · · Q· · The next one says, "The PBGYAA shall provide
     21· ·to the recreation superintendent all requests for travel
     22· ·team use of sports facilities in the set boundaries of
     23· ·recreational league seasons."· Is that something the
     24· ·PBGYAA still does?
     25· · · · A· · Um... shall provide to the recreation


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 56 of
                                      116      Badala
                                   November 11, 2019                         56

     ·1· ·superintendent all requests for travel team use of
     ·2· ·sports facilities in the set boundaries of recreational
     ·3· ·league seasons, um, reading it to myself... so, I don't
     ·4· ·even understand what it means, that... shall provide to
     ·5· ·the recreation superintendent all requests for travel
     ·6· ·team use of sports facilities in set boundaries of
     ·7· ·recreational league seasons.· So I don't even understand
     ·8· ·what that means.· Shall provide to the recreation
     ·9· ·superintendent all requests for travel team use of
     10· ·sports facilities.
     11· · · · · · ·Okay, travel has a different schedule than
     12· ·recreation.· Travel baseball is what we're talking about
     13· ·here.· Recreation comes first.· Travel is secondary.
     14· ·When the field is available travel will utilize those
     15· ·fields.· We have a travel director within the YAA and he
     16· ·will set that schedule to Lindsey separately from the
     17· ·recreation schedule.· That's it, I guess.
     18· · · · Q· · Does the PBGYAA get permits for each time that
     19· ·it uses one of the fields?
     20· · · · A· · No, it's just a master permit for the year.
     21· · · · Q· · And what does that master permit allow you to
     22· ·do?
     23· · · · A· · Utilize the field.
     24· · · · Q· · How many games or events does PBGYAA have with
     25· ·the City of Palm Beach Gardens in a given year?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 57 of
                                      116      Badala
                                   November 11, 2019                         57

     ·1· · · · A· · On all sports?
     ·2· · · · Q· · All sports.
     ·3· · · · A· · I don't even want to venture to guess.
     ·4· · · · Q· · Thousands?
     ·5· · · · A· · I'm not guessing.
     ·6· · · · Q· · Let's go to the obligations for the city.
     ·7· ·"The city shall provide daily maintenance of the
     ·8· ·facilities and supply adequate utilities for regular
     ·9· ·season practices, games and permitted tournaments."
     10· ·Does the city continue to do that?
     11· · · · A· · Yes.
     12· · · · Q· · "The city shall provide PBGYAA a list of
     13· ·facility renovation dates and closings."· Do they still
     14· ·continue to do that?
     15· · · · A· · Yes.
     16· · · · Q· · "The city shall provide facility condition
     17· ·updates by 4:00 p.m. each weekday and 8:00 a.m. each
     18· ·weekend day."· Is that done?
     19· · · · A· · They try to.
     20· · · · Q· · Let's go to 5.· "The city shall support
     21· ·promotion of PBGYAA activities through the recreation
     22· ·brochure and prior distribution."· Do they do that?
     23· · · · A· · I don't believe they do that.
     24· · · · · · · · · MR. DIETZ:· Let's mark this as
     25· · · · Plaintiff's 4.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 58 of
                                      116      Badala
                                   November 11, 2019                         58

     ·1· · · · · · · · · (Plaintiff's Exhibit 4 marked for
     ·2· · · · Identification).
     ·3· · · · Q· · Have you ever seen what's marked as
     ·4· ·Plaintiff's 4?
     ·5· · · · A· · Yup.
     ·6· · · · Q· · Can you turn to page 3 of this document.
     ·7· · · · A· · (Witness complies).
     ·8· · · · Q· · Do you see the section that says "Youth Sports
     ·9· ·Leagues"?
     10· · · · A· · Um-hum.
     11· · · · Q· · It says, "The Palm Beach Gardens Youth
     12· ·Athletic Association is the city's recognized provider
     13· ·of youth recreational sports leagues"?
     14· · · · A· · Yes.
     15· · · · Q· · What does it mean to be a recognized provider?
     16· · · · · · · · · MS. HANKINS:· Objection to form.
     17· · · · · · · · · MR. ALEXANDER:· Join.
     18· · · · A· · I would assume, since we're the largest youth
     19· ·program for children to play in Palm Beach Gardens, that
     20· ·they are referring to anybody that they don't provide a
     21· ·sport for, to contact us.
     22· · · · Q· · Do you know if the city has any other
     23· ·recognized provider?
     24· · · · A· · I do not, other than themselves.
     25· · · · · · · · · MR. DIETZ:· Let's mark this as


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 59 of
                                      116      Badala
                                   November 11, 2019                         59

     ·1· · · · Plaintiff's 5.
     ·2· · · · · · · · · (Plaintiff's Exhibit 5 marked for
     ·3· · · · Identification).
     ·4· · · · Q· · Have you ever seen what's marked as
     ·5· ·Plaintiff's 5?
     ·6· · · · A· · When was this printed?
     ·7· · · · Q· · Printed yesterday.
     ·8· · · · A· · Because we just redid our website, which I
     ·9· ·haven't approved yet, so I haven't -- actually it was
     10· ·just done Friday.
     11· · · · · · · · · MS. HANKINS:· This would be the old one
     12· · · · then.
     13· · · · · · · · · THE WITNESS:· No, if he printed it
     14· · · · yesterday, it would be what we just posted.
     15· · · · Q· · Page 2 says, "We work closely with the City of
     16· ·Palm Beach Gardens, who provides us with the best sports
     17· ·facilities in the county."· Do you see that?
     18· · · · A· · Yes.
     19· · · · Q· · How do you work closely with the City of Palm
     20· ·Beach Gardens to get the best sports facilities in the
     21· ·county?
     22· · · · A· · They provide us the facilities.· I guess
     23· ·that's what we're trying to get through with "we work
     24· ·closely."· They provide us with the facilities, which
     25· ·are second to none to any other facilities that are out


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 60 of
                                      116      Badala
                                   November 11, 2019                         60

     ·1· ·there.· We just opened up North County Park or they just
     ·2· ·opened up North County Park, which we now put our
     ·3· ·program at.· It's a premier center for kids to play
     ·4· ·youth sports.
     ·5· · · · Q· · How much do you pay for PBGYAA to have this
     ·6· ·youth sports at North County Park?
     ·7· · · · A· · We have a non-resident fee that we pay.
     ·8· · · · · · · · · MR. DIETZ:· Let's mark this as 6.
     ·9· · · · · · · · · (Plaintiff's Exhibit 6 marked for
     10· · · · Identification).
     11· · · · Q· · This comes from the city website.· The city
     12· ·website states, "The Palm Beach Gardens Youth Athletic
     13· ·Association partners with the City of Palm Beach Gardens
     14· ·to manage local youth sports leagues."· Do you see that?
     15· · · · · · · · · MS. HANKINS:· Where is this from?
     16· · · · · · · · · MR. DIETZ:· Palm Beach Gardens's website.
     17· · · · · · · · · MS. HANKINS:· The city's?· Okay.
     18· · · · Q· · Do you consider yourself, the PBGYAA, to be
     19· ·partners with the City of Palm Beach Gardens?
     20· · · · · · · · · MR. ALEXANDER:· Objection to form.
     21· · · · · · · · · MS. HANKINS:· Objection to form.
     22· · · · A· · Here is what I'll tell you:· We're talking
     23· ·about kids, talking about keeping them off the streets.
     24· ·If they promote the PBGYAA, good for them, and those
     25· ·kids could play within our organization.· Because all


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 61 of
                                      116      Badala
                                   November 11, 2019                         61

     ·1· ·we're doing is helping these kids at a young age create
     ·2· ·some kind of skill, some kind of communication process
     ·3· ·with other children, some families, communication with
     ·4· ·other families, which 99.9 times is a positive
     ·5· ·experience, so if the city promotes us and wants to use
     ·6· ·the word "partner" in that aspect, I'm all with them.
     ·7· · · · · · ·To keep those kids safe, that's the whole
     ·8· ·reason six years ago I went into that city and told
     ·9· ·them, "If you don't build more fields, you know what,
     10· ·you better hire more cops."· And we've accomplished our
     11· ·goal.· So if they want to use the word "partner" to
     12· ·throw kids our way, so be it.
     13· · · · · · ·So in "partner" it's a matter of throwing kids
     14· ·to our process while they produce the fields for us in
     15· ·order for us to put kids out there playing a sport,
     16· ·doing something productive, rather than nonproductive.
     17· · · · Q· · Do you consider them to be a partner?
     18· · · · · · · · · MR. ALEXANDER:· Objection, asked and
     19· · · · answered.
     20· · · · · · · · · MS. HANKINS:· Objection, form.
     21· · · · A· · And the way that they provide the fields to
     22· ·us, if that's what you want to call partner, so be it.
     23· ·As far as like financial, decision-making or anything
     24· ·else, we're independent.
     25· · · · Q· · Let's go back to Exhibit 3.· We're still on


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 62 of
                                      116      Badala
                                   November 11, 2019                         62

     ·1· ·page 4 of 6 on the top.· Number 7 of that page says,
     ·2· ·"The city, through the parks director and/or recreation
     ·3· ·superintendent, may issue keys to a city recreation
     ·4· ·facility to an authorized representative."· Does anyone
     ·5· ·from PBGYAA have any keys to city facilities?
     ·6· · · · A· · The concession stands.
     ·7· · · · Q· · Number 8, "The city shall provide a contact at
     ·8· ·all monthly board meetings of the PBGYAA executive
     ·9· ·board."
     10· · · · · · · · · MS. HANKINS:· We're not following where
     11· · · · you are.
     12· · · · · · · · · MR. DIETZ:· I'm on page 4 of 6, number 8.
     13· · · · · · · · · MS. HANKINS:· No, he's reading something
     14· · · · different.
     15· · · · Q· · "The city shall provide a contact for all
     16· ·monthly board meetings of the PBGYAA executive board."
     17· · · · A· · Yes.
     18· · · · Q· · The next one, "The city shall provide
     19· ·assistance with Americans with Disabilities Act issues."
     20· ·Does the city do that for you?
     21· · · · A· · Um, I --
     22· · · · · · · · · MS. HANKINS:· Object to form.
     23· · · · A· · -- does the city -- when they come to our
     24· ·meetings they may update us or indicate anything that,
     25· ·if any situations arise, in a hope to address certain


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 63 of
                                      116      Badala
                                   November 11, 2019                         63

     ·1· ·things.
     ·2· · · · Q· · The city instructs the PBGYAA on Americans
     ·3· ·with Disabilities Act issues?
     ·4· · · · · · · · · MR. ALEXANDER:· Objection,
     ·5· · · · mischaracterizes his last response.
     ·6· · · · · · · · · MS. HANKINS:· Form.
     ·7· · · · A· · Assistance with Americans with Disabilities
     ·8· ·Act issues... I don't even -- I can't even tell you if
     ·9· ·this has come into play in the time.
     10· · · · Q· · Does the PBGYAA have any policies with regards
     11· ·to the Americans with Disabilities Act?
     12· · · · A· · No.
     13· · · · Q· · Does the PBGYAA have any training with regards
     14· ·to the Americans with Disabilities Act?
     15· · · · A· · When situations come up such as this, we will
     16· ·get as knowledgeable as we can as volunteers and try to
     17· ·educate the rest of the program, coaches and so forth,
     18· ·on an individual basis.
     19· · · · · · ·It has been my experience that parents want
     20· ·their children to play a sport and become anonymous
     21· ·within their sport, so typically in the past, prior to
     22· ·this, parents have reached out to us, not wanting to
     23· ·make their child a special exemption, not wanting to put
     24· ·their child forefront in this process and wanted their
     25· ·child to have a positive experience, enjoy just like


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 64 of
                                      116      Badala
                                   November 11, 2019                         64

     ·1· ·every other kid does, and we would accommodate that.
     ·2· · · · · · ·So, um, on occasions things do come up and we
     ·3· ·will get educated to the best of our ability; whereas,
     ·4· ·the parents become part of the board, much like Ms.
     ·5· ·Quasha came to speak, so we can get knowledge on this
     ·6· ·and understand it.
     ·7· · · · Q· · How did you become as educated as possible?
     ·8· ·How do you obtain that knowledge?
     ·9· · · · A· · By speaking with other parents with the same
     10· ·situation, by asking that parent, which typically prior
     11· ·to this each parent has come in, and I can only count, I
     12· ·remember two situations, one child had autism and the
     13· ·parent became a coach, but he wanted to be anonymous,
     14· ·and we respect that.· He didn't want his child separated
     15· ·from the rest.· And that's how we become knowledgeable.
     16· ·I'll take a personal interest and figure out a solution
     17· ·with the parent.
     18· · · · Q· · Would you ever ask Daniel Prieto for his
     19· ·advice --
     20· · · · A· · No.
     21· · · · Q· · -- on ADA issues?
     22· · · · A· · No.
     23· · · · Q· · The next thing said, "The city shall provide a
     24· ·standard of 700 hours in the parks division overtime
     25· ·budget for PBGYAA extramural activities."· Does the city


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 65 of
                                      116      Badala
                                   November 11, 2019                         65

     ·1· ·do that?
     ·2· · · · · · · · · MS. HANKINS:· Object to form.
     ·3· · · · A· · I don't know.· I mean --
     ·4· · · · · · · · · MS. HANKINS:· If you know.
     ·5· · · · A· · I don't know.
     ·6· · · · Q· · Turn to the next page, please, page 5 of 6,
     ·7· ·the first one, "Fund raising on city facility sites."
     ·8· ·Does the PBGYAA do fund raising on city facility sites?
     ·9· · · · A· · We will sell T-shirts during the games.· We'll
     10· ·sell specialty items during the games, yeah.· We run the
     11· ·concession stand.· Our teams, when they need to raise
     12· ·money, we run the concession stand, so yes, we do fund
     13· ·raise on the city fields during our program.
     14· · · · Q· · Number 3, "The city grants PBGYAA permission
     15· ·to operate concessions and to sell nonalcoholic
     16· ·beverages during sporting events."
     17· · · · A· · Yes.
     18· · · · Q· · And they do that?
     19· · · · A· · Yes, we do operate concessions, so, yes.
     20· · · · Q· · The last one, "All beverages sold must be
     21· ·products exclusively of Pepsi Cola and purchased through
     22· ·a Pepsi Cola distributor until such time the city enters
     23· ·into an agreement with another distributor."· Do you see
     24· ·that?
     25· · · · A· · Yes.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 66 of
                                      116      Badala
                                   November 11, 2019                         66

     ·1· · · · Q· · And you still sell Pepsi Cola products?
     ·2· · · · A· · We do not.· And the city doesn't have the
     ·3· ·contract.· We have the contract.
     ·4· · · · Q· · And when did that change, do you know?
     ·5· · · · A· · I don't know if it has ever changed.· I don't
     ·6· ·remember the city ever having a contract.· It has always
     ·7· ·been with the YAA.
     ·8· · · · Q· · You brought up Pepsi products earlier when you
     ·9· ·were talking about the concession, and then you talked
     10· ·about how Pepsi products are sold, and that was after
     11· ·you said peanuts are a part of baseball.· Are Pepsi
     12· ·products sold or not?
     13· · · · A· · We have nine different sports.· Each sport is
     14· ·allowed to enter into any contract they choose which
     15· ·benefits their program.· We're changing that.· But as of
     16· ·right now Pepsi provides three sports.· Coca-Cola, which
     17· ·now does baseball, provides four sports.
     18· · · · Q· · And what is sold at the concession stand?
     19· · · · A· · Coca-Cola, I believe, up until last year it
     20· ·was.· So... let me rephrase that.· A lot of drinks that
     21· ·we buy right now are purchased independently when we go
     22· ·to Costco, so I think just the fountain drinks are
     23· ·Coca-Cola.
     24· · · · · · · · · MR. DIETZ:· Let's take a ten-minute
     25· · · · break.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 67 of
                                      116      Badala
                                   November 11, 2019                         67

     ·1· · · · · · · · · (Pause in the proceedings).
     ·2· · · · · · · · · MR. DIETZ:· Mark this as Exhibit 7.
     ·3· · · · · · · · · (Plaintiff's Exhibit 7 marked for
     ·4· · · · Identification).
     ·5· · · · Q· · I was provided this in discovery.· Can you
     ·6· ·please identify what is marked as Plaintiff's Exhibit 7?
     ·7· · · · A· · It's our budget for 2019.
     ·8· · · · Q· · It says "Executive Proposed Budget."· What
     ·9· ·does "Executive Proposed Budget" mean?
     10· · · · A· · The executive board oversees all the
     11· ·individual sports.
     12· · · · Q· · So this is the entire budget for the PBGYAA?
     13· · · · A· · At a quick glance, and proposed, so I don't
     14· ·know if this is the final budget, but this...
     15· · · · Q· · Is there the amounts received from concessions
     16· ·in this budget?
     17· · · · A· · No.
     18· · · · Q· · Is there a reason why it's not?
     19· · · · A· · Because the executive board doesn't have any
     20· ·concession stands.· The individual sports do.
     21· · · · Q· · So there are specific budgets for each
     22· ·individual sport?
     23· · · · A· · No, we don't do budgets on each individual
     24· ·sport.
     25· · · · Q· · How do you do your accounting for each


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 68 of
                                      116      Badala
                                   November 11, 2019                         68

     ·1· ·individual sport?
     ·2· · · · A· · It rolls up into -- this is the expenses for
     ·3· ·the executive board.
     ·4· · · · Q· · Let's look at soccer expenses.· It says
     ·5· ·$95,779.· Does the soccer recreation have its own
     ·6· ·budget?
     ·7· · · · A· · Every sport has its own separate -- this is
     ·8· ·just the executive budget.· This is what the sports pay
     ·9· ·to the executive board, individual sports pay the
     10· ·executive board, that's the executive budget.
     11· · · · · · · · · MS. HANKINS:· You called it expenses, but
     12· · · · you were actually reading the income.
     13· · · · · · · · · THE WITNESS:· The income.
     14· · · · · · · · · MR. DIETZ:· Oh, the income, I'm sorry.
     15· · · · Q· · You testified that you donated between
     16· ·yourself and your company $20,000 to the PBGYAA?
     17· · · · · · · · · MS. HANKINS:· Object to form.
     18· · · · A· · Um, I donate quite a bit of money.
     19· · · · Q· · Did you donate about $20,000 to the PBGYAA?
     20· · · · A· · Yes.
     21· · · · Q· · And when was that?
     22· · · · A· · Over the past -- I sponsor teams.· I sponsor,
     23· ·what, six different teams twice or three times a year.
     24· ·I pay for teams to go away on travel expenses.· I donate
     25· ·to my kids' own travel program, yes.· I pay for kids


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 69 of
                                      116      Badala
                                   November 11, 2019                         69

     ·1· ·that can't afford to pay.· Any time we need an upgrade
     ·2· ·on something that I want to do it but I don't want the
     ·3· ·board to have to pay for it, I pay for it, yes.
     ·4· · · · · · · · · MR. DIETZ:· Mark this as Exhibit 8,
     ·5· · · · please.
     ·6· · · · · · · · · (Plaintiff's Exhibit 8 marked for
     ·7· · · · Identification).
     ·8· · · · Q· · Turn to page 1 of Exhibit 8.
     ·9· · · · A· · (Witness complies).
     10· · · · Q· · It's a letter from Daszkal, Bolton?
     11· · · · A· · Um-hum.
     12· · · · Q· · This was sent to you, correct?
     13· · · · A· · Everything gets sent to me, yes.
     14· · · · Q· · Did you review this?
     15· · · · A· · The 2017?· I'm sure.
     16· · · · Q· · It was sent to you on November 12, 2018,
     17· ·correct?
     18· · · · A· · Correct.· We do yearly reviews and audits, so,
     19· ·yes.
     20· · · · Q· · Can you turn to page 22 of this document.· It
     21· ·says "Contributors."· Do you see that?
     22· · · · · · · · · MS. HANKINS:· What page?
     23· · · · · · · · · MR. DIETZ:· 22, if you look at the
     24· · · · bottom.
     25· · · · A· · Okay.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 70 of
                                      116      Badala
                                   November 11, 2019                         70

     ·1· · · · Q· · Can you tell me if you or any of your
     ·2· ·companies is listed as a contributor on the 990?
     ·3· · · · A· · Um, no, but I think these are single payments
     ·4· ·that are made in one lump sum, so my donations are made
     ·5· ·pretty much independently sport-by-sport, and I don't
     ·6· ·know if I even file for tax returns on it.· I don't even
     ·7· ·file for deductions on mine.· But it's done through
     ·8· ·three different companies on individual sports.
     ·9· · · · Q· · Are they individual sports within the PBGYAA?
     10· · · · A· · Yes, but these look like they are lump sum
     11· ·dollars.· That's what these are.
     12· · · · Q· · So your testimony is the PBGYAA does not
     13· ·account for your donations in its 990?
     14· · · · A· · No, that's not what I'm saying.· I'm saying
     15· ·the list of what you have here indicates lump sum
     16· ·donors, one payment, that's what it looks like.
     17· · · · Q· · Are you familiar how a 990 is done?
     18· · · · A· · I am, yes.
     19· · · · Q· · Can you tell me where the 990 shows where
     20· ·you've donated in excess of $5,000 to PBGYAA?
     21· · · · A· · I don't see it.
     22· · · · Q· · Can you show me anywhere in the 990 where it
     23· ·shows how much the PBGYAA makes in its concession
     24· ·stands?
     25· · · · A· · If you can point me to the page, because I


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 71 of
                                      116      Badala
                                   November 11, 2019                         71

     ·1· ·don't see it, I'm not an accountant.
     ·2· · · · Q· · How much does PBGYAA make on a yearly basis
     ·3· ·from its concession stands?
     ·4· · · · · · · · · MS. HANKINS:· Object to form.
     ·5· · · · A· · I have no idea, but it's a big source of our
     ·6· ·income.
     ·7· · · · Q· · How much does the PBGYAA make in peanut sales?
     ·8· · · · · · · · · MS. HANKINS:· Object to form.
     ·9· · · · A· · No idea.
     10· · · · Q· · How much did the PBGYAA lose for not selling
     11· ·peanuts during the T-ball league when HQ was playing
     12· ·T-ball?
     13· · · · · · · · · MR. ALEXANDER:· Object to form.
     14· · · · Predicate.
     15· · · · A· · No idea.
     16· · · · Q· · Was that amount even requested?
     17· · · · A· · No.
     18· · · · Q· · When did you speak to Mr. Aronowitz about HQ
     19· ·going with him --
     20· · · · A· · Right after they sent the request.
     21· · · · Q· · Did you call him up or did you send an e-mail?
     22· · · · A· · I saw him at the field.
     23· · · · Q· · How long did you speak with him for?
     24· · · · A· · Two minutes.
     25· · · · Q· · You asked him all the questions you talked


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 72 of
                                      116      Badala
                                   November 11, 2019                           72

     ·1· ·about at the field?
     ·2· · · · A· · I said, "I got a request for Quasha to be on
     ·3· ·your team," and he said, "I don't want that
     ·4· ·responsibility.· Just do what the league normally does."
     ·5· ·Politely he said that.
     ·6· · · · Q· · Do you know if there was a written request
     ·7· ·sent in by Ms. Aronowitz asking for HQ and her son to be
     ·8· ·on the same team?
     ·9· · · · A· · I don't know.· I spoke with the dad.
     10· · · · Q· · What other investigations did you do into Dr.
     11· ·Quasha or Ms. Quasha?
     12· · · · A· · I didn't do any --
     13· · · · · · · · · MS. HANKINS:· Object to form.
     14· · · · A· · -- I didn't do any investigations.· Ms. Quasha
     15· ·went on the Facebook barrage and everything else that
     16· ·she did and people started coming to me about some of
     17· ·the other things, which I really don't care about.· All
     18· ·I care about is the child.
     19· · · · Q· · Do you know if she went on the Facebook
     20· ·barrage before or after this case was filed?
     21· · · · A· · I think she did the Ellen Degeneres thing
     22· ·first, from my recall, then did the Facebook thing.              I
     23· ·read the comments, I think Ms. Quasha did too, and we
     24· ·can both see where this led, so...
     25· · · · Q· · The Ellen Degeneres issue, that didn't involve


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                              YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 73 of
                                      116      Badala
                                   November 11, 2019                           73

     ·1· ·the baseball league, did it?
     ·2· · · · A· · I don't know, but it had to do with peanut
     ·3· ·allergies, and it was all during the same process.
     ·4· · · · Q· · So it's your understanding that the Ellen
     ·5· ·Degeneres issue and the peanut allergy were one and the
     ·6· ·same?
     ·7· · · · · · · · · MS. HANKINS:· Object to form.
     ·8· · · · · · · · · MR. ALEXANDER:· Objection.
     ·9· · · · · · · · · MS. HANKINS:· Object to form,
     10· · · · mischaracterization.
     11· · · · A· · It didn't really matter to me.· I was just
     12· ·looking at it as an overview.
     13· · · · Q· · Did you ever tell Ms. Quasha that you can't
     14· ·stop selling peanuts because it's baseball?
     15· · · · A· · No, not like that.· I said, "Peanuts is part
     16· ·of baseball".
     17· · · · Q· · So did you laugh and say, "Peanuts is part of
     18· ·baseball"?
     19· · · · · · · · · MR. ALEXANDER:· Object to form.
     20· · · · A· · I wouldn't laugh at this situation, okay?              I
     21· ·may have really been taken back by some of the comments
     22· ·that were on the back end of my solutions, but peanuts
     23· ·is part of baseball, and it was uncontrollable, that's
     24· ·why it would be uncontrollable even if I stopped selling
     25· ·it, to limit the flow of the product and other items


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                              YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 74 of
                                      116      Badala
                                   November 11, 2019                         74

     ·1· ·that contain peanuts from coming onto the field.· It
     ·2· ·wasn't a laughing matter to me.
     ·3· · · · Q· · Is beer a part of baseball?
     ·4· · · · A· · Not youth sports, but I'm sure it is part of
     ·5· ·baseball, yes.· But we're talking about youth sports.               I
     ·6· ·heard your comments before.· So two different things.
     ·7· · · · Q· · Is chewing tobacco part of baseball?
     ·8· · · · A· · Not youth sports.· Peanuts is an alternate to
     ·9· ·chewing tobacco, so...
     10· · · · Q· · Is chewing tobacco part of adult baseball?
     11· · · · A· · Used to be.
     12· · · · Q· · Is it now?
     13· · · · A· · Less than it used to be.
     14· · · · Q· · What conversations have you had with Daniel
     15· ·Prieto about Ms. Quasha's request?
     16· · · · A· · That I took it over, Seth would no longer
     17· ·handle it, I would handle it directly.
     18· · · · Q· · Are those all the conversations you had with
     19· ·Daniel Prieto?
     20· · · · A· · Yeah, I've never, conversation-wise, very
     21· ·little conversation.· This was a YAA thing until the
     22· ·lawsuit came into the city.
     23· · · · Q· · So do you know if there was an ADA
     24· ·investigation done by the city at any time?
     25· · · · A· · No.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 75 of
                                      116      Badala
                                   November 11, 2019                         75

     ·1· · · · · · · · · MS. HANKINS:· Object to form.
     ·2· · · · Q· · With regards to the interleague play, where
     ·3· ·does the North Palm Beach team currently play in the
     ·4· ·PBGYAA league?
     ·5· · · · · · · · · MR. ALEXANDER:· Object to form.
     ·6· · · · A· · North Palm plays off of, I believe it's off of
     ·7· ·Prosperity, as well as other locations, and Palm Beach
     ·8· ·Gardens plays on Burns Road.
     ·9· · · · Q· · Does the North Palm Beach team ever play on
     10· ·Burns Road?
     11· · · · A· · They have.
     12· · · · Q· · When is that?
     13· · · · A· · Whenever the schedules -- whenever we
     14· ·accommodate it, whatever, North Palm, Delray, Jupiter,
     15· ·whenever we can accommodate.
     16· · · · Q· · And they would come and play the PBGYAA teams
     17· ·on the Burns Road field?
     18· · · · A· · Yeah.
     19· · · · Q· · Currently do any PBGYAA teams play in North
     20· ·Palm Beach?
     21· · · · A· · I don't know.· We were going to make sure this
     22· ·happened for her son.
     23· · · · Q· · Prior to her son, did it ever occur?
     24· · · · A· · I think that was the first year they really
     25· ·approached us because Joe Tompke was president prior to


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 76 of
                                      116      Badala
                                   November 11, 2019                         76

     ·1· ·that.· Duke took over and Duke realized that they had
     ·2· ·limited teams.· He was used to Palm Beach Gardens, knew
     ·3· ·the situation at Palm Beach Gardens, so when those
     ·4· ·communications opened Seth called me and I called Duke,
     ·5· ·said, "If I have to accommodate this young man and the
     ·6· ·parents accept, can we play all those games there?"
     ·7· ·Duke said, "Whatever we can do for that child, yes,"
     ·8· ·exact words.
     ·9· · · · Q· · Were any of these conversations in writing?
     10· · · · A· · No, all verbal.· I communicate best this way.
     11· ·This way, when you say something, I hear it, we have an
     12· ·agreeance back and forth, old school.
     13· · · · Q· · Will you agree that the rookie games are also
     14· ·the first games of the day?
     15· · · · A· · I have no idea.· There's a lot of teams going
     16· ·on.· You've got rookie games three days a week and
     17· ·you've got other teams practicing and a lot of things
     18· ·happening at that time.· Whether you're the first game
     19· ·or second game, I don't know if they are the first game.
     20· · · · · · ·So typically, yes, we try to take care of the
     21· ·younger age group first, but that's not necessarily true
     22· ·on Saturdays.· Saturdays the rookie games are going to
     23· ·be first, second and third.· So during the week,
     24· ·possibly, but there's other fields being accommodated by
     25· ·other people.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 77 of
                                      116      Badala
                                   November 11, 2019                         77

     ·1· · · · Q· · Did you ever tell Mr. Prieto that the rookie
     ·2· ·games were not the first day of the week?
     ·3· · · · A· · It's not.· It's on Saturdays.
     ·4· · · · Q· · I mean the first game.
     ·5· · · · A· · I don't know if I told him, but it's factually
     ·6· ·not true.· Saturdays they are playing throughout the
     ·7· ·first and second timeline and could be the third based
     ·8· ·on the coaches's request.
     ·9· · · · Q· · Are you sure about that?
     10· · · · A· · A hundred percent.
     11· · · · Q· · With regard to T-ball games, are the spring
     12· ·T-ball games the first ones of the day?
     13· · · · A· · Typically T-ball was different because T-ball
     14· ·we did not play on -- to my recollection, T-ball games
     15· ·were played Monday and Friday.· It was an easy fix.
     16· ·Once you get into rookie, it wasn't, because you play
     17· ·Saturdays.
     18· · · · Q· · But with regards to T-ball in the spring, that
     19· ·would be the first game of the day?
     20· · · · A· · Possibly.· I think we had two overflows
     21· ·because the league was growing at that time, so it could
     22· ·be the second game.
     23· · · · · · · · · MR. ALEXANDER:· If we will be much
     24· · · · longer, I would like to tell the other witness --
     25· · · · · · · · · MR. DIETZ:· Two more minutes.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 78 of
                                      116      Badala
                                   November 11, 2019                         78

     ·1· · · · · · · · · MR. ALEXANDER:· -- just a heads up as to
     ·2· · · · how long we're going to keep him.
     ·3· · · · Q· · You don't like my clients, do you?
     ·4· · · · A· · Why do you say that?
     ·5· · · · · · · · · MS. HANKINS:· Object to form.
     ·6· · · · A· · Why do you say that?
     ·7· · · · Q· · Prior to the deposition did you call my
     ·8· ·clients outside in the hall "fucking sick pieces of
     ·9· ·shit"?
     10· · · · A· · Absolutely not.· Absolutely not.· I don't know
     11· ·where you would ever get that from.
     12· · · · Q· · Those are words you wouldn't use?
     13· · · · A· · Probably words I would use but not against
     14· ·your clients.
     15· · · · Q· · Who were you calling a "fucking sick piece of
     16· ·shit" outside?
     17· · · · A· · I just spent the weekend in Delray with a
     18· ·mutual friend of Seth's who I didn't enjoy the company
     19· ·and some of the antics of their visit, so I think I was
     20· ·referring to them, but I didn't know anybody was
     21· ·listening to my private conversation with Seth, so...
     22· · · · · · · · · MR. DIETZ:· I have no further questions.
     23· · · · · · · · · MR. ALEXANDER:· No other questions.· Want
     24· · · · to read?
     25· · · · · · · · · MS. HANKINS:· We'll read.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com                            YVer1f
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 79 of
                                      116      Badala
                                   November 11, 2019                         79

     ·1· · · · · · ·THE COURT REPORTER:· Copy?
     ·2· · · · · · ·MR. DIETZ:· Yes, please.
     ·3· · · · · · ·THE COURT REPORTER:· Scott?
     ·4· · · · · · ·MR. ALEXANDER:· Yes.
     ·5· · · · · · ·(The deposition was concluded at 2
     ·6· ·o'clock, p.m.)
     ·7· · · · · · ·(Reading and signing of the deposition
     ·8· ·was not waived by the witness and all parties.)
     ·9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 80 of
                                      116      Badala
                                                   November 11, 2019                  80

     ·1· · · · · · · · · · ·CERTIFICATE OF OATH

     ·2
     · · ·STATE OF FLORIDA· · · )
     ·3· ·COUNTY OF PALM BEACH· )

     ·4

     ·5· · · · · · ·I, TERRI BECKER, Certified Shorthand Reporter,

     ·6· ·Notary Public, State of Florida, certify that ANTHONY

     ·7· ·BADALA personally appeared before me on November 11,

     ·8· ·2019 and was duly sworn.

     ·9· · · · · · ·Signed this 13th day of November, 2019.

     10

     11

     12·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   _____________________________________
     · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Terri Becker, CSR
     13·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Certified Shorthand Reporter
     · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Notary Public, State of Florida
     14·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Commission No.:· FF177109
     · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Expires:· March 13, 2023
     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 81 of
                                      116      Badala
                                   November 11, 2019                         81

     ·1· · · · · · · · · ·CERTIFICATE OF REPORTER

     ·2
     · · ·STATE OF FLORIDA· · · )
     ·3· ·COUNTY OF PALM BEACH· )

     ·4

     ·5· · · · · · ·I, TERRI BECKER, Certified Shorthand Reporter,

     ·6· ·do hereby certify that I was authorized to and did

     ·7· ·stenographically report the Deposition of ANTHONY

     ·8· ·BADALA, pages 1 through 84; that a review of the

     ·9· ·transcript was requested; and that the transcript is a

     10· ·true record of my stenographic notes.

     11· · · · · · ·I further certify that I am not a relative,

     12· ·employee, attorney, or counsel of any of the parties,

     13· ·nor am I a relative or employee of any of the parties'

     14· ·attorneys or counsel connected with the action, nor am I

     15· ·financially interested in the action.

     16· · · · · · ·Dated this 13th day of November, 2019.

     17

     18

     19· · · · · · · · · · · ·____________________________________
     · · · · · · · · · · · · ·Terri Becker, CSR
     20· · · · · · · · · · · ·Certified Shorthand Reporter

     21

     22

     23

     24

     25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 82 of
                                      116      Badala
                                                   November 11, 2019                    82

     ·1· · · · · · · · ·WITNESS NOTIFICATION LETTER

     ·2

     ·3· ·November 13, 2019

     ·4
     · ·   ·Anthony Badala
     ·5·   ·c/o Scott Alexander, Esq.
     · ·   ·2455 E. Sunrise Blvd.
     ·6·   ·Fort Lauderdale, Florida 33304

     ·7
     · · ·In Re:· Jennifer Quasha, etc. vs. City of Palm Beach
     ·8· ·Gardens, Florida

     ·9
     · · ·Deposition Taken on November 11, 2019
     10· ·U.S. Legal Support Job No. 2008895

     11
     · ·   · · · · The transcript of the above-referenced proceeding
     12·   ·has been prepared and is being provided to your office
     · ·   ·for review by the witness.
     13
     · ·   · · · · We respectfully request that the witness complete
     14·   ·their review within 30 days and return the errata sheet
     · ·   ·to our office at the below address or via email to:
     15·   ·Southeastproduction@uslegalsupport.com.

     16· · · · · · · · · · · · Sincerely,

     17

     18·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Terri Becker, CSR
     · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   U.S. Legal Support, Inc.
     19·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   700 East Dania Beach Boulevard
     · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   First Floor
     20·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Dania Beach, Florida 33004
     · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   (561)835-0220
     21

     22
     · · ·cc via transcript:
     23· ·Matthew Dietz, Esq.

     24

     25


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 83 of
                                      116      Badala
                                   November 11, 2019                         83

     ·1· · · · · · · · · · · · ·ERRATA SHEET

     ·2· · · · · · · ·DO NOT WRITE ON THE TRANSCRIPT

     ·3· · · · · · · · · ENTER CHANGES ON THIS PAGE

     ·4

     ·5· ·In Re:· Jennifer Quasha, etc. vs. City of Palm Beach
     · · ·Gardens, Florida
     ·6

     ·7· ·Deposition of Anthony Badala
     · · ·Taken on November 11, 2019
     ·8· ·U.S. Legal Support Job No. 2008895

     ·9
     · ·   ·Page No.· Line No.· Change· · · Reason
     10
     · ·   ·_________________________________________________________
     11
     · ·   ·_________________________________________________________
     12
     · ·   ·_________________________________________________________
     13
     · ·   ·_______________________________________________________
     14
     · ·   ·_________________________________________________________
     15
     · ·   ·_________________________________________________________
     16
     · ·   ·_________________________________________________________
     17
     · ·   ·_________________________________________________________
     18
     · ·   ·_________________________________________________________
     19
     · ·   ·_________________________________________________________
     20
     · ·   ·_________________________________________________________
     21
     · ·   ·_________________________________________________________
     22
     · ·   ·_________________________________________________________
     23
     · ·   ·_________________________________________________________
     24
     · ·   ·_________________________________________________________
     25
     · ·   ·_________________________________________________________


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document 67-1Anthony
                                      Entered on FLSD Docket 01/13/2020 Page 84 of
                                      116      Badala
                                   November 11, 2019                         84

     ·1
     · ·   ·_________________________________________________________
     ·2
     · ·   ·_________________________________________________________
     ·3
     · ·   ·_________________________________________________________
     ·4
     · ·   ·_________________________________________________________
     ·5
     · ·   ·_________________________________________________________
     ·6
     · ·   ·_________________________________________________________
     ·7
     · ·   ·_________________________________________________________
     ·8
     · ·   ·_________________________________________________________
     ·9
     · ·   ·_________________________________________________________
     10
     · ·   ·_________________________________________________________
     11
     · ·   ·_________________________________________________________
     12

     13· ·_________________________________________________________

     14· ·_________________________________________________________

     15· ·_________________________________________________________

     16· ·_________________________________________________________

     17· ·_________________________________________________________

     18· ·_________________________________________________________

     19· ·_________________________________________________________

     20

     21· · · · · Under penalties of perjury, I declare that I have
     · · ·read the foregoing document and that the facts stated in
     22· ·it are true.

     23
     · · · · · · · · · · · · · ·__________________________________
     24· · · · · · · · · · · · · Date· · · · ·Anthony Badala

     25


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Anthony   Badala
                                67-1 Entered on FLSD Docket 01/13/2020 Page 85 of
                             November116 11, 2019                                 ·1
                      2017 69:15           700   64:24          accept 42:12
          $           2018 41:23                                 76:6
                       69:16                        8           accepted
 $100,000             2019 13:6                                  38:20 41:20
  51:13                14:2 32:1           8  53:17 62:7,       accommodate
 $20,000               67:7                 12 69:4,6,8          14:1 18:6
  68:16,19            22 47:11             8:00 57:17            28:20 34:23
 $5,000 70:20          69:20,23                                  38:2 42:13
 $95,779 68:5                                                    51:11,15 52:5
                                                    9            64:1 75:14,15
                               3                                 76:5
          1                                99.9 61:4            accommodated
                      3  48:6,7,10         990 70:2,13,
                       58:6 61:25                                26:17 27:11
 1  31:21,24                                17,19,22             28:24 35:1
  32:14 46:4,11        65:14
                                                                 37:4 38:6
  69:8                30 54:17
                                                    A            41:7 76:24
 1,000 8:3            300 20:1
                                                                accommodates
 100 18:23            33408 5:7            a.m. 57:17            24:1
 11 6:23              39 37:12             ability 13:14        accommodating
 12 69:16                                   26:20 64:3           29:20 41:15
 13 7:16 12:8                  4           able 15:18           accommodation
  26:4 29:22                                20:20 29:18          14:10 15:10
  35:13 46:20         4  49:6 57:25         51:14                17:9 20:16
 13321 5:6             58:1,4 62:1,        about 4:9             36:7 38:20
 15 15:8 31:25         12                   5:12 9:4 12:6       accommodations
 16 54:14             40 37:12              13:10 14:20,         16:11 19:23
 17 42:8              41 37:12              23 16:7 17:5,        21:6 34:24
 18 7:15              42 37:12              19 30:7,14,23        35:21,25
 19 47:13             4:00 57:17            35:2,12,22           36:17,21 39:1
                                            36:9,18,19          accomplished
 1967 5:4                                   40:7 41:19           20:21 36:11
                               5            42:7 45:25           61:10
          2                                 51:7 53:3           account 70:13
                      5  57:20 59:1,        56:12 60:23
                       2,5 65:6                                 accountant
 2  33:19 37:5,                             66:9,10 68:19        71:1
  7 46:23,24          501(c)3 47:16         71:18 72:1,
                      5:00 21:12                                accountants
  47:2 59:15                                16,17,18             42:24 50:22
  79:5                5:30 21:13            74:5,15 77:9
                                                                accounting
 20 7:4 15:8                               above 4:3             42:20 67:25
  28:4 39:24                   6           Abrams 4:23          accurate 35:8
 20,000 7:25                                9:2 28:13
                                                                across 29:14
 2005 48:25           6     5:4 60:8,9     Abrams' 44:10
                                            45:6                Act 62:19
 2006 48:14,              62:1,12 65:6
                                                                 63:3,8,11,14
  15,17,19                                 absolutely
                                            22:8 30:21          activities
 2007 48:25                    7
                                            34:16 37:21          54:16 57:21
 2009 48:24                                                      64:25
 2016 5:24            7     62:1 67:2,      38:16,19
                                            78:10               activity
                          3,6                                    53:19


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Anthony   Badala
                                67-1 Entered on FLSD Docket 01/13/2020 Page 86 of
                             November116 11, 2019                                 ·2
 actual 41:23         aggregate            allow 9:8              18:2,3,13,19,
 actually              5:25                 29:9 44:12            23,25 19:2,
  14:16 29:24         ago 10:13             56:21                 13,15,25
  34:3 44:10           51:7,13 61:8        allowed 13:7           20:3,8,14,15,
  45:4 59:9           agree 19:21           22:19,22              20,23,24,25
  68:12                76:13                50:24 66:14           21:6,8,19,20,
 ADA 64:21            agreeance            allows 23:10           23 22:7,12,17
  74:23                76:12               Almost 32:7,8          23:2,22,24
 add 18:1             agreed 20:17         Already 32:6           24:1,6,7,14,
 addition 6:4                                                     22,24 25:4,7,
                      agreement            also 7:19 8:9          8,10,13,21
 additional            34:18 49:2           16:15 23:13           26:2 27:2,9,
  16:21 17:6,16        65:23                25:21 52:13           12,15,20,25
 address 5:5          ahead 21:4            76:13                 28:16,21,23
  23:3 29:2,4         alcohol 22:22        alternate              29:3,7,16,17,
  62:25                23:1,5               34:25 35:2            22 30:11,12,
 addressed            Alexander             36:1 40:18            13,19,25
  12:4 31:25           4:18,21 44:5,        74:8                  31:12,13,24
 addresses             18 45:1,8           always 28:5            32:15,16,17,
  49:22                53:25 58:17          29:12 53:13           21,24 33:5,
 adequate              60:20 61:18          66:6                  13,17,21
  53:18 57:8           63:4 71:13          am 36:20               34:1,13,21
 adult 29:4            73:8,19 75:5         70:18                 35:3,6,15
  74:10                77:23 78:1,23       amend 48:3             36:8,10,12,
 advanced              79:4                Americans              15,21,22,23
  17:25               all 9:19              62:19 63:2,7,         37:2,12,17,
 adverse 43:9          15:25 20:16          11,14                 18,25 38:9,
 advice 64:19          24:20 25:2,         amount 19:18           10,11,20
                       18,21 26:23          22:4 43:6             39:6,9,16
 affected 20:1         29:1 31:1,9,         71:16                 40:5,6,10,13,
 affirm 4:8            18 35:18                                   14,17,25
 affirmed 4:15                             amounts 67:15
                       36:18 37:4          anaphylactic           41:6,15,17,20
 afford 26:18          44:5 47:13                                 42:3,4,5,6,
  69:1                                      30:4
                       49:22 53:1                                 12,15,19,22,
 after 16:13                               and 4:2,3,10,
                       55:18,21                                   25 43:3,8,12,
  17:9 21:12           56:1,5,9             16 5:17,18,
                                                                  13,17,21
  30:10 42:16                               21,24,25
                       57:1,2 60:25                               44:2,3,23
  66:10 71:20          61:6 62:8,15         6:17,18 7:14,
                                                                  45:1,5,16,17,
  72:20                                     15,24 8:2,12,
                       65:20 67:10                                18,22,23,24
                       71:25 72:17          17 9:3,11,13
 afternoon                                                        46:1,2,7
                                            10:8,13,15,
  44:7                 73:3 74:18                                 47:17 48:12
                       76:6,10 79:8         16,18,24,25
 against 39:20                                                    49:1,22,23,25
                                            12:4,6,10,14,
  49:9 78:13          allergic                                    50:15,22
                                            17,18,20
 age 6:19              28:17 29:16                                51:16,21,24
                                            13:12,15,16,
  8:10,11 20:2        allergies                                   52:7,12,15,16
                                            19 14:6,17,19
  24:1 61:1            28:14 29:8,23                              53:3,7,10,13,
                                            15:6,8,9,18
  76:21                34:14 73:3                                 15,19 55:4,
                                            16:2,7,15,20
 ages 15:6            allergy 18:11                               11,18 56:15,
                                            17:2,11,15,
  30:2                 39:18 73:5                                 21 57:8,9,13,
                                            16,19,20,21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Anthony   Badala
                                67-1 Entered on FLSD Docket 01/13/2020 Page 87 of
                             November116 11, 2019                                 ·3
  17,22 60:24          72:12,14             9,11,17 28:18        50:13 52:2,5,
  61:5,8,10,18,        74:24 75:19          30:9 31:8            22 54:9 55:16
  21 63:16,17,         76:9                 32:10,25 33:7        57:24 58:3,25
  20,24 64:1,2,       anybody 15:19         35:14,18 38:3        59:4 60:8
  6,11,12,14,          58:20 78:20          40:22 41:1,14        61:23 63:15,
  15,16 65:15,        anybody's             42:6,8 47:4          16 64:7 66:15
  18,21 66:1,2,        31:14,16             52:14,24 53:9        67:2,6 69:4
  4,9,10,18           anyone 36:20          55:14 58:20          70:2 73:12
  67:13 68:16,         62:4                 59:25 62:11          75:7 78:1
  21 69:18 70:5       anything 8:21         66:10,11,21,        aside 50:15
  72:3,7,15,16,        10:17 14:12          22 67:21            ask 5:8 7:8
  23 73:3,5,17,        16:9 29:12           70:3,4,9,10,         8:23 28:25
  23,25 75:7,16        38:6 52:11           11,17 74:18          44:19,22
  76:1,4,5,12,         61:23 62:24          76:13,19,22          64:18
  16,17,23                                  77:6,9,11           asked 8:22
                      anyway 17:24
  77:7,15 78:19                             78:12                16:12,14
  79:7,8              anywhere             area 26:3             29:15 37:19
 and/or 9:16           20:13 27:7
                       35:17 70:22         arise 62:25           43:1,2 44:2
  62:2                                     Aronowitz             61:18 71:25
                      apart 27:9
 annual 50:19                               13:8,13 14:4        asking 11:1
                      appease 19:22
 anonymous                                  15:1 16:1,2,         44:11 64:10
  63:20 64:13         appreciable           18 71:18 72:7        72:7
 another               19:18               Aronowitzes          aspect 52:21
  15:20,23            appreciation          13:17,25             61:6
  17:17 37:19          55:5                 14:21 15:11,        asshole
  65:23               approached            12 16:4,20           36:12,22
 answer 10:18          75:25                18:18               assist 16:2
  12:18 54:1,2        approaches           Aronowitzes'
                       28:16                                    assistance
 answered                                   16:22                62:19 63:7
  12:13 61:19         appropriate          arose 16:3
                       14:23                                    assistant 8:7
 Anthony 4:14,                             around 21:22         Association
  20                  approved 59:9         22:25 28:17          6:6,9 7:3,10
 antics 78:19         approximately         32:25                9:6 10:6,10,
 any 11:8,11,          8:3 48:16           as 4:16 7:1,          16 18:6 24:18
  14 14:10            April 31:25           11 8:7 10:12         28:6,10,19
  16:21 17:4           32:4 33:24           11:25 12:10,         29:2 35:6
  19:3,18 22:15       architect             25 13:12             37:14,24
  25:24 26:1           52:3                 15:23 16:17          38:22 39:19
  27:22 28:8          are 4:9 5:20          18:5,7 19:5,         58:12 60:13
  30:4,15 37:15        6:2,19,21            25 20:2 24:6,       assume 58:18
  38:12,18             8:1,7 10:2           17 28:6,19          at 4:3 5:19
  41:5,23              11:1,12,15           31:1,23 32:4,        8:16 9:6
  52:21,24             12:12 14:12          18 34:4,15           12:9,15,21
  53:21 58:22          17:24 19:25          36:3,8 37:2,         14:15,23 15:5
  59:25 62:5,25        21:23 22:12,         5,20 39:10           21:4,10,14
  63:10,13             19 23:14             43:2,11 44:8,        22:3,13 25:1
  66:14 67:19          25:6,15,22           12 45:13             27:25 28:4,9
  69:1 70:1            26:5,17 27:4,        46:11,22 47:1        30:1 31:6
                                            48:5,9 49:5


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Anthony   Badala
                                67-1 Entered on FLSD Docket 01/13/2020 Page 88 of
                             November116 11, 2019                                 ·4
  34:2,5,19,25        authorization         16,18,23            become 27:8
  36:1,3,6,19,         47:17                74:3,5,7,10          63:20 64:4,7,
  20,24,25            authorized           based 23:25           15
  38:10,18             62:4                 77:7                becomes 27:9
  39:1,23             autism 64:12         basically             45:11
  40:18,22            available             8:16 9:12           been 4:15
  41:3,11,19,          30:9,18 56:14        18:12 24:20          6:11 7:7,8
  24,25 42:4,         aware 33:21           35:12 39:13          12:9 19:16
  10,14 44:25          41:23 48:17,         40:12 50:21          28:2,5,6
  51:2,6 52:5,         24                  basis 63:18           29:1,6,10,12,
  14,18 54:3                                71:2                 20,21,23 30:2
                      away 68:24
  60:3,6 61:1                              bat 8:17              36:25 37:1
  62:7 66:18                                                     39:17 41:10
                                           Beach 4:22
  67:13 68:4                   B                                 43:23 45:18
  69:23 71:22                               5:6 6:5 7:2,9
                                            9:5 10:5,8,9,        46:19 48:2,12
  72:1 73:12,20       back 5:24                                  51:9 53:13
  74:24 76:3,18        12:19 14:22          15 23:10 28:9
                                            35:6,8 37:13,        55:7 63:19
  77:21 79:5           18:1 19:16                                66:7 73:21
                       24:11 26:14          14,20,23
 Athletic 6:6,                              38:4,5,9,21,        beer 74:3
  8 7:3,9 9:5          27:14 39:23
                                            23 39:4,7,12,       before 4:1
  10:5,9,15            40:5 41:17
                                            19,21 40:22          22:2 32:14
  18:6 24:17           42:19,21
                                            41:11 51:9           33:7 41:18
  28:5,10,19           54:13 61:25
                                            56:25 58:11,         72:20 74:6
  29:2 35:6            73:21,22
                       76:12                19 59:16,20         beginning
  37:13,24                                  60:12,13,16,         27:11
  38:22 39:19         background
                                            19 75:3,7,9,        behalf 43:8
  58:12 60:12          5:13 50:3,6,
                                            20 76:2,3            51:16
 attached              8,10,12,16
                                           bearing 10:19        behind 9:14
  47:21               Badala 4:14,
                       20 26:22            became 27:3           13:20
 attachments                                52:19 64:13
                       45:14                                    being 13:6
  47:16
                      bag 26:7             because               36:21 37:19
 attain 51:12                               13:14,23             39:10 40:22
 attendance           bags 8:17
                                            14:8,22 15:17        41:9,18 76:24
  41:24                22:5
                                            19:14 20:8,9        belief 35:4
 attended             barely 42:16          25:5 26:17           40:17
  42:17               barrage               27:9,13 29:16       believe 31:20
 attends 26:25         72:15,20             32:17 35:22          40:21 45:21
 attention            baseball              36:6,11,20           57:23 66:19
  31:14,16             5:14,16 6:25         38:11 41:14,         75:6
  37:12                7:12 8:5,18          20 42:11            benefit 26:15
 attorney 4:21         9:6 11:17,19         43:11,14 45:5        38:7
  45:21                15:21 16:25          55:7 59:8
                       17:2,21 18:3,                            benefits 6:17
 attorney/                                  60:25 67:19          66:15
 client 45:25          4,22,23 19:15        70:25 73:14
                       24:23 32:3                               Benjie 15:4
 attraction                                 75:25 77:13,
                       40:21 52:14,         16,21                16:5 42:4
  52:12                                                         best 27:4
                       25 53:12            BECKER 4:1
 audits 69:18          56:12 66:11,                              40:7 59:16,20
                       17 73:1,14,                               64:3 76:10


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Anthony   Badala
                                67-1 Entered on FLSD Docket 01/13/2020 Page 89 of
                             November116 11, 2019                                 ·5
 better 9:10          bring 6:18            25:6 26:8           called 42:24,
  27:3 52:22           18:24 19:7           30:2,9 31:25         25 68:11 76:4
  61:10                21:17,23,25          35:12,21            calling 10:18
 between 7:24          22:19 23:1           37:24 39:1           12:2 78:15
  10:14 12:15          29:9                 41:18 43:16         calls 12:14
  17:20 24:22         bringing 19:1         45:12 48:3           27:15 40:5
  31:2 68:15           22:4,16              50:5 52:5            53:23
 beverages            brochure              53:3 54:9           came 29:17
  65:16,20             57:22                55:17 64:13          35:24 42:5
 bible 47:8           broom 30:19,          66:15 67:14          64:5 74:22
 big 18:2,22           25 33:13             68:11 69:2          can 5:1,9 7:1
  24:25 26:5          brooms 16:15          70:3,7,10            9:3 12:5
  71:5                 30:7,9,13,14,        71:5 73:2,22         14:11 16:9
                       16 31:6 37:2         74:4,5 76:21,        18:21 33:1,5
 biggest 19:25                              24 77:5,18
  26:6                brother 21:20                              35:14 39:25
                                            78:13,20             40:11 45:5,
 birth 5:3            brought 12:24        buy 21:24             22,23,24 46:2
 bit 5:12              15:22 31:14,         66:21
  68:18                16 37:2 66:8                              47:1,6,11
                                           by 4:18 10:1          49:6,18 54:1,
 board 12:16,         buck 26:8,9           13:21 20:2,4         20 55:15 58:6
  17 14:8             bucks 26:8            25:16 28:5,22
  16:12,25 17:2                                                  63:16 64:5,11
                      budget 64:25          36:14,15
  48:20,21,23                                                    67:5 69:20
                       67:7,8,9,12,         37:13 46:10          70:1,19,22,25
  49:1,5,23            14,16 68:6,8,        51:9,13 57:17
  50:4,15 54:3,                                                  72:24 75:15
                       10                   64:9,10 72:7         76:6,7
  4 62:8,9,16         budgets               73:21 74:24
  64:4 67:10,19                                                 can't 63:8
                       67:21,23             76:24 79:8           69:1 73:13
  68:3,9,10           build 61:9           bylaws 47:7,
  69:3                                                          candy 32:24
                      build-out             9,10,20,24          cannot 26:18
 boards 12:16          52:2                 48:2
  13:15                                                         car-pooling
                      building
 Bolton 69:10                                                    16:2
                       23:13,18                     C
 born 48:23            24:12,15,18                              care 72:17,18
 both 15:9             25:11,15                                  76:20
                                           Cal 51:15            career 5:16
  27:1,12 51:17       built 51:16           52:17 53:6,7,
  72:24               Burns 52:18                               case 5:9 8:19
                                            9,10,11,12,          16:16 30:15
 bottom 47:15          75:8,10,17           13,15
  69:24                                                          35:3 72:20
                      business             calendar
 bought 16:15          5:18,19,20                               category 23:4
                                            32:19 54:16
  30:12                6:5 39:17                                cause 4:4
                                           calendars
 boundaries            41:18                54:18,22            center 60:3
  55:22 56:2,6        but 4:10 5:8,        call 10:25           certain 21:10
 boy 14:17             23 7:4 9:3,9,        12:6 31:10           39:20 43:6
  15:8                 14 12:10             33:9 40:5,9          62:25
 brand 27:21           13:17 14:9           43:24 54:5          Certified 4:2
 break 66:25           16:17 17:8,12        61:22 71:21         change 9:24
 Brewster 5:14         18:14,17             78:7                 66:4
                       20:14 21:5                               changed 66:5
                       23:3 24:22


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Anthony   Badala
                                67-1 Entered on FLSD Docket 01/13/2020 Page 90 of
                             November116 11, 2019                                 ·6
 changes 50:25         48:1,4 49:4,        Coca-cola            concerned
 changing              9,16,20 50:9,        66:16,19,23          20:5 36:18,19
  66:15                10,12,16            Coke 27:16            41:13 52:23
 charge 18:6           51:9,15,18,22       Cola 65:21,22        concerns
  19:5 24:14           52:20 53:15          66:1                 38:12
  26:7                 54:8,11,19,23       college 5:15         concession
 checks 50:4,          55:3,4,5             12:25                16:16 19:6
  8,10,12,16           56:25 57:6,7,       come 26:4             21:24 23:7
 chewing 74:7,         10,12,16,20          29:14 52:22          24:15,18 25:3
  9,10                 58:22 59:15,         55:4 62:23           26:2 28:2
                       19 60:11,13,         63:9,15 64:2,        31:8 36:2,25
 child 12:10           19 61:5,8            11 75:16             38:11 41:4,6
  14:9 15:20           62:2,3,5,7,
  17:7,17 18:13                            comes 56:13           51:2,5,6,8,
                       15,18,20,23                               11,25 62:6
  21:15 26:16,         63:2 64:23,25        60:11
  19,25 28:20                              coming 19:4           65:11,12
                       65:7,8,13,14,                             66:9,18 67:20
  29:16,23,25          22 66:2,6            72:16 74:1
  30:4 34:25                                                     70:23 71:3
                       74:22,24            comment 21:5
  35:10 36:17,                                                  concessions
                      city's 11:2          comments 17:4
  18 38:7 40:16                                                  23:14 24:11
                       50:25 58:12          72:23 73:21          25:22 27:14,
  41:19 42:13                               74:6
  43:8 53:21           60:17                                     25 28:9 38:1
                      claims 49:10         commissioners         65:15,19
  55:8 63:23,                               55:4
  24,25 64:12,        class 40:23                                67:15
                      classes 5:17         common 21:21         concluded
  14 72:18 76:7
                      clean 32:22           22:25                79:5
 child's 36:9
                      clear 17:11          communicate          conclusion
 children 15:6                              12:3,19 76:10
  26:15,24            client 45:22                               53:24
                                           communicated         condition
  58:19 61:3          clients 78:3,
  63:20                                     36:5,23              57:16
                       8,14
 choose 66:14                              communication        consider
                      closed 55:14,         61:2,3
 Citadel 26:25         15                                        60:18 61:17
                                           communications       constantly
 citizens             closely               40:2 76:4
  40:23                59:15,19,24                               22:12
                                           companies            contact 5:9
 city 4:21            closings              70:2,8
  10:8,13,15           57:13                                     12:20 16:4
  11:1,8,11,14,                            company 7:24          46:13 54:12
                      coach 14:25           68:16 78:18
  17,19,23             15:2,4 28:21,                             55:11 58:21
  12:2,6,11,21,                            competitive           62:7,15
                       22,23 29:3,7,
  24 13:11             15 30:17 33:1        9:17                contain 19:1
  16:14 23:9,24        38:24 42:5          complies              74:1
  24:1,3,11            43:25 44:1           47:12,14            containing
  25:24 26:1           64:13                49:7,19 58:7         49:21
  27:24 28:8,19                             69:9                continue
                      coaches 8:7
  30:15 32:16,         11:12 43:15         comprehensive         32:16,19
  19 33:5,9            63:17                49:8                 37:22,23
  35:11 40:6,8        coaches's            concept 41:3          57:10,14
  46:13,16,18          77:8                concern 36:9         continued
  47:17,21,23                                                    40:19


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Anthony   Badala
                                67-1 Entered on FLSD Docket 01/13/2020 Page 91 of
                             November116 11, 2019                                 ·7
 contract             county 12:1           32:20 33:1          did 6:17
  46:14,16,17          59:17,21             34:22 54:4           8:23,25 9:3,
  47:17,21,22,         60:1,2,6             55:1,3,12            5,8 13:13,25
  25 48:4,18,25       course 31:17          57:18 76:14          15:12 16:18,
  49:3,4 66:3,         32:25 34:15          77:2,12,19           19 17:4,11
  6,14                 39:17               days 54:17            19:17,21 21:5
 contributor          court 4:6             76:16                30:14 31:10
  70:2                 45:13,22            deal 10:12            34:4 36:16
 Contributors          79:1,3               12:22 15:19          38:14,17
  69:21               courtesy 31:2        dealing 12:4          40:1,14 41:8
 control 34:10         54:9                 29:11                42:3,22 44:3
  46:7                cover 52:13,         decision              45:1,13 64:7
 conversation          15                   10:3,4,21            66:4 68:19
  14:25 17:12                               11:4 52:20           69:14 71:10,
                      covered 9:2                                18,21,23
  74:21 78:21         create 27:12         decision-             72:10,16,21,
 conversation-         52:13 55:2          making 61:23          22,23 73:1,
 wise 74:20            61:1                declaration           13,17 75:23
 conversations        created 52:14         37:9 39:24           77:1,14 78:7
  15:25 33:22         creates 27:6         declared             didn't 9:17
  52:1 74:14,18       criminal 50:6         37:10                13:17 14:22
  76:9                CROSS 46:9           dedicate 7:2          15:10 17:15
 cooking 25:10        cups 23:2            deductions            27:2 36:6
 copied 31:24         current 43:21         70:7                 41:4 42:1
  35:11                                    defendant's           44:17,18
                      currently
 cops 61:10            75:3,19              31:21 37:7           64:14 72:12,
 copy 39:25           custody 46:7         Degeneres             14,25 73:11
  47:17,20,22,                              72:21,25 73:5        78:18,20
  24,25 79:1                               degree 5:18          die 15:20
 correct 24:12                 D           Delray 75:14         DIETZ 19:9
  44:2 47:18,19                             78:17                22:24 32:23
  69:12,17,18         dad 36:5,15                                33:4 35:9,14
                       37:17 38:10         departing
 corrections                                31:3                 44:7,14,19,
  45:5                 72:9                                      22,25 45:16
                      daily 57:7           department
 correspondence                             54:5                 46:2,10,15,22
  35:4                Dan 40:9                                   48:5 57:24
                       54:13               deposition
 Costco 24:24                               4:1,23 30:8          58:25 60:8,16
  66:22               Daniel 12:22                               62:12 66:24
                                            35:16 37:6
 could 7:4             27:15,20                                  67:2 68:14
                                            44:11,13,15
  12:8 14:6            49:25 52:1                                69:4,23 77:25
                                            46:12 78:7
  15:20 16:2,11        64:18 74:14,                              78:22 79:2
                                            79:5,7
  20:13,14             19                                       difference
                                           desirable
  24:22 30:16,        Daszkal 69:10                              17:19,20
                                            52:21
  17 60:25            date 5:3                                   41:4,5
                                           detail 52:3
  77:7,21              32:10 54:18                              different
                                           details 13:20
 couldn't             dated 31:25                                12:16 23:3
                                           deter 19:3            28:15 38:15
  34:10               dates 57:13
                                           developed             56:11 62:14
 count 64:11          day 6:4 20:7,
                                            13:19                66:13 68:23
                       18 21:9 22:2


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Anthony   Badala
                                67-1 Entered on FLSD Docket 01/13/2020 Page 92 of
                             November116 11, 2019                                 ·8
  70:8 74:6            14:18 15:15          30:22 31:3,18       donated 68:15
  77:13                16:9 18:9,21         43:9,16 46:16        70:20
 differently           20:6,17              50:8,10,12,         donating 7:17
  41:10                21:14,15             16,18 54:7,          8:4
 dinner 22:2,          22:7,9 24:9,         18,23 55:5,9,       donations
  3,13                 17 25:14             24 56:18,21,         70:4,13
 direct 4:17           26:7,15,20,22        24 57:10            done 12:1
  45:15                27:22 28:1           58:15 62:4,          23:2 25:2
 direction             30:15,17             20,23 63:10,         31:13,15
  26:1 27:18           31:1,19              13 64:1,25           32:7,8 52:12
                       33:13,17             65:8 66:17           55:16 57:18
 directly 12:4         34:9,14 36:16        67:9 68:5            59:10 70:7,17
  20:1 74:17           40:21 42:15          70:12 71:2,7
 director 7:13                                                   74:24
                       44:20 47:22,         72:4 75:3,9         donor 7:14,20
  49:5 50:19           24 49:8,15,         doesn't 20:12        donors 70:16
  56:15 62:2           17,20,24,25          23:1 66:2
 dirty 32:24           50:1,2,3,12,                             doubt 19:10,
                                            67:19
 Disabilities          16,23,24                                  11 40:20
                                           doing 12:9
  62:19 63:3,7,        51:4,18,20,21        38:3 45:18          down 9:25
  11,14                52:2 54:9,10,                             26:19 36:4
                                            51:13,18
 disbanded             20,22 55:1           61:1,16             Downey 12:25
  9:18                 56:22 57:10,        dollars 70:11        Dr 72:10
 discarded 9:1         13,14,22,23         domain 24:8          drafted 28:22
 disclosure            58:8,22,24                               drafting 9:15
                       59:17,19            dominion 11:6
  45:12                                                         draw 52:11
                       60:5,14,18          don't 10:25
 discovery                                  14:8 15:16          drinks 66:20,
  67:5                 61:17 62:20                               22
                       64:2,8 65:1,         17:12,23,24
 discuss 14:22                              18:24 21:24         driving 36:3
                       8,12,18,19,23
 discussion                                 23:1 28:17          dugout 29:10,
                       66:2,4 67:20,
  14:19 16:7                                29:9 30:8            16,18 30:20,
                       23,25 69:2,
  40:10                                     35:17 40:8           25 31:4
                       18,21 72:4,6,
 discussions           10,12,14,19          41:5 43:7            32:14,24
  51:24                73:2 74:23           44:25 46:17          33:2,10 40:25
 distribution          75:19 76:7           49:2,11,14          dugouts 16:14
  57:22                78:3,4,6             50:20 52:10          30:5 31:12
 distributor                                53:1 56:3,7          32:20 33:9
                      Doctor 14:19
  65:22,23                                  57:3,23 58:20       Duke 38:4,5,6
                      document              61:9 63:8
 divide 11:9           45:10,16 47:4                             76:1,4,7
 division 7:12                              65:3,5 66:5         duly 4:15
                       49:6 58:6            67:13,23 69:2
  9:6 54:17            69:20                                    duration
  64:24                                     70:5,6,21            53:19
                      does 6:13,24          71:1 72:3,9,
 do 4:8 6:2,5,         8:14 10:8                                during 4:22
                                            17 73:2 75:21
  7,15,16 7:6,         11:8,11,14,                               20:9,14 21:8
                                            76:19 77:5
  20,22 8:5,14,        17,19 15:16                               30:8 31:10
                                            78:3,10
  19,21,23             21:18 23:9,                               32:25 33:20
  10:16,17                                 donate 7:19,          44:10,14
                       13,15,16 24:3        23 8:1 68:18,
  13:6,10,12,          25:18,21,24                               45:14 65:9,
  16,17,20                                  19,24                10,13,16
                       26:1,10 27:24


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Anthony   Badala
                                67-1 Entered on FLSD Docket 01/13/2020 Page 93 of
                             November116 11, 2019                                 ·9
   71:11 73:3          38:12                40:8 49:3           exceptions
   76:23              Ellen 72:21,          56:4,7 57:3          13:15
                       25 73:4              63:8 70:6           excess 70:20
                      else 15:21            71:16 73:24         exclusive
          E
                       27:7 41:1           event 5:9             11:6
 e-mail 20:4           42:1 50:15,16       events 56:24         exclusively
  39:24 40:1           52:15 61:24          65:16                24:7,9 25:16
  42:19 43:4,5,        72:15               ever 8:20             65:21
  24 44:3 49:22       else's 17:7           12:2 28:8           executed
  71:21               embrace 55:6          29:14 30:4,          46:17 48:4
 e-mails 37:18        emergency             19,24 38:14,        executive
  41:17 43:3           53:18                17 41:8 42:17        62:8,16 67:8,
 each 19:24           employee 33:9         48:9 58:3            9,10,19 68:3,
  20:7 21:9           employees             59:4 64:18           8,9,10
  23:25 24:21          10:9 25:4,5          66:5,6 73:13        exemption
  34:22 40:19                               75:9,23 77:1         47:16 63:23
                      end 21:25
  43:6 53:19                                78:11               exhibit
                       73:22
  54:16 55:12                              every 26:24           31:21,24
                      engineering           28:15 29:19,
  56:18 57:17          52:3                                      32:10 37:5,7
  64:11 66:13                               20 30:2 32:20        44:13 46:4,
                      enjoy 14:10           39:13 54:4
  67:21,23,25          63:25 78:18                               11,23,24 47:2
 earlier 11:22                              55:7 64:1            48:6,7,10
                      ensure 50:6           68:7
  30:7 66:8            55:13                                     58:1 59:2
 ears 38:13                                everybody             60:9 61:25
                      enter 66:14           21:18,22 22:2        67:2,3,6
 easier 16:10         enters 65:22          31:17 41:1           69:4,6,8
 easiest 20:15        entire 67:12         everyone 38:8        exist 23:11
 easy 77:15           envelope             everything           existence
 eat 29:9,18           44:23 45:23          13:21 15:5           28:3 48:2,25
 educate 63:17         46:6                 24:24 26:15          49:3
 educated             equality 9:11         35:1 36:11
  64:3,7                                                        exists 47:25
                      equipment             42:11 43:15         expense 51:6,
 educational           24:21 25:10,         52:15 69:13
  5:12                                                           14,16
                       13                   72:15
 effect 19:18                                                   expenses
                      especially           everywhere            68:2,4,11,24
  31:12 43:7,          25:7 30:1            22:1
  10,11,15,16                                                   experience
                       43:14               evident 52:11
 effective                                                       14:10 27:12
                      essentially          exact 17:12           40:16,19
  29:1,6               35:7 39:9            38:2 76:8            55:2,7 61:5
 effort 19:22         estimate 7:1         exactly 36:3          63:19,25
 eight 10:1           etiquette             37:2                experiences
  12:16 13:5           8:18                exam 45:15            14:13
  21:20 34:1,2        evaluations          EXAMINATION
  51:7                                                          express 29:25
                       31:19                4:17 46:9           extent 43:17
 either 31:13         even 15:10           examined 4:15
  41:8                                                           54:2 55:18
                       17:5 19:21          example 51:1         extramural
 eliminate             20:10 23:4          examples 12:5         64:25
  9:15 10:3            29:25 39:18


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Anthony   Badala
                                67-1 Entered on FLSD Docket 01/13/2020 Page 94 of
                             November116 11, 2019                              ·10
                     favorite             find 25:7            24 24:12,14,
         F            45:24                31:6                21 25:7,19
                     feasible 18:5        finding 25:6         26:7,19 27:1,
 Facebook 42:2        34:21               fine 15:5            12 28:6 31:4,
  72:15,19,22        February              44:24               21 32:12
 facilities           31:20               fire 53:19           34:18,23,24
  50:25 55:22        fee 23:23             54:5                35:13,16
  56:2,6,10           60:7                first 4:15           36:17 37:7,22
  57:8 59:17,        feeling 17:8,         15:25 16:3,         38:7 39:6
  20,22,24,25         13,18 19:5,13        12,13 20:4,5,       40:17,19
  62:5                                     6,7,18 21:8,        41:22 42:6,8,
                     fees 23:22
                                           11,12 30:11         22 43:21,22,
 facility 12:1       felt 14:23
                                           34:22 37:1          23 44:5 45:1
  34:2 39:4,7         36:19 41:9,19
                                           41:22 47:13         46:4,19,24
  40:18,22           few 10:2
                                           49:4 56:13          47:6 48:2,7
  57:13,16 62:4      field 12:15
                                           65:7 72:22          50:12 52:10,
  65:7,8              20:11,13,14
                                           75:24 76:14,        13,20 53:7,
 fact 42:12           33:17 34:11                              11,18,19,23
 factually            36:25 37:25          18,19,21,23
                                           77:2,4,7,12,        54:16 55:2,5,
  77:5                38:11 39:2                               7,21 56:1,5,
 failed 30:15         40:24 52:6,18        19
                                                               9,18,20 57:6,
  31:11               53:22 54:7          five 7:15            8 58:1,19,21
 fair 29:17           56:14,23             12:23 25:4,8        59:2 60:3,5,
  46:1                71:22 72:1          fix 77:15            9,24 61:14,15
 fall 9:16            74:1 75:17          floor 51:10,         62:15,20
  16:9,11            fields 14:16          17,25               64:18,25
  17:19,20,22         19:4 20:11,12       Florida 4:3          67:3,7,12,21,
  18:2,3,7,9          21:14 23:12,         5:7,16              25 68:2,24,25
  19:23,24            22,24 24:1          flow 34:10           69:3,6 70:6,
  20:2,9,21           32:21 33:8           73:25               7,13 71:10,23
  21:5 27:1,9         34:1,3 50:7         follow 16:22         72:2,7 75:22
  31:11 32:16,        52:12,21,25          27:17,22            76:7
  17 37:16            54:3,20,21          following           forefront
  41:22 42:16,        55:14 56:15,         62:10               63:24
  22 43:14,21,        19 61:9,14,21       follows 4:16        form 19:9
  22                  65:13 76:24         food 22:17           22:24 32:23
 familiar 4:23       fight 12:15           28:14 34:14         33:4 35:9
  47:4 70:17         figure 41:14         for 4:3,21           44:3 58:16
 families 6:18        64:16                5:8 6:15,17         60:20,21
  18:14,15,17        file 70:6,7           7:12,13,14          61:20 62:22
  52:13 55:16        filed 37:9            8:5,10,15,16        63:6 65:2
  61:3,4              72:20                9:17 13:18          68:17 71:4,8,
 family 18:10        fill 43:13            14:4,9 15:11,       13 72:13
  19:22              final 10:21           19,20 16:16,        73:7,9,19
 far 15:23            67:14                22 17:6,17,         75:1,5 78:5
  21:4 24:6          financial             22,24 18:5,9,      formal 52:10
  39:10 52:2,22       14:11 50:19          23 19:16,23        forming 9:10
  55:16 61:23         61:23                20:13 21:13,       forth 24:7
                                           25 23:18,22,        41:17 63:17


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Anthony   Badala
                                67-1 Entered on FLSD Docket 01/13/2020 Page 95 of
                             November116 11, 2019                              ·11
  76:12              funding       51:10   generate            41:12,14
 fortunate           further       78:22    26:10              44:12,19,23
  21:23                                    generated           51:14 55:15
 forward 51:15                              25:22              71:19 75:21
                               G                               76:15,22 78:2
 found 5:18                                get 5:1 6:13
  31:13 42:23        game 15:5,7            7:6 8:12 9:3      gone 55:8
  43:2                18:25 19:14           10:25 12:1,18     good 22:4
 fountain             20:18 21:9,           31:10 43:11        34:9 42:1
  66:22               11,12,25              54:20 56:18        44:7 60:24
 four 9:12            40:24 41:25           59:20,23          got 14:14
  10:12 26:24         46:1 76:18,19         63:16 64:3,5       17:9,13 18:12
  34:2 66:17          77:4,19,22            77:16 78:11        40:9 41:13
 fourth 6:12         games 16:12,          gets 20:2           42:20 43:5,6
  7:11                13 20:7,10            28:21 32:24        51:10 72:2
 free 23:20           22:13 28:10           69:13              76:16,17
  24:12               31:2 32:6,15         getting 12:3       Graduated
 Friday 59:10         33:20 34:21,          24:11              5:14
  77:15               22,25 36:1,          girls 24:24        granted 42:19
 friend 78:18         10,24 37:1,          gist 17:14         grants 65:14
 friends 27:4         14,25 38:9           give 4:9 7:1       great 36:10
  37:16               39:20 40:18           10:18 12:5         38:5
                      41:10,24 42:6         23:25 24:19       Green 5:6
 from 11:1            43:23 52:14
  12:8,10,23                                26:1,20 44:23     groomed 26:24
                      56:24 57:9            51:1              group 24:1
  13:3,7 14:3         65:9,10 76:6,
  15:21 17:8                               given 23:20         76:21
                      13,14,16,22           50:22 56:25
  18:10 19:3          77:2,11,12,14                           groups 8:10,
  20:13 21:24                              gives 24:12         11 20:2
  22:16 24:18        games' 42:8           glance 67:13       growing 27:4
  25:22 26:10        garbage 5:19,         go 5:15             77:21
  28:12 30:4          21                    12:16,17          grown 13:4
  31:10 32:16        Gardens 4:22           13:13,15           29:4
  35:3,23 37:15       6:6 7:2,9 9:5         16:24 17:15
                      10:5,8,9,15                             guess 13:18
  38:12 40:9                                18:23 20:14        42:2,23 56:17
  43:4,5,24           23:10 28:10           24:24 30:4
                      34:5 35:6                                57:3 59:22
  45:15 48:3,25                             33:16 35:17       guessing 57:5
  50:15,20            37:13,24              36:16 39:4,7
                      38:5,9,22,23                            guidelines
  53:20 54:11                               40:24 49:12
  56:16 60:11,        39:19 51:9            57:6,20 61:25      16:23
  15 62:5 64:15       56:25 58:11,          66:21 68:24       guy 38:6
  67:15 69:10         19 59:16,20          goal 61:11         guys 33:7
  71:3 72:22          60:12,13,19          God 4:11
  74:1 78:11          75:8 76:2,3                                      H
                                           goes 5:9
 front 35:15         Gardens' 31:7          12:11 21:13
  45:16              Gardens's              26:14             had 7:8 11:22
 fucking 78:8,        60:16                going 7:8           13:14 24:23
  15                 general 19:15          19:3,16 27:14      25:4 27:2
 fund 65:7,8,        generally              32:16 35:5,7       28:8,12,13
  12                  22:22 23:9            37:15 39:20        37:16 38:11,


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Anthony   Badala
                                67-1 Entered on FLSD Docket 01/13/2020 Page 96 of
                             November116 11, 2019                              ·12
  20 39:4,6,12,      has 7:7 8:15,         60:5,7 62:5         36:10,11,16,
  16 40:16 41:3       20 12:22             63:10,13,22,        20 39:25
  44:3 51:24          19:16 20:1           25 66:2,3,13        43:19,20
  52:3 64:12          21:20 25:3           67:19 68:5          45:12 47:23
  73:2 74:14,18       27:7 28:2,5,         69:3 70:15          56:13 60:22
  76:1 77:20          8,25 29:6,10,        71:5 73:21          70:15
 half 17:22           12,20,21 30:2        74:14 75:11        high 5:13,14
  21:6                43:11,23             76:5,11,15         him 12:23
 hall 78:8            47:15,20,25          78:22               27:19 35:7
 hand 4:7             49:8 51:8           haven't 59:9         37:18 44:2
 handing 35:20        55:7 56:11          having 4:15          45:17,25
  40:1                58:22 63:9,19        14:12 40:18         71:19,21,22,
                      64:11 66:5,6         41:6 66:6           23,25 77:5
 handle 35:23         68:7                he 6:24,25           78:2
  74:17
                     have 5:24             13:4 21:20         hire 61:10
 handling             6:11,14 8:3,
  15:21                                    27:2,3 28:21       hired 25:16
                      5,6,11 9:22          36:15 37:16,       his 13:7
 hands 21:23          10:13,19             22,23 38:21         14:10 17:8
 hang 27:19           11:8,11,14,24        40:12 42:5,7,       34:25 36:2,19
 Hankins 13:23        12:6,8,16,18         16 43:3,21,
  35:18 44:9,                                                  37:24 38:9,
                      13:19 14:6           22,23 44:3,         21,23 39:3,9
  17,20,24            15:5,12 17:16        10,14,17
  45:3,20 46:8,                                                41:10,23 42:5
                      18:25 19:1,18        45:6,17 56:15       44:13,15
  14 53:23 54:1       20:3,10,18           59:13 64:13,
  58:16 59:11                                                  45:15 63:5
                      21:16,19             14 72:3,5           64:14,18
  60:15,17,21         24:9,21,23           76:2
  61:20 62:10,                                                hold 22:3
                      25:2,4,8            he's 7:15
  13,22 63:6          26:18,24                                 44:9 45:3
                                           62:13              Home 5:5
  65:2,4 68:11,       27:22,24
  17 69:22                                heads 78:1          honest 6:15
                      28:6,12,13,14
  71:4,8 72:13                            health 36:9,         27:7
                      29:1,14,22
  73:7,9 75:1         30:19,24             20                 honestly
  78:5,25             33:16,17            hear 42:1            41:17
 Hankins' 5:10        35:1,15 36:8,        76:11              honor 10:25
 happen 21:2          11,24 37:1,2,       heard 14:14          11:1,2,5
 happened             3 38:6,8,21,         15:22 28:12        hope 62:25
  41:25 43:19,        24 39:1,3,6,         30:7 33:7          hospital 54:6
  20 75:22            9,15,16,17,20        35:3,11 74:6
                                                              hotdogs
 happening            40:4,18,24          held 46:7            27:21,22
  9:10,14 42:11       41:4,10,18,          51:12
                                                              hour 21:13
  76:18               20,21 43:9,         help 4:10
                                           15:19 38:2         hours 7:4
 happens 26:13        12,13,14,15,                             64:24
  43:16 53:21         16 45:5,18          helped 52:4
                      46:11,17,19                             how 6:11,13,
  54:4,7                                  helping 61:1         21 7:2,8,22
                      48:2,9,12           her 8:23
 hard 31:6                                                     10:16,19 11:8
                      50:5 52:4,18         35:4,5 72:7
 harder 25:6,7        54:3,8,10                                17:11 24:3,6,
 hardship                                  75:22,23            17 26:7 28:2
                      55:6 56:15,24       here 31:24
  26:18               58:3 59:4                                30:22 31:6
                                           32:11 35:1,24       40:14 51:18


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Anthony   Badala
                                67-1 Entered on FLSD Docket 01/13/2020 Page 97 of
                             November116 11, 2019                              ·13
  56:24 59:19         69:7                 22 23:4,5          indicate
  60:5 64:7,8,       identify              24:22 25:5,         62:24
  15 66:10            47:1,6 67:6          11,15,24           indicated
  67:25 70:17,       idiot 40:13           26:2,4 28:2,        11:22
  23 71:2,7,10,      if 8:19 9:19          8,15 29:1,10,      indicates
  23 78:2             10:23 12:1,14        18,19,22            70:15
 HQ 15:12             14:2,6 15:10         30:5,15            individual
  16:1,17 35:5        16:3 18:23           31:19,20 32:3       63:18 67:11,
  37:15,19            19:2,6 20:1,         34:18,22            20,22,23
  42:15 71:11,        10,17 21:19          35:3,10,15          68:1,9 70:8,9
  18 72:7             27:15,20             36:23 37:10,       individuals
 HQ's 20:7,18         28:16 29:7           14,16,18,19,        25:15
  34:21 37:14         30:8 32:24           23 38:15,18,
                                                              information
  41:22               35:4 36:8            21,22 40:15
                                           41:16,18            44:4
 hundred 77:10        39:23 40:8                              initial 31:11
 hung 36:15,22        41:10,20             42:15,25
                                           43:4,14 44:3,      initially
 hurt 29:12           42:15 45:9                               14:14
                      47:24 49:8,20        22 45:16,23
 hypothetically                            46:6,7 48:2,       injury 53:21
  10:23 27:15         53:21 54:4,7
                      55:14,16             17,19,24,25        input 11:8,
                      58:22 59:13          49:3 51:2,12        11,14
         I            60:24 61:5,9,        52:17 54:14        Inside 24:20
                      11,22 62:25          55:11,22           instead
 I'LL 12:17           63:8 65:4            56:2,6,25           27:16,21
  14:10 27:7          66:5 67:14           58:19 59:17,       instructs
  35:15 37:5          69:23 70:1,6,        20 61:6,13,14       63:2
  44:22 45:20         25 72:6,19           62:25 63:9,        insurance
  60:22 64:16         73:24 74:23          21,24 64:11,        49:9
 I'M 4:21 7:20        76:5,19 77:5,        24 67:1,5,16
                                                              insures 49:15
  10:14 13:11         23                   70:4,13,20,
                                           22,23 71:7         insuring 49:9
  15:3 32:17         immediately
  36:21,22 42:4                            72:7 75:3,19       interact 41:2
                      43:1,2                                  interacting
  44:12,19 57:5                            76:9 77:18
                     implement                                 41:1
  61:6 62:12                               78:8,17
                      10:10                                   interaction
  68:14 69:15                             incident
                     importantly           12:15               10:14 11:23,
  70:14 71:1
                      52:13                                    24 12:7
  74:4                                    include 22:9
                     in 4:2,3,22                              interest
 I'VE 12:23                               includes 22:7
                      5:8,15,18,20,                            40:15 64:16
  27:6,8 28:23                            income 26:10,
                      24 6:4,22                               interior
  33:10 48:11                              13 68:12,13,
                      8:17,19 9:16,                            24:19
  74:20                                    14 71:6
                      24 12:8,23,
 idea 34:9                                incoming            interleague
                      24,25 13:4,6
  71:5,9,15                                31:4,5              38:3 75:2
                      14:2 16:10,16
  76:15               17:19 18:1,2,       incur 51:14         intern 13:3
 Identification       3,5,7,12,24         independent         internship
  31:22 37:8          19:1,5,7,21,         30:1 61:24          13:2,3
  46:5,25 48:8        24 20:21            independently       into 5:1 7:20
  58:2 59:3           21:2,7,22,25         28:18 66:21         11:8,11,14
  60:10 67:4          22:10,15,16,         70:5                15:23 18:1


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Anthony   Badala
                                67-1 Entered on FLSD Docket 01/13/2020 Page 98 of
                             November116 11, 2019                              ·14
  19:8,19 21:17       25 39:25             29:6,11,12,20       56:20 60:3
  22:17,20            42:1,18              30:8,17,22          61:13 67:7,18
  26:14 29:15         43:19,21             31:1,6,13,15,       69:10 70:7
  30:4 31:13          45:4,7,13            16,17 32:15,        71:5 73:4,14
  32:16,17            46:1,11 47:1,        21 33:13,14,        75:6 77:3,5
  34:11 35:5          6,7,16,17,20         15,17 34:8,        item 24:14
  40:13,14 61:8       48:9 50:4,5,         11,21 38:11         32:14
  63:9 65:23          24 53:1,7,10,        39:16,24,25        items 32:11
  66:14 68:2          11,15,21             40:13,14,15,        65:10 73:25
  72:10 74:22         55:11,23             17 41:4,12,        its 10:8 26:2
  77:16               56:12,13,14          16,18,19,20         68:5,7 70:13,
 introduce            57:18 58:12          42:10 43:11,        23 71:3
  29:15               60:15,22             16 44:3,23,25
 introduced           61:1,4 66:13,        45:11,17,23
  19:19               18 67:6,12,          46:1,3,12                   J
 investigation        14,15,18             47:6,7,15
                      68:2,7,8             49:12,15           Jack 12:25
  74:24
                      70:2,12,17           50:17 52:11,       January 13:6
 investigations                                                14:2
  72:10,14            72:18 73:15,         19,20 54:13,
                      17,23 74:3,4,        14,21 55:7         jelly 19:2
 involve 72:25        7,8,10,12            56:3,4,17,19       job 6:4
 involved 7:9         75:12                58:11,15           jobs 15:6
  11:25 13:12                              59:9,13,14
                     issue 8:4 9:4                            Joe 75:25
  14:14 28:6          12:2 16:3,17         61:12,22
  46:19 48:12                                                 Join 53:25
                      29:2,4 39:18         63:19 64:6          58:17
 involvement          45:25 62:3           66:5,6,19
  24:9 28:8                                                   Judge 44:23
                      72:25 73:5           67:8 68:2,4,
 involves                                  11 69:2,3,16,      Judges 45:24
                     issues 11:23                             June 32:9
  53:20               41:23 62:19          20 70:6,16,
 involving            63:3,8 64:21         21,22 71:1         Jupiter 75:14
  48:25              it 5:1,22             73:1,2,3,11,       just 9:16
 is 5:22,25           6:16,17 7:4,7        12,23,24,25         11:25 15:4,
  6:8,23 7:11         9:17 10:7,18,        74:1,4,12,13,       14,24 16:16
  8:9 10:21           19 12:8,9,11         16,17 75:14,        18:14,17
  12:2,20,25          13:11 14:16,         23 76:11            19:16 20:14
  13:4,16             22,23 15:2,          77:15,16,21         22:2 25:6
  17:20,22            15,17 16:3,6,       it's 7:22            28:19 31:1
  18:2,3,4,5,21       8,10,20,22           14:11 15:19         33:10,13
  21:5,11,15,20       17:13 18:5,          17:9,22,24,25       34:10 35:16
  22:2,4,15,22        12,13,14,17          18:22,24            37:24 40:6
  23:5,6 24:7         19:3,5,16            19:14,15            41:12,16,17,
  25:10 26:15         20:2,4,5,6,8,        20:1,12 22:1,       19 42:13,14
  28:17 29:3,         9,11,15,16           2 23:2,4            45:7,8 51:5,
  17,25 31:6          21:12,21             24:20 25:2,8        22 52:19,22
  32:9,21             23:3,6,13,15,        26:16 29:24         54:10 56:20
  33:10,13,15         20 24:22             31:5,25 33:10       59:8,10,14
  34:14 35:8          25:6,9 26:8,         38:25 43:4          60:1 63:25
  36:5,10,17,18       9,14 27:2,3,         45:5,9 47:8         66:22 68:8
  37:9 38:4,5,        6,13 28:5,24         54:12 55:4          72:4 73:11
                                                               78:1,17


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
Case 9:19-cv-80825-DMM Document Anthony   Badala
                                67-1 Entered on FLSD Docket 01/13/2020 Page 99 of
                             November116 11, 2019                              ·15
                      66:4,5 67:14        Leo 5:15            listed 70:2
         K            70:6 72:6,9,        less 20:3           Listen 13:16
                      19 73:2 74:23        21:23 43:12        listening
 keep 9:11            75:21 76:19          74:13               78:21
  17:23,24            77:5 78:10,20       let 15:14,24        little 5:12
  24:25 25:21        knowing 35:22         31:23 35:2,23       10:1 14:17
  61:7 78:2          knowledge             45:8 55:14,17       22:23 53:12
 keeping 60:23        30:6 40:7            66:20               74:21
 kept 41:12           54:25 64:5,8        let's 13:16         live 13:18
 keys 62:3,5         knowledgeable         17:19 46:22        lived 27:13
 kid 7:15             63:16 64:15          48:5 57:6,20,      lobbying 12:1
  28:16 29:8,9,                            24 58:25 60:8      local 53:18
  17 40:19                                 61:25 66:24         60:14
                              L
  43:18 48:23                              68:4
                                                              locate 33:5,
  64:1               Large 4:3            letter 69:10         16
 kidding 42:9        largest 7:20         level 15:23         located 23:14
 kids 6:17,18,        58:18                17:25
                                                              location
  19,21 8:16         last 32:9            LGL 5:24             34:25 35:3
  9:9,12 12:15        63:5 65:20          liability           locations
  14:12 17:24         66:19                49:9                75:7
  19:1,14 20:1,      later 54:17          liaison 12:20       long 6:11 7:8
  2,11 22:3,12       laugh 73:17,         like 8:9 9:22        28:2,6 30:22
  24:7 27:3,4,        20                   14:8 17:10          48:2 71:23
  5,11 28:14,18      laughed 42:14         20:16 22:15         78:2
  40:21,24           laughing 74:2         27:16,20           longer 74:16
  41:1,2 43:5,                             32:18 36:19         77:24
                     lawsuit 74:22
  12 53:12                                 38:6 40:22
  55:2,13 60:3,      leader 27:3                              look 12:9
                                           41:19 44:7
  23,25 61:1,7,      league 9:11           61:23 63:25         39:23 40:13,
  12,13,15            15:14,16                                 14 44:25 68:4
                                           64:4 70:10,16
  68:25               16:23 22:23          73:15 77:24         69:23 70:10
 kids' 68:25          24:3 31:18           78:3               looked 31:12
 kind 13:4            35:8 37:19,20       limit 51:16         looking 15:23
                      38:15,18             73:25               45:17 73:12
  61:2
                      53:12 55:23                             looks 70:16
 knew 30:12                               limited 9:25
                      56:3,7 71:11                            lose 71:10
  76:2                                     10:14 11:23
                      72:4 73:1                               lost 12:4
 know 8:19                                 19:24 20:9
                      75:4 77:21                               51:13
  12:24 15:10                              39:12 43:14,
                     leagues 17:21         15 76:2            lot 9:2 13:20
  18:22 22:1          23:11 58:9,13
  23:4 33:7                               Lindsey 54:13        16:10 21:14
                      60:14                                    66:20 76:15,
  35:12 40:8                               55:9,11,13,17
                     learn 13:20           56:16               17
  41:16 42:1,
  10,15 47:24        least 28:4           line 24:14          love 6:15,16
  49:8,15,20         led 72:24             32:11 40:1         low 17:25
  51:18,20 53:1      left 6:22             54:20              lump 70:4,10,
  54:2 55:14,17      legal 45:7           lips 38:12           15
  58:22 61:9          53:24               list 49:21
  65:3,4,5                                 57:12 70:15


                             U.S. LEGAL SUPPORT
                           www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 100 of
                              November116 11, 2019                              ·16
                       67:2 69:4           medical 15:20        61:9,10 77:25
          M           marked 31:21,         16:3 17:16         most 20:1
                       23 35:16 37:7       medically            45:24
 made 14:16            44:8 46:4,11,        15:18              mostly 12:22
  15:4,10 21:7         24 47:1 48:7,       meet 14:16,17       move 37:14
  26:25 27:5           9 58:1,3            meetings            moved 12:22
  33:21 34:24          59:2,4 60:9          62:8,16,24          41:21
  35:21 38:8           67:3,6 69:6         member 53:15        Mr 4:18,23
  39:1 41:12          master 56:20,         54:3,4              9:2 14:15
  52:7,9,11,16,        21                  members 49:23        19:9 22:24
  19 70:4             matter 20:12          53:9                26:22 28:12
 main 27:10            27:2 34:15          met 15:8             30:10 32:23
 maintain 40:1         37:10 61:13          41:25               33:4 35:9,14
 maintenance           73:11 74:2          metal 5:25           40:10 43:3
  57:7                may 10:17            method 29:10         44:5,7,14,18,
 make 9:17             24:25 26:8                               19,22,25
                       50:4,5 54:21        mid 32:4
  11:17 12:12                                                   45:1,6,8,14,
                       62:3,24 73:21       might 21:2
  13:14 14:9,                                                   16 46:2,10,
                      maybe 15:8,9          22:16               15,22 48:5
  10,12,16                                 Mike 13:7
  15:24 16:11          17:8 18:14,                              53:25 57:24
  17:4,11 19:22        16,17 26:6          miles 36:4           58:17,25
  21:5 25:7            51:7                mind 19:21           60:8,16,20
  26:17 27:11         mayor 55:3           mine 31:14           61:18 62:12
  29:25 34:21         me 12:3,4             70:7                63:4 66:24
  35:16 36:7,          13:21,25 14:9       minute 30:23         67:2 68:14
  17,21 37:3           15:23,24 27:3       minutes 15:8         69:4,23
  38:24 40:15          31:23 35:2,23        71:24 77:25         71:13,18
  42:20 50:3           36:15 38:7          mischaracteriz       73:8,19 75:5
  52:21 53:18          41:12 42:5,9,       ation 73:10          77:1,23,25
  63:23 71:2,7         10,14,25            mischaracteriz       78:1,22,23
  75:21                44:11 45:4,6,       es 63:5              79:2,4
 makes 8:15            8,15 47:6           mix 18:2            Mrs 14:15,20
  27:3 70:23           50:22 51:1                               30:10 31:10
                                           mom 8:9,14,20
 man 76:5              66:20 69:13                              35:3 36:24
                                            38:10
 manage 60:14          70:1,19,22,25                            37:9 42:2
                                           moms 8:11
 manager 7:14          72:16 73:11                             Ms 5:10 8:19
                                            11:15
  40:7,8 48:19,        74:2 76:4                                13:23 35:18
                                           Monday 77:15         44:9,17,20,24
  22 50:5             mean 15:21
                       18:24 20:6,12       money 7:19           45:3,20 46:7,
 managers 8:5,                              8:2 42:21,25
                       23:1 29:19                               14 53:23 54:1
  6 50:13,15                                65:12 68:18
                       43:5,16 46:16                            58:16 59:11
 many 19:16,25                             monthly 62:8,        60:15,17,21
                       51:21 52:2
  24:6 55:11                                16                  61:20 62:10,
                       58:15 65:3
  56:24                                    more 11:25           13,22 63:6
                       67:9 77:4
 March 31:20                                17:22,24 18:5       64:4 65:2,4
                      means 56:4,8
 mark 37:5                                  19:7 30:12          68:11,17
                      measures
  44:12 46:2,22                             32:18 35:25         69:22 71:4,8
                       28:18
  48:5 57:24                                36:19 45:18         72:7,11,13,
  58:25 60:8                                52:13,21 55:5       14,23 73:7,9,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 101 of
                              November116 11, 2019                              ·17
  13 74:15 75:1        74:20               nonproductive       Notary 4:2
  78:5,25             new 51:2              61:16              note 45:4
 much 7:2,22          news 42:1,2,3        nonprofit            46:12
  10:22 26:7          next 13:18            26:15              notes 35:15
  32:9 38:6            49:18 54:14         normal 20:8          44:10
  51:18 54:4           55:20 62:18          31:17 32:21        nothing 4:10
  55:18 60:5           64:23 65:6           38:21 39:17         41:15 42:1,
  64:4 70:5,23        night 22:13          normally 5:8         10,13
  71:2,7,10           nine 66:13            13:12 15:16        notified
  77:23                                     18:8 72:4           34:14 54:8
                      no 7:7 10:12,
 multiple 40:5         19,25 11:3,         north 5:6           notify 54:11
 must 65:20            10,13,16,18,         12:1 35:7           55:15
 mutual 20:16          21 17:2 18:8         37:14,20 38:3      Notwithstandin
  78:18                22:18 23:5,8,        39:4,7,12,16,      g 32:10
 my 6:17 7:11,         17,19 24:5,          21 40:22           November
  15 10:18 15:5        14,16 26:4           41:3,11 60:1,       69:16
  21:15 26:25          27:23 28:11          2,6 75:3,6,9,      now 5:24 7:15
  27:4,5,10            29:19 31:5           14,19               12:17 13:4,11
  28:16,17             34:7 36:2,25        not 10:16            19:7 25:4,8
  29:17 30:6           37:17 38:11,         12:4,10 13:25       26:8 27:4
  35:16,19             19 39:12             14:9,23 15:9        36:11 42:11
  38:2,12 40:7         41:3,12 42:1,        16:12,20            43:5,13 44:25
  45:9,12,24           18 43:4,24           17:8,10,25          54:12 60:2
  48:23 50:21          44:16,17             18:8 19:24          66:16,17,21
  51:6 54:25           46:12 49:3           21:2,7,8            74:12
  63:19 68:25          52:3,19 53:9,        22:22 23:2,4,      number 32:14
  70:4 72:22           16 54:17             7 26:2 27:25        33:19 39:20
  73:22 77:14          55:10 56:20          28:1,24             49:21,22
  78:3,7,21            59:13 62:13          29:15,17,25         53:17 62:1,7,
 myself 56:3           63:12 64:20,         30:6 31:24,25       12 65:14
                       22 67:17,23          33:8 34:8,11
                                                               numerous 8:1
                       70:3,14 71:5,        35:5,23 37:21
          N                                 38:16,18,19,
                       9,15,17 73:15
                       74:16,25             25 40:5,25                  O
 name 4:19
                       76:10,15             41:6,19 43:1,
  5:22 49:21                                                   o'clock 79:6
                       78:22,23             16 44:12
 necessarily                                45:2,13,19         Object 32:23
  76:21               nobody 50:4
                      non- 43:7             47:22 49:15,        62:22 65:2
 need 26:16                                 17 50:4,21          68:17 71:4,8,
  34:4 44:20          non-
                      participation         51:4,14,20          13 72:13
  65:11 69:1                                54:10,25 57:5       73:7,9,19
 needed 24:1           43:9
                                            58:24 62:10         75:1,5 78:5
  52:12               non-resident          63:22,23
                       60:7                                    Objection
 never 8:21                                 66:2,12 67:18       19:9 22:24
  26:4,19 27:6        nonalcoholic          70:12,14            33:4 35:9
  28:24 29:12,         65:15                71:1,10 73:15       53:23 58:16
  21 33:10 40:6       none 59:25            74:4,8 76:21        60:20,21
  41:17 43:17,        nonpaid 26:17         77:2,3,6,14         61:18,20 63:4
  18 48:4,11                                78:10,13 79:8       73:8


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 102 of
                              November116 11, 2019                              ·18
 obligated             22,23 42:8           56:11 60:17         77:16
  11:2 27:17           43:6,7,8,18          69:25 73:20        one 6:13,22
 obligation            45:4,13,17,24       old 6:21,23          9:6,20 15:9
  27:22                46:1,7 47:13,        21:19,20 27:5       18:14,17 20:8
 obligations           17,20,21,22,         59:11 76:12         25:2 26:5,24
  57:6                 24,25 48:19         older 20:2           27:2 30:5,9
 observations          49:6,22,23           43:12               40:25 45:4,6,
  45:12                50:7 51:9,25        oldest 26:25         8,14,24 47:16
 observed              52:3,17 53:9,       on 8:4 9:20          55:20 56:19
  21:16                13,15,19             10:19,24            59:11 62:18
                       54:16 55:5,          11:4,23 13:7,       64:12 65:7,20
 obtain 64:8           13,22 56:1,2,        17 14:4,21          70:4,16 73:5
 occasion              6,9,19,25
  28:12,13                                  15:12 16:25        one-third
                       57:7,12,21           17:10 19:8,         32:5
 occasions             58:6,13
  40:4 64:2                                 18,24 20:10,       ones 24:25
                       59:15,19             11,14 23:25         77:12
 occur 75:23           60:13,19             24:7 26:1,23       only 6:16
 of 4:3,22,23          61:2,13 62:1,        27:19 28:22         34:17 42:6
  5:3,15,18,20,        8,12,16 63:17        29:8 31:24          45:4 64:11
  22 6:10,17,19        64:3,4,24            32:10,11           onto 19:4
  7:4,12 8:4,9,        65:6,21              34:13 36:2,
  18 9:2,4                                                      74:1
                       66:11,15,20          12,15,22
  10:5,8 11:6          68:18 69:8,20                           open 40:1
                                            37:4,25 38:9       opened 60:1,2
  12:5 13:4,6,         70:1,15,20           39:3 41:2,21        76:4
  20 14:2 15:9,        71:5 72:16           42:2,3 43:6,
  25 16:4,17,23        73:16,17,21,                            opening 54:17
                                            8,10,12 44:9        55:1,3
  17:13,14             22,23,25             45:3,9,11
  18:6,22,25           74:3,4,7,10                             operate
                                            46:12 47:15
  19:2,5,14,15,        75:6 76:9,14,        48:20,21,22         65:15,19
  17,19 20:9,18        15,17,20                                opponents
                                            49:4,14 50:4,
  21:9,14,25           77:2,12,19           16 51:10,16,        39:6
  22:1,4,5             78:8,15,18,19                           opposed 18:7
                                            17 53:17,21
  23:9,20,24,25        79:7                 54:7 57:1           32:18
  24:12,14            off 20:3                                 opposing 41:2
                                            61:25 62:1,12
  25:18,21,24          45:21 60:23          63:2,18 64:2,      or 4:8,15 6:2
  26:5,7,11            75:6                                     9:12,13 10:17
                                            5,21 65:7,8,
  27:10,17,21         offer 37:13,          13 67:23            14:11,15,19
  28:9,18              22                                       15:9 16:5
                                            68:24 69:2,16
  29:10,23            office 5:10           70:2,6,7,8          17:4 21:13
  30:1,5,15            42:20                                    26:16 28:10,
                                            71:2 72:2,8,
  32:4,11,25          officer 45:13         15,19 73:22         22 29:9 30:8,
  33:11,20,21,                                                  10,17 31:12,
                      officers              75:8,9,17
  22 34:4,5,10,                             76:16,22            13 32:24,25
  14,15,19,22          49:23
                      often 45:18           77:3,8,14           33:1,11 34:11
  35:15 37:1,4,                                                 35:11 41:2,10
  11 38:5,7,8,        Oh 15:3 46:15        on-site 30:9
                       47:10 68:14          33:6                43:23 49:15
  12 39:14,17,                                                  50:24 51:22
  18,20,24,25         okay 33:19           once 8:12
                       35:2 36:9,16         12:11 13:11         52:3,16,21
  40:1,7 41:8,                                                  54:5,10 56:24
                       39:14 53:7           35:22 49:12


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 103 of
                              November116 11, 2019                              ·19
  60:1 61:23          out 16:14             65:6 69:8,20,      park 19:8,19
  62:24 66:12          17:13 21:14          22 70:25            21:17 22:15,
  68:23 70:1           23:2 25:1           paid 7:6 25:4        17,20,23 23:5
  71:21 72:11,         27:9 30:11,          26:16 43:21,        31:7 33:5
  20 76:19             19,25 31:3,11        22                  34:5,19 36:1
 order 52:17           32:19 33:1,8,       Palm 4:22 5:6        60:1,2,6
  61:15                9 37:3 41:14         6:5 7:2,9 9:5      park-wide
 ordering              42:8,23 43:2,        10:5,8,9,15         34:6
  24:21                3 55:4 59:25         23:10 28:9         parks 62:2
 organization          61:15 63:22          35:6,8 37:13,       64:24
  8:2 10:17            64:16                14,20,23           part 18:22,25
  19:6 23:10          outside 5:15          38:3,5,9,21,        19:14 27:10
  34:5 52:17           16:15 31:8           23 39:4,7,12,       33:22 37:18
  53:11 60:25          53:20 78:8,16        16,19,21            45:21 53:13
 organizations        over 5:16 9:3         40:22 41:3,11       64:4 66:11
  53:4                 10:1 13:5            51:9 56:25          73:15,17,23
 organize 8:16         22:3 25:3            58:11,19            74:3,4,7,10
  24:6,17              28:13 33:9           59:16,19           participants
 other 6:18            35:7 68:22           60:12,13,16,        53:20
  8:1 9:9,17           74:16 76:1           19 75:3,6,7,       participation
  15:6 18:25          overall 19:19         9,14,20 76:2,       20:10 23:25
  20:11 22:9          overflows             3                   43:8
  27:8 29:4,7,         77:20               paper 35:19         particular
  22 30:24            overrule 14:8         37:4                15:5
  31:14 36:2           17:15               paragraph           parties 20:16
  39:3 41:4           oversaw 25:3          39:24 54:14         79:8
  52:5,24 53:3,       oversees             paragraphs          partner 61:6,
  4 58:22,24           67:10                37:12               11,13,17,22
  59:25 61:3,4        overtime             parent 10:18,       partners
  64:1,9 72:10,        64:24                23 12:14,19         60:13,19
  17 73:25 75:7       overview              15:2 28:16         past 8:13
  76:17,24,25          73:12                29:15,19,20         10:1 12:23
  77:24 78:23         own 6:17 15:6         30:2 33:1           13:5 32:5
 others 9:11           19:8 21:17,24        36:8 64:10,         51:8,12 63:21
  38:24                22:5,17 68:5,        11,13,17            68:22
 our 8:19              7,25                parental 11:5       patient 6:14
  10:16,19 18:2       owns 25:13           parents 8:1,4       pause 67:1
  19:25 21:5                                9:6,8 12:2,6,
                                                               pay 23:16,22,
  35:10 39:15                               9 15:8,9 16:2
  47:7 51:16                   P            19:7 21:16,19       23 26:18
                                                                43:17 55:9
  53:11 54:12                               22:4,16 26:18
  59:8 60:2,25        p.m. 57:17            27:13 28:14,        60:5,7 68:8,
                       79:6                                     9,24,25 69:1,
  61:10,12,14                               23 29:5,7,16,
  62:23 64:3          Pace 5:17             22,24 30:24         3
  65:11,13 67:7       page 45:14            33:11 34:13        payment 70:16
  71:5                 47:11,13,18          36:3 39:3          payments 70:3
 ourselves             49:6,18 53:17        41:8 43:4          PBGYA 48:12
  24:19                54:14 58:6           63:19,22           PBGYAA 6:10
                       59:15 62:1,12        64:4,9 76:6         7:21 25:14,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 104 of
                              November116 11, 2019                              ·20
  16,18,21             11,16                58:1,4 59:1,       Politely 72:5
  26:1,10 27:7        per 43:12             2,5 60:9           Pony 53:13
  32:3 46:19          percent 77:10         67:3,6 69:6        portion 46:6
  49:1,8,20,23        period 20:15         play 6:24           position 6:8
  50:5,18,24           21:10                9:12 16:11          8:9 13:4
  51:22,23            perjury 37:11         18:16 26:19        positions
  52:21,24                                  34:25 36:1,10       43:13
                      permission
  53:2,3,8,17,                              37:19,23
  20 54:15,18          65:14                                   positive
                                            38:15,18            14:12 27:12
  55:6,9,11,20,       permit 9:6            39:1,14 53:12
  24 56:18,24          20:13 23:22                              40:16,19
                                            58:19 60:3,25       55:2,7 61:4
  57:12,21             56:20,21             63:9,20 75:2,
  60:5,18,24          permits 56:18                             63:25
                                            3,9,16,19
  62:5,8,16           permitted             76:6 77:14,16      possible 64:7
  63:2,10,13           57:9                played 16:13        possibly
  64:25 65:8,14       person 12:21                              14:11 55:14
                                            36:25 37:16
  67:12 68:16,         18:5 19:5            38:10,21            76:24 77:20
  19 70:9,12,          25:2                 39:10 40:21        posted 59:14
  20,23 71:2,7,       personal              41:10 42:15        potentially
  10 75:4,16,19        12:11 40:15          77:15               16:3
 PBGYAA's              45:12 64:16         players 17:25       practice
  24:20               personally            18:1 19:24          11:19
 peanut 18:11,         7:24 13:12           20:3 43:6          practices
  19 19:1 22:9         21:16 35:13         playing 6:19,        28:10 32:15
  29:8,9 39:18        phased 42:10          22 9:9 21:19        33:21 37:25
  71:7 73:2,5         phone 5:8             32:6 37:15          41:11 42:8
 peanuts 16:13         36:13 49:21,         39:13 41:2          43:23 57:9
  18:13,23,24,         22                   61:15 71:11        practicing
  25 19:1,3,7,        physical              77:6                76:17
  8,18,19 21:8         50:25               plays 6:25          precise 13:23
  22:7 26:5,7,        pick 24:24            75:6,8             Predicate
  11 28:17             30:24 33:13         please 4:6,19        71:14
  29:10,15,18         picked 30:19          65:6 67:6          predominant
  30:5 33:20                                69:5 79:2           18:4
                      piece 78:15
  34:5,10,19                               point 5:19          predominantly
  37:1 66:11          pieces 78:8
                      Pietro 27:15,         9:3 10:1            5:25
  71:11 73:14,                              14:16 16:4
                       20                                      prefer 15:15
  15,17,22                                  21:5 22:3
  74:1,8              place 14:3                               preference
                       18:13 40:5           25:1 36:6,19,       16:20
 penalty 37:11                              20,24 41:20
                       45:22                                   preferred
 pending 49:4                               42:11,14
                      placed 28:22                              15:14
 people 13:22,                              70:25
                       46:6                                    premier 60:3
  24 18:24                                 police 53:19
  21:23,25            plaintiff                                preparation
                                            54:5                55:17
  22:19 41:13          8:19
                                           policies            prepping 33:8
  72:16 76:25         plaintiff's
                                            10:10 63:10
 Pepsi 24:23           46:4,11,23,24                           presented
                       47:1 48:6,7,        policy 9:24          15:17
  27:17 65:21,                              49:9,11,14
  22 66:1,8,10,        10 57:25


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 105 of
                              November116 11, 2019                              ·21
 presently             65:21 66:1,8,       provisions          questions
  6:10 12:20           10,12                53:18               12:12 44:11
 president            profitable           public 4:2           71:25 78:22,
  6:10,11,13           5:18                 7:22 20:12          23
  7:11,12 10:12       profits               22:22              quick 67:13
  12:18 34:4           25:22,24            publish 54:22       quicker 33:13
  38:4,5 75:25        program 6:16,         55:1               quite 68:18
 pretty 10:22          22 7:14 10:20       pulled 32:21
  32:9 54:3            12:10 18:2          punt 35:7
  55:18 70:5                                                            R
                       20:1 21:5           purchase
 prevent 37:15         23:23 24:18          25:18              rain 52:15
 Prieto 40:9,          26:14 27:1,10       purchased           raise 4:6
  10 49:25 52:1        28:2 35:10           65:21 66:21         65:11,13
  54:13 64:18          55:8 58:19          purview 10:5
                       60:3 63:17                              raising 65:7,
  74:15,19 77:1                            pushed 14:6
                       65:13 66:15                              8
 primary 49:21                             pushing 14:20
                       68:25                                   raking 33:17
 printed 59:6,                             put 9:16
                      programs                                 ranks 12:23
  7,13                                      16:1,15 24:7
                       19:25 27:8                              rates 20:10
 prior 7:12,13                              36:23 42:2
  22:12 30:9          prohibition                              rather 61:16
                       22:15                44:2,22 45:8       reach 43:2
  33:23,24                                  51:10 60:2
  54:17 57:22         promote 60:24                            reached 63:22
                                            61:15 63:23
  63:21 64:10         promotes 61:5                            read 35:4
                                           putting 9:19
  75:23,25 78:7       promotion                                 72:23 78:24,
                                            16:17 20:4,5,
 private 78:21         57:21                                    25
                                            6 51:2
 privilege            properly 25:8                            reading 20:4
  45:22,25            proposed                                  56:3 62:13
 pro 22:16             67:8,9,13                   Q            68:12 79:7
 probably             prospect 9:15                            ready 54:21
                                           Quasha 8:20         realistic
  7:20,22,24          Prosperity            13:7 14:15,20
  13:19 17:10          75:7                                     36:8
                                            18:10 19:22
  78:13               provide               30:10 31:10        realize 12:9
 problem 29:21         23:10,13             35:3 36:24         realized 76:1
 proceedings           49:25 50:18          37:9 41:8          really 10:13
  67:1                 54:15,18             42:2 64:5           15:16,22
 process 4:24          55:20,25             72:2,11,14,23       17:23 33:8
  10:4 24:21           56:4,8 57:7,         73:13               38:25 40:25
  61:2,14 63:24        12,16 58:20         Quasha's             41:13 72:17
  73:3                 59:22,24             74:15               73:11,21
 produce 61:14         61:21 62:7,         Quashas              75:24
 product 73:25         15,18 64:23          13:13,21,25        reason 6:16
 productive           provided 67:5         14:3,17 16:4,       34:8 61:8
  61:16               provider              6 32:12             67:18
 products              58:12,15,23          33:19,23           reasonable
  18:25 22:10         provides              38:14,17 40:2       7:1 35:24,25
  24:23 25:18          49:20 59:16         question 9:1         36:8 42:12
  27:16,17 28:9        66:16,17             10:17 45:7         reasons 13:18



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 106 of
                              November116 11, 2019                              ·22
 rec 27:1,10          register 35:5         9,10,16,19         review 69:14
 recall 13:6,          42:22                71:20 72:2,6       reviews 69:18
  10 40:11            registered            74:15 77:8         right 4:7,25
  49:14 72:22          35:10               requested            5:1 13:4,16
 receive 40:5         registration          33:19 42:18         16:10 24:15
 received 14:3         54:18                46:6 71:16          27:24 31:8,9,
  16:1 67:15          regular 57:8         requesting           18 44:5,25
 recognized           related 18:10         10:3 32:12          46:12 49:13
  52:20 58:12,         38:10               requests 9:5,        66:16,21
  15,23               relationship          25 10:11,25         71:20
 recollection          55:6                 17:2 18:7,10       ringers 9:19
  45:10 50:21         rely 29:3             37:4 55:21         rip 45:21
  77:14               remained              56:1,5,9           Ripken 52:17
 record 7:22           39:10               requirement          53:6,7,9,10,
  45:1,9,11           remember              47:16               11,13,14,15
 recreation            17:12 18:9          requirements        Ripken's
  23:23 50:18          30:8 64:12           52:17               51:15
  54:15 55:21,         66:6                resale 25:19        Road 5:6
  25 56:5,8,12,       renewed 49:11        rescue 53:19         75:8,10,17
  13,17 57:21         renovated            reservation         Rocco's 42:4
  62:2,3 68:5          51:5,6,9             44:21              Rolling 5:6
 recreational         renovation           respect 10:10       rolls 68:2
  55:23 56:2,7         51:25 57:13          64:14              rookie 8:12
  58:13               rent 23:16           respectful           19:25 76:13,
 recycling            rephrase              29:23 30:2          16,22 77:1,16
  5:21,24,25           66:20               respond 43:17       room 4:22
  6:1,4                                    response            route 20:15
                      reporter 4:2,
 red 23:2              6 45:22 79:1,        10:24 17:14        rule 23:5,7
 redid 59:8            3                    53:18 63:5         ruled 14:9
 refer 45:14          reports 50:19        responses           run 10:16,19
 referred             represent             43:4,5              22:13 24:3
  37:18 44:14          51:23 53:1          responsibiliti       28:5 65:10,12
 referring            representation       es 15:7             runs 21:22
  53:5 58:20          s 17:5 37:10         responsibility
  78:20               representative        12:12 15:17,
 refers 39:24                               20 16:21                    S
                       62:4
 refresh 45:10        representing          17:6,10,17
                                            33:11 72:4         sacrifice
 refrigeration         50:5                                     36:3 38:25
  25:10               request 9:7,8        responsible
                                            53:21              sacrificed
 refund 42:18,         11:1,5 13:7,                             38:24
  19                   10 14:3,20          rest 45:5
                                            46:1 63:17         safe 61:7
 refunded              16:1 20:13
                                            64:15              safety 50:6
  42:25                23:24 33:21
                                           retired 6:2          55:13
 regard 77:11          38:21 41:7
                                           returns 70:6        said 15:15
 regards 51:24         42:13 49:24
                                                                17:2 29:17
  63:10,13 75:2        50:20,21            revenue 26:20
                                                                31:11 35:13,
  77:18                51:16 52:4,7,
                                                                22,23 36:9,16


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 107 of
                              November116 11, 2019                              ·23
  39:14 40:12         schedules            sell 16:12           72:16,19,21
  41:15 42:5,6,        11:17,20             18:24 26:2         She's 8:21
  7,8,25 43:3          23:25 75:13          27:16,21,25        shell 24:20
  64:23 66:11         scholarship           65:9,10,15         shit 78:9,16
  72:2,3,5             5:15 27:2            66:1               shock 30:4
  73:15 76:5,7        school 5:13,         sellers 24:25       Shorthand 4:2
 sale 19:2,17          14 32:18             26:5
  26:10 33:20                                                  should 13:19
                       76:12               selling 18:13        29:17 34:13
  34:5,19 36:25       Schwab 15:4           19:7 24:25          36:18
 sales 18:19           42:5                 28:9 71:10
  71:7                                      73:14,24           show 31:23
                      score 17:23,                              37:5 43:24
 same 23:4             24                  send 71:21           70:22
  24:23 36:2          Scott 4:21           sense 22:25
  39:10,13 41:3                                                showed 15:7
                       79:3                 41:12               42:6,7
  64:9 72:8           seal 45:23           sent 39:25
  73:3,6                                                       showing 43:23
                      season 14:4           42:19 43:3
 sandwiches                                 69:12,13,16        shows 43:18
                       19:23 31:11                              70:19,23
  19:2                 32:3 39:21           71:20 72:7
 Saturdays                                                     shy 5:17
                       40:17 41:22         separate
  76:22 77:3,6,                             18:17 68:7         sick 78:8,15
                       42:16 43:21,
  17                   22 57:9             separated           sides 51:17
 saw 6:16             seasons 55:23         64:14              signature
  27:13 35:11,         56:3,7              separately           47:18
  22 41:18            second 40:23,         56:16              signing 79:7
  42:11 71:22          25 59:25            September 5:4       since 7:15
 say 8:25              76:19,23            series 51:13         22:13 48:13,
  13:16 32:17          77:7,22                                  14 58:18
                                           set 11:19
  51:21 73:17         secondary             16:23 20:8         single 70:3
  76:11 78:4,6         18:3 49:22           55:22 56:2,6,      sinking 41:16
 saying 13:24          56:13                16                 sister 21:20
  70:14               section 58:8         Seth 35:12,         sites 65:7,8
 says 12:14           see 22:16             22,24 40:12        sitting 42:4
  27:15,20             23:2 34:4            42:24 43:1,2        50:4
  28:16 46:12          35:14 39:25          44:10 74:16        situation
  47:15 53:17          41:5 44:18           76:4 78:21          29:14 38:3
  55:20 58:8,11        45:2,14 46:3        Seth's 78:18         64:10 73:20
  59:15 62:1           47:22 58:8                               76:3
                                           several 13:18
  67:8 68:4            59:17 60:14         shade 52:15         situations
  69:21                65:23 69:21         shall 53:17          62:25 63:15
 scenario              70:21 71:1                               64:12
  36:10                                     54:15 55:20,
                       72:24                25 56:4,8          six 21:20
 scenes 9:14          seemed 20:15                              27:5 61:8
                                            57:7,12,16,20
 schedule 8:15        seen 12:23            62:7,15,18          68:23
  39:9 56:11,          27:6,8 28:24         64:23              size 21:6
  16,17                30:24 33:10         share 25:24         skill 61:2
 scheduled             41:18 48:9,11       she 8:25 9:1        skip 9:3
  37:25 41:11          58:3 59:4            35:4 37:10         smaller 24:25



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 108 of
                              November116 11, 2019                              ·24
 snack 19:15           12,18                30:10 45:13         18:1,3,7
 snacking             solely 10:4,          64:9                21:3,7 27:2
  22:12                12 11:5             special 13:15        31:18,19
 snacks 8:16          solemnly 4:8          18:7 34:24          32:12,17
  21:17,22,25         solution              35:21 63:23         34:18,22,24
  22:1,5,9,17,         64:16               specialty            37:23 38:22
  19 29:9             solutions             65:10               40:17 42:15,
 so 4:10,23            73:22               specific             18 43:1
  7:15 9:17                                 10:24 17:4          77:11,18
                      some 12:5,7
  12:4,14 13:4,        19:22 25:1           67:21              St 5:15
  11 14:2,14           28:18 30:7          specifically        stadium 22:16
  15:21,24             33:5 42:2            37:17              staff 55:4
  16:1,24              61:2,3 72:16        spend 21:14         staffed 25:5,
  19:14,17,21,         73:21 78:19          26:23               8
  25 20:5,10,17       someone 15:21        spent 51:18         staffer 12:24
  21:11,12,13,         17:6 20:12,14        78:17              stand 16:16
  19 22:2,4            33:16 42:24         spoke 13:13,         19:6 21:24
  23:9 24:7           something             14 14:15            25:3 31:8
  25:7 26:18           18:21 20:20          30:11 35:12,        36:2,25 41:4,
  27:14 30:12          27:6,8 31:12         24 40:6 53:3        6 51:3,5,9,11
  31:16 32:14          33:10 34:9,14        72:9                52:1 65:11,12
  34:17 35:16,         54:4,7 55:16,                            66:18
                                           spoken 40:8
  24 36:23 38:8        23 61:16                                standard
  39:3,13,14,                              sponsor 53:7
                       62:13 69:2           68:22               64:24
  15,25 41:5,          76:11
  16,22 42:4                               sport 24:21         stands 38:11
                      sometimes             28:15 54:16,        51:7 62:6
  43:1,5,7,13,
  15 44:3,11           12:3,9 31:3          21 58:21            67:20 70:24
                       39:15,16             61:15 63:20,        71:3
  45:19 48:14
  49:2 51:15          son 10:23             21 66:13           start 31:18
  54:20 55:3,6,        13:7 14:4            67:22,24           started 13:20
  15 56:3,7            15:13 35:5           68:1,7              21:10 72:16
  59:9 61:5,11,        38:15,17 41:9       sport-by-sport      starting 5:13
  12,13,22             42:22 72:7           70:5               starts 31:19,
  63:17,21             75:22,23            sporting             20
  64:2,5 65:12,       son's 18:11           65:16              State 4:3
  19 66:20,22          33:20               sports 6:24         stated 37:2
  67:12,13,21         soon 43:2             23:1,11 52:22      states 54:15
  69:18 70:4,12       sorry 15:3            53:12 55:19,        60:12
  72:24 73:4,17        68:14                22 56:2,6,10       stayed 27:1
  74:6,9,23           source 71:5           57:1,2 58:8,       still 6:2,3,
  76:3,20,23          sources 15:25         13 59:16,20         19,22 55:24
  77:21 78:19,        Southern 5:23         60:4,6,14           57:13 61:25
  21                  speak 12:17           66:13,16,17         66:1
 soccer 18:2,4         14:23 28:13,         67:11,20
                                                               stop 18:12,19
  68:4,5               21,22,23 64:5        68:8,9 70:8,9
                                            74:4,5,8            19:2 34:5,18
 sold 5:24             71:18,23                                 73:14
  21:8 34:11          speaking             spring 14:4
  65:20 66:10,         16:18 23:9           17:20,21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 109 of
                              November116 11, 2019                              ·25
 stopped 19:6         sworn 4:15            43:6,10,12         thank-you
  33:20 73:24         Systems 5:23          48:19,22            44:5
 stopping                                   55:22 56:1,6,      that 5:19,24
  19:17                                     9 72:3,8            6:18 7:13,14
                               T            75:3,9
 strawn 32:25                                                   8:1,13 9:14,
 streams 26:20        T-BALL 8:12          teammates            16,18 10:4
 street 36:4           17:21,23             34:13 41:3          11:22,24
 streets 60:23         19:25 21:13         teams 9:7,10,        12:12,16,24
                       37:15 41:22          17 11:9 20:3,       13:7,10,12
 stretch 36:4                                                   14:7,15,23
                       71:11,12             9 24:6,7
 structural                                 39:10,12,14,        15:5,17,22
  50:24 51:4           77:11,12,13,
                       14,18                15,20,21            16:1,9 17:9,
 stuff 21:24                                65:11 68:22,        11,13,14,24
 successful           T-SHIRTS 65:9
                                            23,24 75:16,        18:21 19:1,6,
  29:13               Tacos 42:4                                13,17,21
                                            19 76:2,15,17
 such 27:10           take 12:11                                20:13,14,20,
                                           tell 4:19
  37:20 63:15          15:19 17:10,                             24,25 21:4,5,
                                            5:12 10:9,16
  65:22                16 28:18                                 7,23 22:1,3
                                            22:25 24:3
 sum 70:4,10,          30:22 39:23                              23:1,5,10
                                            27:24 30:14
  15                   45:23 64:16                              24:7,10,18
                                            38:14,17
 super 9:22            66:24 76:20                              25:3,6,7,13,
                                            45:20 50:22
 superintendent       taken 4:1             60:22 63:8          15,22 26:13,
  54:16 55:21          73:21                70:1,19 73:13       18,25 27:6,8,
  56:1,5,9 62:3       talk 9:4              77:1,24             17,21,22
 supply 57:8           17:19 30:7          telling 13:21        28:20,23,25
                       35:2 45:24                               29:2,8,10
 support 57:20                             tells 29:7
                      talked 16:14                              30:12,15
 sure 8:15                                 ten 34:2             31:11,12,13,
                       66:9 71:25
  12:12 14:12                              ten-minute           15 32:15,19
  15:4,24 25:7        talking 13:21
                                            66:24               33:7,19,21
  26:17 27:1,11        42:7 56:12
                       60:22,23 66:9       ten-year             34:2,9,12,14,
  34:21 35:17                               21:19               17,18,23
  37:3 38:8,24         74:5
                      Tampa 5:16           term 12:25           35:5,8,23
  40:15 42:20                              TERRI 4:1            36:9,19,20,24
  50:3 69:15          task 34:12
                      tax 70:6             tested 29:10         37:9,16,17,
  74:4 75:21                                                    18,22,23,24
  77:9                teach 8:17           testified
                                            4:16 68:15          38:8,10,14,
 surprised            team 8:5,6,9,                             17,20,25
  42:14,23             11,14,20 9:4,       testifying
                                            45:18               39:2,6,21,25
 susceptible           16,20,22                                 40:11,12,18,
  45:11                10:11,24,25         testimony 4:9
                                            45:6,15 70:12       21 41:1,9,19,
 swear 4:8             11:5,14 13:8,                            25 42:10,11,
                       18 14:4,20          than 9:10
 sweep 16:14                                                    12,14 43:6,19
                       15:13 19:24          31:14 33:16
  30:25 31:3,11                                                 44:2,3,10,11,
                       20:3 28:21           35:25 36:20
  32:19 33:1,9                                                  18 45:6,7,9,
                       29:4,7,8             41:4 45:19
 sweeping                                                       14,21,23,25
                       31:3,4,5             52:24 54:17
  30:16 33:8                                                    46:2,16
                       34:13 36:2           56:11 58:24
 swept 30:19                                                    47:20,25
                       38:9,22,23           61:16 74:13
  32:14 37:3                                                    48:3,11,17,24
                       39:3,13 41:2


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 110 of
                              November116 11, 2019                              ·26
  49:11,14,25          22:3,5,16            48:17,24            52:14 54:10,
  50:2,3,4,5,20        33:20 36:17          49:2,3 52:4,        20,22 55:1
  51:10,14,16,         37:4 38:12,          10,19,24 60:1       57:13,19,22,
  19,24 52:3,7,        13,15,17             61:15 67:15,        23 58:20
  9,14,20,25           41:3,7,9             18,21 72:6          59:22,24
  53:20,23             42:13,19,20,         74:23 76:6          60:1,24
  54:2,4 55:6,         22,25 43:8          there's 20:11        61:11,14,21
  23 56:4,8,16,        49:24 63:20,         22:1 24:14          62:23,24
  18,21 57:10,         21,23,24             29:8,16 34:1,       65:11,18
  14,18,22,23          66:15 78:19          2 47:24 53:12       66:14 70:9,10
  58:8,19,20          them 8:17             76:15,24            71:20 75:11,
  59:17,25             10:18 13:14,        therein 37:11        16,24 76:1,19
  60:7,14 61:6,        19,24 14:1,         THEREUPON            77:6
  8,21 62:1,20,        21,22 16:7,          4:13               They'll 31:1
  24 63:19             14,15 18:24         these 12:12         they're 55:15
  64:1,8,10,14         22:10 23:25          13:14,22,24        thing 13:16
  65:1,18,24           26:19 27:12          14:9,12 16:11       27:10 30:1
  66:4,10,15,20        30:1,13,14           23:11 26:20         34:17 42:3
  68:15,21             33:17 34:11,         27:8 31:6           45:8 55:5
  69:1,2,21            23 35:15 36:3        32:11 33:7          64:23 72:21,
  70:4 71:16           39:16 41:15          36:1,21 37:10       22 74:21
  72:3,5,15,25         42:19 43:8           41:13 44:9         things 9:2
  73:4,13,15,22        44:12,14 48:3        45:4 61:1           12:3,5 26:21
  74:1,16              60:23,24             70:3,10,11          42:2 63:1
  75:12,24             61:6,9,17            76:9                64:2 72:17
  76:1,7,13,18         78:20                                    74:6 76:17
  77:1,9,18,21                             they 9:10,12,
                      themselves            13,15 10:16,       think 8:12
  78:4,6,11            58:24                17,19 12:3          13:12 15:7,
 that's 6:15,         then 5:17             13:18,24 14:8       17,19 19:17
  22 10:19             13:15 18:4           15:14,18            21:10 22:25
  14:17 15:22          19:7 23:3            16:24 17:4,5,       26:8 35:11
  17:18 19:15          29:3 32:16           9,10,11,14,15       42:7 43:7
  21:6 23:7            45:11 54:13          18:16,19            46:1 49:3
  25:8 26:4            59:12 66:9           20:24,25            50:17,20
  28:25 35:19          72:22                21:2,7,24           52:10,11
  41:13 43:18,        there 8:1,7,9         22:20 24:9,19       66:22 70:3
  20,24 44:2,24        9:24,25 10:2         25:8,16 26:17       72:21,23
  50:17 55:8,18        12:2,14 13:6         27:1,9,11           75:24 77:20
  56:17 59:23          14:10 15:9           28:1 30:16,17       78:19
  61:7,22 64:15        21:15 22:4,15        31:8,11 32:22      thinking 21:4
  68:10 70:11,         23:2 25:5,10         34:17 35:1,
  14,16 73:23                                                   32:18
                       27:9 28:18           12,17,18,22        third 76:23
  76:21                30:9,11,12,          36:11 37:3          77:7
 their 8:4,16,         13,16 33:8           38:20 39:1,
  17 9:9 10:23                                                 Thirteen 7:7,
                       34:1,24              13,14 40:12         17 48:14
  12:10 14:3           35:14,15,21          41:9,14,20
  15:13 17:14          37:3 38:4                               this 5:9 7:11
                                            42:7,12,18,         9:13,16 12:9,
  18:10 19:8           39:15 40:4           20,22 43:7
  21:17,22,23          45:3 47:20                               18 13:16
                                            50:3,6,20


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 111 of
                              November116 11, 2019                              ·27
  14:14,20             51:13 66:16          17,20,23            48:3,25 49:6,
  15:23 17:6           68:23 70:8           15:7,12,14,         18,25 50:3,6,
  19:6 20:4,15         76:16                15,18,19,23         21,22,24,25
  21:2 26:22,23       through 5:10          16:1,10,12,         51:10,11,12,
  27:21 29:17,         14:7,20 25:2         14,17,18,20,        14,15,25
  19 30:12             49:12 55:8           22,24 17:5,         52:7,9,11,12,
  32:10 33:23          57:21 59:23          10,15,16            13,17,21,22
  34:4,24 35:3,        62:2 65:21           18:6,7,10,12,       53:5,21 54:1,
  23 36:5,6,10,        70:7                 13,16,19            8,10,14,17,
  18 37:6,9,10        throughout            19:2,3,9,22         19,25 55:13,
  38:9,11 40:7,        77:6                 20:3,16,17,20       15,21,25
  16 41:15,18,        throw 61:12           21:15 22:2,         56:3,4,8,16,
  19 42:22,23         throwing              13,19,24            21 57:3,6,10,
  44:8,22 45:18        61:13                23:11,23            14,19,20
  46:22 47:4                                24:3,6,7,11,        58:6,15,16,
                      thrown 32:25
  48:5 49:6                                 24 25:7 26:2,       19,20,21
  53:17 57:24         Thrush 38:4           15,19,20            59:20,23,25
  58:6,25 59:6,       time 6:5 7:2,         27:3,11,14,         60:3,5,14,18,
  11 60:5,8,11,        17 8:2,4 9:6         16,17,21,22,        20,21 61:5,7,
  15 63:9,15,          14:11,15,24          24,25 28:13,        11,14,15,17,
  22,24 64:5,11        20:15 21:10,         17,25 29:4,9,       21,22,25
  67:2,5,12,14,        14 22:1,3,13         15,17,18,25         62:3,4,5,22,
  16 68:2,7,8          26:23 31:1           30:6,15 31:6,       23,25 63:11,
  69:4,12,14,20        38:18 44:6           11,12,14,16,        14,16,20,21,
  72:20,24             45:14 48:3           25 32:16,18,        22,23,25
  73:20 74:21          56:18 63:9           19,21,23            64:3,5,11,13
  75:21 76:5,          65:22 69:1           33:4,9,13,16,       65:2,6,11,15
  10,11                74:24 76:18          23,24 34:5,9,       66:14,22
 those 13:15           77:21                21,23,25            68:9,16,17,
  16:12 19:4          timeline 77:7         35:2,5,7,9,         19,24,25
  22:7,9 26:20        times 55:12           16,23 36:1,5,       69:1,2,3,8,
  29:24 36:23          61:4 68:23           7,17,21 37:3,       12,13,16,20
  52:1,12,25          title 49:21           5,11,12,14,         70:20,25
  56:14 60:24         to 4:9 5:9,           15,17,18,19,        71:4,8,13,18
  61:7 74:18           15,17,23 6:4,        23 38:2,5,10,       72:2,7,13,16
  76:3,6 78:12         13,14,15,17,         12,15,18,24         73:2,7,9,11,
 though 24:4           18 7:1,2,8,          39:1,4,7,11,        19,25 74:2,8,
 thought               13,14,25 8:2,        20,23,24            11,13 75:1,2,
  18:13,15,16          17,20,21,23,         40:3,4,6,7,8,       5,21,23,25
  31:17 34:8           24 9:3,4,7,8,        15,24 41:9,         76:2,5,20,22
  36:6 40:12           9,11,12,15           12,14 42:5,         77:11,14,18,
 thousand              10:1,3,10,16,        13,20 43:2,3,       24 78:1,2,5,
  33:12                17,24 11:1,2,        13,16 44:2,         7,20,21,24
                       4 12:1,11,12,        11,12,13,14,       tobacco 74:7,
 Thousands                                  19,22,23
  57:4                 16,17,18                                 9,10
                       13:7,11,13,          45:4,6,10,11,      together
 three 7:12                                 14,17,21,24,
                       14,15,17,18,                             9:13,16,20
  9:12 20:10                                25 46:12
  32:11 36:4           20,21 14:1,3,                            13:5 18:23
                       6,8,9,12,16,         47:11,13            29:20
  37:4 47:15,17


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 112 of
                              November116 11, 2019                              ·28
 told 16:10            76:20                20:17 31:24         59:16,22,24
  20:24,25 21:2       trying 9:15           36:6 56:4,7         61:5,14,15,22
  30:13 36:12,         22:2 36:7,21         64:6                62:24 63:22
  21 37:17             41:14 59:23         understanding        75:25
  42:24 61:8          turn 8:16             32:11,15 45:9      use 9:13
  77:5                 37:11 47:11,         73:4                20:14 23:20,
 Tompke 75:25          13 49:6,18          understood           24 24:12,14
 Tons 22:6             54:14 58:6           14:2 42:16          55:22 56:1,6,
 Tony 27:16            65:6 69:8,20         43:7                9 61:5,11
 too 72:23            turned 26:19         undertake            78:12,13
 took 40:15           twice 68:23           16:21 17:6,16      used 5:23 9:8
  74:16 76:1          two 5:16,17          unheard 43:18        21:15 38:4
 top 51:10,17,         7:13 8:8            uniform 8:17         74:11,13 76:2
  25 52:4 62:1         12:15 18:14,         38:23              uses 45:10
 tough 15:19           15,16 23:3          University           52:25 56:19
 tournament            25:4 26:8            5:17               Usually 8:8
  52:18                39:15 42:6,8        until 13:3          utilities
 tournaments           47:17 51:8           16:13 22:3          57:8
  51:11 52:5,25        64:12 71:24          65:22 66:19        utilize
  57:9                 74:6 77:20,25        74:21               56:14,23
 trade 25:1           two-year 49:2        up 7:25 11:9,
 training             type 5:20             19 12:14,23                 V
  17:23 63:13         typically 8:8         13:3 15:7
 transferred           17:22 21:13          16:18 24:24        varies 7:4
  5:17                 23:3 24:22           26:4 27:4,19       variety 39:14
                       25:5 31:5,19,        30:19,24           various 15:6
 transportation        20 33:11             32:21 33:13
  9:13                                                         vary 12:8
                       49:12 54:9,12        35:24 36:15,
 transportation                                                 24:22
                       55:3,17 63:21        22 42:5,6,7
 -wise 15:18           64:10 76:20          43:18,23           Vega 43:3
 travel 7:13           77:13                60:1,2 63:15        44:1
  18:1 27:9                                 64:2 66:8,19       vendors
  49:5 55:21                                68:2 71:21          24:22,23
  56:1,5,9,11,                 U                               venture 57:3
                                            78:1
  12,13,14,15                              update 62:24        verbal 76:10
  68:24,25            Uh 18:22
                                           updates 57:17       verbally
 treated 40:22        ultimate 11:4
                                           upfront 16:10        36:5,12
  41:9                Um-hum 32:2
                       58:10 69:11         upgrade 24:19       very 5:18
 trial 5:9                                  69:1                10:2,13
 tried 6:17           unable 51:12                              11:22,25
                      unattainable         upon 10:18
  36:17 40:3                                                    29:6,20 39:12
                       34:12                29:3 49:24
 true 35:23                                                     41:16 74:20
                      uncontrollable       upwards 7:4
  76:21 77:6                                                   visit 78:19
                       73:23,24            us 4:19 5:12
 truly 9:14                                                    vocalize 41:8
                      under 12:24           7:1 10:16
 truth 4:9,10                               12:5 16:22         volunteer 6:5
 try 8:17 9:3          35:4 37:11                               8:24 33:1,12
                      understand            24:2,20 26:20
  29:25 34:23                               50:21 52:5         volunteered
  57:19 63:16          9:19 15:24                               8:20,21
                                            55:14 58:21


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 113 of
                              November116 11, 2019                              ·29
 volunteers            21:12 26:9           12:16 15:15,        60:22 61:1,
  8:3 25:5,6           27:10,13             16 16:11,15         24,25 62:10
  33:12 63:16          30:8,11              17:23 18:1,23       66:15 74:5
 vote 17:15,16         31:13,15,17          19:2 20:3,10        78:2
 voted 16:25           32:15,16             21:10 23:3,        we've 13:4
                       33:22 34:8,9,        23,24 24:9,         26:19 31:23
                       11,12,18,21          19,21,23,25         35:3 49:11
          W            35:4,10,11           25:2,4,14           53:13 61:10
                       36:1,7,12,19         26:15,16,17        website 59:8
 waived 79:8           37:2,12,19,22        27:16,20            60:11,12,16
 want 9:4              38:9,10,18           28:17,20,21,
  13:17,25 14:9                                                week 7:5
                       40:8,10,12,17        22 29:24,25         39:6,11,13
  15:12,16             41:9,14,16,          30:7,11,12
  17:15 22:20                                                   76:16,23 77:2
                       19,20,25             31:19 32:21        weekday 57:17
  28:17 37:11          42:5,10,11,23        34:11,23
  39:23 50:6                                                   weekend 57:18
                       45:3,7,16,17         35:24 36:9,
  57:3 61:11,22        48:4,17,19,          11,16,18            78:17
  63:19 64:14          22,23,24             37:2,3 38:3,8      welcome 38:18
  69:2 72:3            49:2,3,4 51:5        39:14,15,16        well 8:7 43:1
  78:23                52:4,7,10,11,        41:21,25            44:9 47:13
 wanted 9:12           16,19,20             42:25 43:6          50:13 52:5
  10:23 14:6           54:12,13             45:23,24            75:7
  16:24 17:5           59:6,9 66:10,        46:17 48:3         went 13:11
  18:16,19 19:2        20 67:5 68:21        49:24 50:1          30:11 48:22
  28:25 34:17          69:12,16             51:4,10,11,         61:8 72:15,19
  35:1,16 36:12        71:11,16             12,13,14,21,       were 4:22
  38:14 39:14          72:6,20 73:3,        23 52:2 53:9        9:10,15 12:3
  44:3 63:24           11,23 74:21,         54:3,9,10,20        13:21 16:13,
  64:13                23 75:24,25          55:2,6,15           23 18:10
 wanting               76:2 77:13,          56:15 59:8,         20:24,25
  63:22,23             15,21 78:19,         14,15,23            21:2,8 27:5
 wants 61:5            20 79:5,8            60:1,2,7            30:12 32:12,
 was 4:15 5:16        wasn't 15:2           63:15,16            22 33:21
  7:8,11,13,14,        19:3 21:4            64:1,2,5,14,        34:22,24
  15 9:9,10,14,        31:14,16             15 65:9,10,         35:5,7,21
  24,25 10:4,7,        44:16 48:19          12,19 66:2,3,       37:3 38:2
  24 11:25             55:16 74:2           13,21 67:23         39:10,13 40:4
  12:14,24             77:16                69:1,18 72:23       41:23 44:9,11
  13:13,20            Waste 5:23            75:13,15,21         48:17,21,24
  14:19,23,25         way 12:18             76:6,7,11,20        51:12,14
  15:2,4,5,9,          15:15 19:16          77:14,20,23         52:22 53:4
  10,15,17,22          26:25 30:12         we'll 26:18          66:9 68:12
  16:3,6,7,9,          33:23 35:12          55:17 65:9          73:5,22 75:21
  10,20,22             37:15 61:12,         78:25               76:9 77:2,15
  17:9,13,14           21 76:10,11         we're 25:6           78:15
  18:12,14,15,        we 5:1,9,23,          26:14 29:19        weren't 34:17
  17 19:5,13           24 6:15 8:3,6        33:12 41:15        what 5:20,22
  20:4,8,9,15,         9:2,8,17,25          44:23 56:12         6:8,15,17,24
  16,18,20             10:19,25             58:18 59:23         8:11,14,23,25


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 114 of
                              November116 11, 2019                              ·30
  9:9,14 10:10,        65:11 66:4,8,       whole 4:10           48:4,12 49:4
  17 11:23             21 68:21             12:10 30:1          50:19 51:24
  12:25 13:10,         71:11,18             61:7                52:1 55:11,18
  19 14:17,19,         75:12 76:3,11       whom 52:7,9          56:24 59:15,
  25 15:15,22         whenever             whose 28:14          16,19,23,24
  16:7 17:20           75:13,15            why 19:13            60:13,19
  18:9,15 20:6,       where 10:2            21:6 26:22          61:3,6 62:19
  17 21:11 23:9        23:13 29:14          34:8 50:2           63:3,7,10,11,
  26:2,13              30:16 32:3           67:18 73:24         13,14 64:9,17
  27:13,24,25          40:4 41:14           78:4,6              65:23 66:7
  28:25 30:14          42:16 43:17         will 4:9             71:19,23 72:9
  31:23 32:12          60:15 62:10          12:16 23:3          73:2 74:14,18
  34:8 35:22           70:19,22             28:20,21,22,        75:2 77:11,18
  36:5,7,16,18         72:24 75:2           23 54:5 55:4,       78:17,21
  37:5 39:10           78:11                14 56:14,16        within 9:11
  40:10 41:25         whereas 64:3          63:15 64:3          10:4 11:5
  42:6 43:19,20       whether 11:4          65:9 76:13          24:8 27:1
  45:20 46:11,         14:11 17:5           77:23               51:8 56:15
  16 47:1,6            21:12,16                                 60:25 63:21
                                           wind 16:18
  48:9,13 50:22        26:16 34:11                              70:9
  52:2,12,16                               window 51:2
                       49:15 52:20                             without
  53:1,4,10                                wish 16:22
                       54:9 76:18                               19:10,11 38:1
  55:5 56:4,8,                             with 4:23            39:18 40:20
                      which 5:25            5:13 6:5,8,15
  12,21 58:15                                                  witness 4:12
  59:14,23             16:23 17:23          7:9 9:2,9
                       34:25 36:1,2                             35:19 44:16
  60:22 61:9,22                             10:10,12            45:10 47:12,
  66:18 67:6,8         38:4 45:4            11:23,25
                       51:11,23 52:4                            14 49:7,19
  68:8,23 69:22                             12:2,3,4,15,        58:7 59:13
  70:11,14,15,         53:11 59:8,24        17,19,22
                       60:2 61:4                                68:13 69:9
  16 72:4,10                                13:8,13,14          77:24 79:8
  74:14                64:10 66:14,         14:15,19,22,
                       16 72:17             25 15:13           word 61:6,11
 what's 49:14                                                  words 17:8
                      while 45:11,          16:1,2,4,5,6,
  58:3 59:4                                                     38:2 76:8
                       17 52:14             7,17,24 17:15
 whatever              61:14                                    78:12,13
  16:24 22:19                               18:16 19:21
                      who 6:23              21:22 22:9         work 6:2,3
  28:21 38:25                                                   25:15 59:15,
  54:6,21 75:14        11:11,14             26:13,16
                       12:20 15:20          27:7,10             19,23
  76:7
                       25:13 29:3,25        28:21,22,23        worker 33:5
 when 12:25            35:12 36:14,
  14:14 15:22,                              29:1,3,4,8,        world 51:12
                       17 42:5,24           11,23 30:10,       would 5:8
  25 18:12             50:8,15,16
  21:15 26:9                                11 33:22            9:13 11:4,23
                       51:21 53:21          34:18 35:24         12:6 13:15
  27:5 31:18           54:11 59:16
  35:10 40:24                               36:1,24,25          15:18 16:9
                       78:15,18             37:15,16 38:3       17:9,10,14
  41:13 42:18
  48:21,23 49:4       who's 33:16           40:2,6,10           19:7,18 21:6
                      whoever 8:15          41:1,2,13,15,       22:25 27:16,
  51:21 55:14
  56:14 59:6           30:11 54:12          16,23 46:13,        19,20 30:16,
                                            16,17,19            17 32:3,19
  62:23 63:15
                                            47:4,22,25


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 115 of
                              November116 11, 2019                              ·31
  34:18,23 35:1        48:13 49:12         yet 59:9             56:21 58:3,6,
  36:3,10,24           56:20,25            you 4:8,9,11,        8,22 59:4,17,
  37:1,2,3,22,         66:19 68:23          22 5:9,20           19 60:5,14,
  23,25 38:6,8,        75:24                6:2,5,11,14,        18,22 61:9,
  12,21,24            yearly 69:18          15 7:1,2,6,8,       10,17,22
  39:1,3,6,9,          71:2                 19,22 8:5,12,       62:11,20 63:8
  15,16,17,19         years 5:16            19,23 9:4           64:7,8,18
  40:4,13,18           6:23 7:7,12,         10:25 11:1,8,       65:4,23 66:1,
  41:10,20,21          13,15,16,17          22,24 12:5,6,       4,8,9,11
  44:7 50:21,22        10:1,13 12:8,        24 13:6,10          67:5,25
  51:23 52:1,4         23 13:5 18:23        14:2,3,6            68:11,12,15,
  54:11 58:18          19:16 21:20          15:15,25            19 69:12,14,
  59:11,14             25:3 26:4            16:18 18:5,9,       16,20,21,23
  64:1,18 73:24        27:5 28:4,13         15,19,21,22,        70:1,15,17,
  74:16,17             29:1,22 35:13        25 19:1,17,21       19,22,25
  75:16 77:19,         46:20 48:14          20:6,17             71:18,21,23,
  24 78:11,13          51:7,8,13            21:14,16,25         25 72:6,10,19
 wouldn't 21:7         61:8                 22:15,25            73:13,17
  42:12 73:20         yes 4:12 5:2,         23:4,22 24:3,       74:14,18,23
  78:12                11 6:20 7:18         12,17 26:7,22       76:11,13
 wrappers              8:10 9:21,23         27:7,15,16,         77:1,9,16
  32:24                11:7 13:9            17,20,22,24         78:3,4,6,7,
 writing 36:23         14:5 17:1,3,         28:6,12,13,         11,12,15
  76:9                 18 18:20             16,18,25           you'll 23:2
 written 72:6          19:12 20:8,          29:1,14,17          29:2
 wrong 36:16           19,22 21:1           30:14,19,24        you're 4:23
                       22:11,14,21          31:23,25            13:1,23 23:20
 wrote 44:10                                33:7,21 34:4,
  45:6                 23:15,21                                 31:24 40:25
                       24:13 25:12,         8,10,14,17,18       76:18
                       17,20,23             35:2,5,6,15        you've 70:20
          Y            26:12 28:7,          36:8 37:5           76:16,17
                       15,20 29:6           38:14,17           young 15:8
 YAA 10:13             33:3,15,18           39:23,25            22:12 61:1
  11:6 23:16           34:20 39:5,8         40:1,4,11,14,       76:5
  56:15 66:7           40:6 43:11,13        21,24 41:9,        younger 8:10
  74:21                46:21 47:3,5         16,23 42:1,6,       20:2 30:2
 YAA's 10:24           49:24 50:14          8,10,15,16          76:21
 yeah 21:25            57:11,15             43:5,11,12,
                                                               your 4:6,19
  29:24 30:3           58:14 59:18          13,14,15,17
                                            44:12,20            5:8,12 6:4,5,
  32:7,9,13            62:17 65:12,                             8,19,21 7:17
  33:25 39:22          17,19,25             45:5,20 46:2,
                                            19 47:1,4,6,        10:21 11:17,
  42:7 43:22           68:20,25                                 19 12:20
  48:16 50:11          69:3,13,19           11,24 48:9,
                                            12,17,21,24         14:19,25
  54:20,24             70:10,18 74:5                            15:25 16:3,7
  65:10 74:20          76:7,20 79:2,        49:6,8,15,18,
                                            20,25 50:2          19:5,6,13
  75:18                4                                        23:10 24:8
 year 6:12            yesterday             51:18,21,24
                                            52:2,9 53:3,4       26:5,23 29:9,
  7:11,25              59:7,14                                  22 30:5,8
  32:18,19                                  54:1,2,11
                                                                32:11,15 36:9


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                                Anthony
Case 9:19-cv-80825-DMM Document 67-1       Badala
                                     Entered on FLSD Docket 01/13/2020 Page 116 of
                              November116 11, 2019                              ·32
  37:11 38:18
  40:10,17
  43:17 44:6,20
  46:12 47:8,
  10,16 67:25
  68:16 70:1,
  12,13 72:3
  73:4 74:6
  78:14
 yourself
  33:14 60:18
  68:16
 youth 6:6
  7:3,9 9:5
  10:5,9,15
  18:6 23:1
  24:17 28:5,
  10,19 29:2
  35:6 37:13,24
  38:22 39:19
  52:22 58:8,
  11,13,18
  60:4,6,12,14
  74:4,5,8
 Yup 58:5

          Z

 zero 19:20
  24:9 25:25




                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
